 

Exhibit 10.4

 

Sumter Place in the Villages

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Non-Recourse)

 

(SENIORS HOUSING)

 

BY AND BETWEEN

 

SUMTER PLACE OWNER, LLC

 

AND

 

KEYBANK NATIONAL ASSOCIATION

 

DATED AS OF

 

AUGUST 19, 2016

 

[tlogo_ex10-3.jpg]

 

 

 

 

TABLE OF CONTENTS

 

Article 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS 1       Section 1.01
Defined Terms. 1 Section 1.02 Schedules, Exhibits, and Attachments Incorporated.
1       Article 2 - GENERAL MORTGAGE LOAN TERMS 2       Section 2.01 Mortgage
Loan Origination and Security. 2 (a) Making of Mortgage Loan. 2 (b) Security for
Mortgage Loan. 2 (c) Protective Advances. 2 Section 2.02 Payments on Mortgage
Loan. 2 (a) Debt Service Payments. 2 (b) Capitalization of Accrued But Unpaid
Interest. 3 (c) Late Charges. 3 (d) Default Rate. 4 (e) Address for Payments. 5
(f) Application of Payments. 5 Section 2.03 Lockout/Prepayment. 6 (a)
Prepayment; Prepayment Lockout; Prepayment Premium. 6 (b) Voluntary Prepayment
in Full. 6 (c) Acceleration of Mortgage Loan. 7 (d) Application of Collateral. 7
(e) Casualty and Condemnation. 7 (f) No Effect on Payment Obligations. 8 (g)
Loss Resulting from Prepayment. 8       Article 3 - PERSONAL LIABILITY 8      
Section 3.01 Non-Recourse Mortgage Loan; Exceptions. 8 Section 3.02 Personal
Liability of Borrower (Exceptions to Non-Recourse Provision). 9 (a) Personal
Liability Based on Lender’s Loss. 9 (b) Full Personal Liability for Mortgage
Loan. 10 Section 3.03 Personal Liability for Indemnity Obligations. 11 Section
3.04 Lender’s Right to Forego Rights Against Mortgaged Property. 11      
Article 4 - BORROWER AND PROPERTY OPERATOR STATUS 11       Section 4.01
Representations and Warranties. 11 (a) Due Organization and Qualification. 12
(b) Location. 12 (c) Power and Authority. 12 (d) Due Authorization. 13 (e) Valid
and Binding Obligations. 13 (f) Effect of Mortgage Loan on Borrower’s Financial
Condition. 14

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage  iFannie Mae01-16© 2016 Fannie Mae

 

 

(g) Economic Sanctions, Anti-Money Laundering, and Anti-Corruption. 14 (h)
Borrower Single Asset Status. 15 (i) No Bankruptcies or Judgments. 16 (j) No
Actions or Litigation. 16 (k) Payment of Taxes, Assessments, and Other Charges.
17 (l) Not a Foreign Person. 17 (m) ERISA. 17 (n) Default Under Other
Obligations. 18 (o) Prohibited Person. 18 (p) No Contravention. 18 (q) Lockbox
Arrangement. 19 (r) Licensing; Borrower/Property Operator Compliance with Laws.
19 Section 4.02 Covenants. 20 (a) Maintenance of Existence; Organizational
Documents. 20 (b) Economic Sanctions, Anti-Money Laundering, and
Anti-Corruption. 21 (c) Payment of Taxes, Assessments, and Other Charges. 21 (d)
Borrower Single Asset Status. 22 (e) ERISA. 23 (f) Notice of Litigation or
Insolvency. 23 (g) Payment of Costs, Fees, and Expenses. 24 (h) Restrictions on
Distributions. 24 (i) Lockbox Arrangement. 24 (j) Borrower/Property Operator
Compliance with Laws. 25       Article 5 - THE MORTGAGE LOAN 25       Section
5.01 Representations and Warranties. 25 (a) Receipt and Review of Loan
Documents. 25 (b) No Default. 26 (c) No Defenses. 26 (d) Loan Document Taxes. 26
Section 5.02 Covenants. 26 (a) Ratification of Covenants; Estoppels;
Certifications. 26 (b) Further Assurances. 27 (c) Sale of Mortgage Loan. 27 (d)
Limitations on Further Acts of Borrower. 28 (e) Financing Statements; Record
Searches. 28 (f) Loan Document Taxes. 29       Article 6 - PROPERTY USE,
PRESERVATION, AND MAINTENANCE 29       Section 6.01 Representations and
Warranties. 29 (a) Mortgaged Property Compliance with Laws; Permits and
Licenses. 29 (b) Operating Documents; Contracts; Resident Records. 30 (c)
Property Characteristics. 30

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage  iiFannie Mae01-16© 2016 Fannie Mae

 

 

(d) Property Ownership. 31 (e) Condition of the Mortgaged Property. 31 (f)
Personal Property. 31 (g) Medicaid Provider Agreement Representations. 31
Section 6.02 Covenants 32 (a) Use of Property. 32 (b) Property Maintenance. 33
(c) Property Preservation. 35 (d) Property Inspections. 36 (e) Mortgaged
Property Compliance with Laws. 36 (f) Licensing. 37 (g) Medicaid Provider
Agreement. 38 (h) Facility Operating Agreement. 40 (i) Change in Property
Operator. 41 (j) Contracts. 41 (k) All Representations and Covenants Deemed
Borrower Responsibility. 41 Section 6.03 Mortgage Loan Administration Matters
Regarding the Property. 42 (a) Property Management. 42 (b) Subordination of Fees
by Property Operator. 43 (c) Property Condition Assessment. 43       Article 7 -
LEASES AND RENTS 43       Section 7.01 Representations and Warranties. 43 (a)
Prior Assignment of Rents. 43 (b) Prepaid Rents. 43 (c) Seniors Housing Facility
Lease. 44 Section 7.02 Covenants. 45 (a) Leases. 45 (b) Commercial Leases. 45
(c) Payment of Rents. 47 (d) Assignment of Rents. 47 (e) Further Assignments of
Leases and Rents. 47 (f) Options to Purchase by Tenants. 47 (g) Special
Covenants Regarding Seniors Housing Facility Lease. 47 Section 7.03 Mortgage
Loan Administration Regarding Leases and Rents. 50 (a) Material Commercial Lease
Requirements. 50 (b) Residential Lease Form. 50 (c) Seniors Housing Facility
Lease Structure Consideration. 51       Article 8 - BOOKS AND RECORDS; FINANCIAL
REPORTING 51       Section 8.01 Representations and Warranties. 51 (a) Financial
Information. 51 (b) No Change in Facts or Circumstances. 51 Section 8.02
Covenants. 51

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage  iiiFannie Mae01-16© 2016 Fannie Mae

 

 

(a) Obligation to Maintain Accurate Books and Records. 51 (b) Items to Furnish
to Lender. 52 (c) Audited Financials. 56 (d) Delivery of Books and Records. 56
Section 8.03 Mortgage Loan Administration Matters Regarding Books and Records
and Financial Reporting. 56 (a) Lender’s Right to Obtain Audited Books and
Records. 56 (b) Credit Reports; Credit Score. 57       Article 9 - INSURANCE 57
      Section 9.01 Representations and Warranties. 57 (a) Compliance with
Insurance Requirements. 57 (b) Property Condition. 57 Section 9.02 Covenants. 58
(a) Insurance Requirements. 58 (b) Delivery of Policies, Renewals, Notices, and
Proceeds. 58 Section 9.03 Mortgage Loan Administration Matters Regarding
Insurance 59 (a) Lender’s Ongoing Insurance Requirements. 59 (b) Application of
Proceeds on Event of Loss. 60 (c) Payment Obligations Unaffected. 62 (d)
Foreclosure Sale. 62 (e) Appointment of Lender as Attorney-In-Fact. 63      
Article 10 - CONDEMNATION 63       Section 10.01 Representations and Warranties.
63 (a) Prior Condemnation Action. 63 (b) Pending Condemnation Actions. 63
Section 10.02 Covenants. 63 (a) Notice of Condemnation. 63 (b) Condemnation
Proceeds. 63 Section 10.03 Mortgage Loan Administration Matters Regarding
Condemnation. 64 (a) Application of Condemnation Awards. 64 (b) Payment
Obligations Unaffected. 64 (c) Appointment of Lender as Attorney-In-Fact. 64 (d)
Preservation of Mortgaged Property. 64       Article 11 - LIENS, TRANSFERS, AND
ASSUMPTIONS 65       Section 11.01 Representations and Warranties. 65 (a) No
Labor or Materialmen’s Claims. 65 (b) No Other Interests. 65 Section 11.02
Covenants. 65 (a) Liens; Encumbrances. 65 (b) Transfers. 66 (c) Facility
Operating Agreement. 69 (d) No Other Indebtedness. 69

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage  ivFannie Mae01-16© 2016 Fannie Mae

 

 

(e) No Mezzanine Financing or Preferred Equity. 69 Section 11.03 Mortgage Loan
Administration Matters Regarding Liens, Transfers and Assumptions 70 (a)
Assumption of Mortgage Loan. 70 (b) Transfers to Key Principal-Owned Affiliates
or Guarantor-Owned Affiliates. 71 (c) Estate Planning. 72 (d) Termination or
Revocation of Trust. 73 (e) Death of Key Principal or Guarantor; Transfer Due to
Death. 73 (f) Bankruptcy of Guarantor. 75 (g) Further Conditions to Transfers
and Assumption. 76 (h) Transfer of Interests in Sentio Healthcare Properties,
Inc. and Sentio Healthcare Properties OP, L.P. 77       Article 12 - IMPOSITIONS
77       Section 12.01 Representations and Warranties. 77 (a) Payment of Taxes,
Assessments, and Other Charges. 77 Section 12.02 Covenants. 78 (a) Imposition
Deposits, Taxes, and Other Charges. 78 Section 12.03 Mortgage Loan
Administration Matters Regarding Impositions. 79 (a) Maintenance of Records by
Lender. 79 (b) Imposition Accounts. 79 (c) Payment of Impositions; Sufficiency
of Imposition Deposits. 79 (d) Imposition Deposits Upon Event of Default. 80 (e)
Contesting Impositions. 80 (f) Release to Borrower. 80       Article 13 -
REPLACEMENT RESERVE AND REPAIRS 80       Section 13.01 Covenants. 80 (a) Initial
Deposits to Replacement Reserve Account and Repairs Escrow Account. 80 (b)
Monthly Replacement Reserve Deposits. 81 (c) Payment for Replacements and
Repairs. 81 (d) Assignment of Contracts for Replacements and Repairs. 81 (e)
Indemnification. 81 (f) Amendments to Loan Documents. 82 (g) Administrative Fees
and Expenses. 82 Section 13.02 Mortgage Loan Administration Matters Regarding
Reserves. 82 (a) Accounts, Deposits, and Disbursements. 82 (b) Approvals of
Contracts; Assignment of Claims. 89 (c) Delays and Workmanship. 90 (d)
Appointment of Lender as Attorney-In-Fact. 90 (e) No Lender Obligation. 90 (f)
No Lender Warranty. 91

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage  vFannie Mae01-16© 2016 Fannie Mae

 

 

Article 14 - DEFAULTS/REMEDIES 91       Section 14.01 Events of Default. 91 (a)
Automatic Events of Default. 91 (b) Events of Default Subject to a Specified
Cure Period. 94 (c) Events of Default Subject to Extended Cure Period. 94
Section 14.02 Remedies. 95 (a) Acceleration; Foreclosure. 95 (b) Loss of Right
to Disbursements from Collateral Accounts. 95 (c) Remedies Cumulative. 95 (d)
Operations upon Event of Default; Lockbox Account. 96 Section 14.03 Additional
Lender Rights; Forbearance. 96 (a) No Effect Upon Obligations. 96 (b) No Waiver
of Rights or Remedies. 97 (c) Appointment of Lender as Attorney-In-Fact. 98 (d)
Borrower Waivers. 99 Section 14.04 Waiver of Marshaling. 100       Article 15 -
MISCELLANEOUS 100       Section 15.01 Governing Law; Consent to Jurisdiction and
Venue. 100 (a) Governing Law. 100 (b) Venue. 100 Section 15.02 Notice. 101 (a)
Process of Serving Notice. 101 (b) Change of Address. 101 (c) Default Method of
Notice. 101 (d) Receipt of Notices. 102 (e) Property Operator Notices. 102
Section 15.03 Successors and Assigns Bound; Sale of Mortgage Loan. 102 (a)
Binding Agreement. 102 (b) Sale of Mortgage Loan; Change of Servicer. 102
Section 15.04 Counterparts. 102 Section 15.05 Joint and Several (or Solidary)
Liability. 103 Section 15.06 Relationship of Parties; No Third Party
Beneficiary. 103 (a) Solely Creditor and Debtor. 103 (b) No Third Party
Beneficiaries. 103 Section 15.07 Severability; Entire Agreement; Amendments. 103
Section 15.08 Construction. 104 Section 15.09 Mortgage Loan Servicing. 105
Section 15.10 Disclosure of Information. 105 Section 15.11 Waiver; Conflict. 105
Section 15.12 No Reliance. 105 Section 15.13 Subrogation. 106 Section 15.14
Counting of Days. 106 Section 15.15 Revival and Reinstatement of Indebtedness.
106 Section 15.16 Time is of the Essence. 106

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage  viFannie Mae01-16© 2016 Fannie Mae

 

 

Section 15.17 Final Agreement. 107 Section 15.18 WAIVER OF TRIAL BY JURY. 107

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage  viiFannie Mae01-16© 2016 Fannie Mae

 

 

 

SCHEDULES & EXHIBITS

 

Schedules

Schedule 1 Definitions Schedule (required) Form 6101.SARM.SRS Schedule 2 Summary
of Loan Terms (required) Form 6102.SARM.SRS Schedule 3 Interest Rate Type
Provisions (required) Form 6103.SARM Schedule 4 Prepayment Premium Schedule
(required) Form 6104.11 Schedule 5 Required Replacement Schedule (required)  
Schedule 6 Required Repair Schedule (required)   Schedule 7 Exceptions to
Representations and Warranties Schedule
(required)  

 

Exhibits

Exhibit A Modifications to Loan Agreement
(Ground Lease Defaults) Form 6206

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage  viiiFannie Mae01-16© 2016 Fannie Mae

 

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT
(NON-RECOURSE)
(SENIORS HOUSING)

 

This MULTIFAMILY LOAN AND SECURITY AGREEMENT (as amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Loan Agreement”) is
made as of the Effective Date (as hereinafter defined) by and between SUMTER
PLACE OWNER, LLC, a Delaware limited liability company (“Borrower”), and KEYBANK
NATIONAL ASSOCIATION, a national banking association (“Lender”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Mortgage Loan (as hereinafter defined)
from Lender to be secured by the Mortgaged Property (as hereinafter defined);
and

 

WHEREAS, Lender is willing to make the Mortgage Loan on the terms and conditions
contained in this Loan Agreement and in the other Loan Documents (as hereinafter
defined);

 

NOW, THEREFORE, in consideration of the making of the Mortgage Loan by Lender
and other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, the parties hereby covenant, agree, represent,
and warrant as follows:

 

AGREEMENTS:

 

Article 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS

 

Section 1.01         Defined Terms.

 

Capitalized terms not otherwise defined in the body of this Loan Agreement shall
have the meanings set forth in the Definitions Schedule attached as Schedule 1
to this Loan Agreement.

 

Section 1.02         Schedules, Exhibits, and Attachments Incorporated.

 

The schedules, exhibits, and any other addenda or attachments are incorporated
fully into this Loan Agreement by this reference and each constitutes a
substantive part of this Loan Agreement.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 1Fannie Mae01-16© 2016 Fannie Mae   Article 1  

 

 

Article 2 - GENERAL MORTGAGE LOAN TERMS

 

Section 2.01        Mortgage Loan Origination and Security.

 

(a)          Making of Mortgage Loan.

 

Subject to the terms and conditions of this Loan Agreement and the other Loan
Documents, Lender hereby makes the Mortgage Loan to Borrower, and Borrower
hereby accepts the Mortgage Loan from Lender. Borrower covenants and agrees that
it shall:

 

(1)         pay the Indebtedness, including the Prepayment Premium, if any
(whether in connection with any voluntary prepayment or in connection with an
acceleration by Lender of the Indebtedness), in accordance with the terms of
this Loan Agreement and the other Loan Documents; and

 

(2)         perform, observe, and comply with this Loan Agreement and all other
provisions of the other Loan Documents.

 

(b)          Security for Mortgage Loan.

 

The Mortgage Loan is made pursuant to this Loan Agreement, is evidenced by the
Note, and is secured by the Security Instrument, this Loan Agreement, and the
other Loan Documents that are expressly stated to be security for the Mortgage
Loan.

 

(c)          Protective Advances.

 

As provided in the Security Instrument, Lender may take such actions or disburse
such funds as Lender reasonably deems necessary to perform the obligations of
Borrower under this Loan Agreement and the other Loan Documents and to protect
Lender’s interest in the Mortgaged Property.

 

Section 2.02         Payments on Mortgage Loan.

 

(a)          Debt Service Payments.

 

(1)         Short Month Interest.

 

If the date the Mortgage Loan proceeds are disbursed is any day other than the
first day of the month, interest for the period beginning on the disbursement
date and ending on and including the last day of the month in which the
disbursement occurs shall be payable by Borrower on the date the Mortgage Loan
proceeds are disbursed. In the event that the disbursement date is not the same
as the Effective Date, then:

 

(A)         the disbursement date and the Effective Date must be in the same
month, and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 2Fannie Mae01-16© 2016 Fannie Mae   Article 2  

 

 

(B)         the Effective Date shall not be the first day of the month.

 

(2)         Interest Accrual and Computation.

 

Except as provided in Section 2.02(a)(1), interest shall be paid in arrears.
Interest shall accrue as provided in the Schedule of Interest Rate Type
Provisions and shall be computed in accordance with the Interest Accrual Method.
If the Interest Accrual Method is “Actual/360,” Borrower acknowledges and agrees
that the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.

 

(3)         Monthly Debt Service Payments.

 

Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment, shall be due and payable
on the First Payment Date, and on each Payment Date thereafter until the
Maturity Date, at which time all Indebtedness shall be due. Any regularly
scheduled Monthly Debt Service Payment that is received by Lender before the
applicable Payment Date shall be deemed to have been received on such Payment
Date solely for the purpose of calculating interest due. All payments made by
Borrower under this Loan Agreement shall be made without set-off, counterclaim,
or other defense.

 

(4)         Payment at Maturity.

 

The unpaid principal balance of the Mortgage Loan, any Accrued Interest thereon
and all other Indebtedness shall be due and payable on the Maturity Date.

 

(5)         Interest Rate Type.

 

See the Schedule of Interest Rate Type Provisions for additional provisions, if
any, specific to the Interest Rate Type.

 

(b)          Capitalization of Accrued But Unpaid Interest.

 

Any accrued and unpaid interest on the Mortgage Loan remaining past due for
thirty (30) days or more may, at Lender’s election, be added to and become part
of the unpaid principal balance of the Mortgage Loan.

 

(c)          Late Charges.

 

(1)         If any Monthly Debt Service Payment due hereunder is not received by
Lender within ten (10) days (or fifteen (15) days for any Mortgaged Property
located in Mississippi or North Carolina to comply with applicable law) after
the applicable Payment Date, or any amount payable under this Loan Agreement
(other than the payment due on the Maturity Date for repayment of the Mortgage
Loan in full) or any other Loan Document is not received by Lender within ten
(10) days (or fifteen (15) days for any Mortgaged Property located in
Mississippi or North Carolina to comply with applicable law) after the date such
amount is due, inclusive of the date on which such amount is due, Borrower shall
pay to Lender, immediately without demand by Lender, the Late Charge.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 3Fannie Mae01-16© 2016 Fannie Mae   Article 2  

 

 

The Late Charge is payable in addition to, and not in lieu of, any interest
payable at the Default Rate pursuant to Section 2.02(d).

 

(2)         Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan;

 

(B)         it is extremely difficult and impractical to determine those
additional expenses;

 

(C)         Lender is entitled to be compensated for such additional expenses;
and

 

(D)         the Late Charge represents a fair and reasonable estimate, taking
into account all circumstances existing on the date hereof, of the additional
expenses Lender will incur by reason of any such late payment.

 

(d)          Default Rate.

 

(1)         Default interest shall be paid as follows:

 

(A)         If any amount due in respect of the Mortgage Loan (other than
amounts due on the Maturity Date) remains past due for thirty (30) days or more,
interest on such unpaid amount(s) shall accrue from the date payment is due at
the Default Rate and shall be payable upon demand by Lender.

 

(B)         If any Indebtedness due is not paid in full on the Maturity Date,
then interest shall accrue at the Default Rate on all such unpaid amounts from
the Maturity Date until fully paid and shall be payable upon demand by Lender.

 

Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments. To the
extent permitted by applicable law, interest shall also accrue at the Default
Rate on any judgment obtained by Lender against Borrower in connection with the
Mortgage Loan. To the extent Borrower or any other Person is vested with a right
of redemption, interest shall continue to accrue at the Default Rate during any
redemption period until such time as the Mortgaged Property has been redeemed.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 4Fannie Mae01-16© 2016 Fannie Mae   Article 2  

 

 

(2)         Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan; and

 

(B)         in connection with any failure to timely pay all amounts due in
respect of the Mortgage Loan on the Maturity Date, or during the time that any
amount due in respect of the Mortgage Loan is delinquent for more than thirty
(30) days:

 

(i)          Lender’s risk of nonpayment of the Mortgage Loan will be materially
increased;

 

(ii)         Lender’s ability to meet its other obligations and to take
advantage of other investment opportunities will be adversely impacted;

 

(iii)        Lender will incur additional costs and expenses arising from its
loss of the use of the amounts due;

 

(iv)        it is extremely difficult and impractical to determine such
additional costs and expenses;

 

(v)         Lender is entitled to be compensated for such additional risks,
costs, and expenses; and

 

(vi)        the increase from the Interest Rate to the Default Rate represents a
fair and reasonable estimate of the additional risks, costs, and expenses Lender
will incur by reason of Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquency on the Mortgage Loan (taking into account all
circumstances existing on the Effective Date).

 

(e)          Address for Payments.

 

All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.

 

(f)          Application of Payments.

 

If at any time Lender receives, from Borrower or otherwise, any payment in
respect of the Indebtedness that is less than all amounts due and payable at
such time, then Lender may apply such payment to amounts then due and payable in
any manner and in any order determined by Lender or hold in suspense and not
apply such payment at Lender’s election. Neither Lender’s acceptance of a
payment that is less than all amounts then due and payable, nor Lender’s
application of, or suspension of the application of, such payment, shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction. Notwithstanding the application of any such payment
to the Indebtedness, Borrower’s obligations under this Loan Agreement and the
other Loan Documents shall remain unchanged.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 5Fannie Mae01-16© 2016 Fannie Mae   Article 2  

 

 

Section 2.03         Lockout/Prepayment.

 

(a)          Prepayment; Prepayment Lockout; Prepayment Premium.

 

(1)         Borrower shall not make a voluntary full or partial prepayment on
the Mortgage Loan during any Prepayment Lockout Period nor shall Borrower make a
voluntary partial prepayment at any time. Except as expressly provided in this
Loan Agreement (including as provided in the Prepayment Premium Schedule), a
Prepayment Premium calculated in accordance with the Prepayment Premium Schedule
shall be payable in connection with any prepayment of the Mortgage Loan.

 

(2)         If a Prepayment Lockout Period applies to the Mortgage Loan, and
during such Prepayment Lockout Period Lender accelerates the unpaid principal
balance of the Mortgage Loan or otherwise applies collateral held by Lender to
the repayment of any portion of the unpaid principal balance of the Mortgage
Loan, the Prepayment Premium shall be due and payable and equal to the amount
obtained by multiplying the percentage indicated (if at all) in the Prepayment
Premium Schedule by the amount of principal being prepaid at the time of such
acceleration or application.

 

(b)          Voluntary Prepayment in Full.

 

At any time after the expiration of any Prepayment Lockout Period, Borrower may
voluntarily prepay the Mortgage Loan in full on a Permitted Prepayment Date so
long as:

 

(1)         Borrower delivers to Lender a Prepayment Notice specifying the
Intended Prepayment Date not more than sixty (60) days, but not less than thirty
(30) days (if given via U.S. Postal Service) or twenty (20) days (if given via
facsimile, e-mail, or overnight courier) prior to such Intended Prepayment Date;
and

 

(2)         Borrower pays to Lender an amount equal to the sum of:

 

(A)         the entire unpaid principal balance of the Mortgage Loan; plus

 

(B)         all Accrued Interest (calculated through the last day of the month
in which the prepayment occurs); plus

 

(C)         the Prepayment Premium; plus

 

(D)         all other Indebtedness.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 6Fannie Mae01-16© 2016 Fannie Mae   Article 2  

 

 

In connection with any such voluntary prepayment, Borrower acknowledges and
agrees that interest shall always be calculated and paid through the last day of
the month in which the prepayment occurs (even if the Permitted Prepayment Date
for such month is not the last day of such month, or if Lender approves
prepayment on an Intended Prepayment Date that is not a Permitted Prepayment
Date). Borrower further acknowledges that Lender is not required to accept a
voluntary prepayment of the Mortgage Loan on any day other than a Permitted
Prepayment Date. However, if Lender does approve an Intended Prepayment Date
that is not a Permitted Prepayment Date and accepts a prepayment on such
Intended Prepayment Date, such prepayment shall be deemed to be received on the
immediately following Permitted Prepayment Date. If Borrower fails to prepay the
Mortgage Loan on the Intended Prepayment Date for any reason (including on any
Intended Prepayment Date that is approved by Lender) and such failure either
continues for five (5) Business Days, or into the following month, Lender shall
have the right to recalculate the payoff amount. If Borrower prepays the
Mortgage Loan either in the following month or more than five (5) Business Days
after the Intended Prepayment Date that was approved by Lender, Lender shall
also have the right to recalculate the payoff amount based upon the amount of
such payment and the date such payment was received by Lender. Borrower shall
immediately pay to Lender any additional amounts required by any such
recalculation.

 

(c)          Acceleration of Mortgage Loan.

 

Upon acceleration of the Mortgage Loan, Borrower shall pay to Lender:

 

(1)         the entire unpaid principal balance of the Mortgage Loan;

 

(2)         all Accrued Interest (calculated through the last day of the month
in which the acceleration occurs);

 

(3)         the Prepayment Premium; and

 

(4)         all other Indebtedness.

 

(d)          Application of Collateral.

 

Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Mortgage Loan prior
to the Maturity Date in accordance with the Loan Documents shall be deemed to be
a prepayment by Borrower. Any such prepayment shall require the payment to
Lender by Borrower of the Prepayment Premium calculated on the amount being
prepaid in accordance with this Loan Agreement.

 

(e)          Casualty and Condemnation.

 

Notwithstanding any provision of this Loan Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or amounts received in
connection with a Condemnation Action in accordance with this Loan Agreement.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 7Fannie Mae01-16© 2016 Fannie Mae   Article 2  

 

 

(f)          No Effect on Payment Obligations.

 

Unless otherwise expressly provided in this Loan Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Mortgage Loan shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment, or change the amount of any such payments or deposits.

 

(g)          Loss Resulting from Prepayment.

 

In any circumstance in which a Prepayment Premium is due under this Loan
Agreement, Borrower acknowledges that:

 

(1)         any prepayment of the unpaid principal balance of the Mortgage Loan,
whether voluntary or involuntary, or following the occurrence of an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional risk, expense, and frustration or impairment of
Lender’s ability to meet its commitments to third parties;

 

(2)         it is extremely difficult and impractical to ascertain the extent of
such losses, risks, and damages;

 

(3)         the formula for calculating the Prepayment Premium represents a
reasonable estimate of the losses, risks, and damages Lender will incur as a
result of a prepayment; and

 

(4)         the provisions regarding the Prepayment Premium contained in this
Loan Agreement are a material part of the consideration for the Mortgage Loan,
and that the terms of the Mortgage Loan are in other respects more favorable to
Borrower as a result of Borrower’s voluntary agreement to such prepayment
provisions.

 

Article 3 - PERSONAL LIABILITY

 

Section 3.01         Non-Recourse Mortgage Loan; Exceptions.

 

Except as otherwise provided in this Article 3 or in any other Loan Document,
none of Borrower, or any director, officer, manager, member, partner,
shareholder, trustee, trust beneficiary, or employee of Borrower, shall have
personal liability under this Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under the Loan Documents, and Lender’s only recourse for the
satisfaction of such Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Mortgaged
Property and any other collateral held by Lender as security for the
Indebtedness. This limitation on Borrower’s liability shall not limit or impair
Lender’s enforcement of its rights against Guarantor under any Loan Document.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 8Fannie Mae01-16© 2016 Fannie Mae   Article 2  

 

 

Section 3.02         Personal Liability of Borrower (Exceptions to Non-Recourse
Provision).

 

(a)          Personal Liability Based on Lender’s Loss.

 

Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of, subject to any notice and cure period, if any:

 

(1)         failure to pay as directed by Lender upon demand after an Event of
Default (to the extent actually received by Borrower or Affiliated Property
Operator):

 

(A)         all Rents to which Lender is entitled under the Loan Documents; and

 

(B)         the amount of all security deposits then held or thereafter
collected from tenants and not properly applied pursuant to the applicable
Leases;

 

(2)         failure to maintain all insurance policies required by the Loan
Documents, except to the extent Lender has the obligation to pay the premiums
pursuant to Section 12.03(c);

 

(3)         failure to apply all insurance proceeds received by Borrower or
Affiliated Property Operator or any amounts received by Borrower or Affiliated
Property Operator in connection with a Condemnation Action, as required by the
Loan Documents;

 

(4)         failure to comply with any provision of this Loan Agreement or any
other Loan Document relating to the delivery of books and records, statements,
schedules, and reports;

 

(5)         except to the extent directed otherwise by Lender pursuant to
Section 3.02(a)(1), failure to apply Rents to the ordinary and necessary
expenses of owning or operating, as applicable, the Mortgaged Property and Debt
Service Amounts, as and when each is due and payable, except that Borrower will
not be personally liable with respect to Rents that are distributed by Borrower
in any calendar year if Borrower has paid all ordinary and necessary expenses of
owning or operating, as applicable, the Mortgaged Property and Debt Service
Amounts for such calendar year;

 

(6)         waste or abandonment of the Mortgaged Property;

 

(7)         grossly negligent or reckless unintentional material
misrepresentation or omission by Borrower, Affiliated Property Operator,
Guarantor, Key Principal, or any officer, director, partner, manager, member,
shareholder, or trustee of Borrower, Affiliated Property Operator, Guarantor, or
Key Principal in connection with on-going financial or other reporting required
by the Loan Documents, or any request for action or consent by Lender;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 9Fannie Mae01-16© 2016 Fannie Mae   Article 3  

 

 

(8)         failure to cause the renewal, continuation, extension, or
maintenance of all Licenses or, if any Licenses are to be transferred to a
transferee approved by Lender, failure to cause such Licenses to be transferred
or reissued within the period of time required under applicable law and to
provide to Lender written notice of such transfer including copies of the newly
issued Licenses; or

 

(9)         revocation or termination without Lender’s consent of the standing
instructions from Borrower or Property Operator to the depositary bank pursuant
to any Depositary Agreement.

 

Notwithstanding the foregoing, Borrower shall not have personal liability under
clauses (1), (3), or (5) above to the extent that Borrower lacks the legal right
to direct the disbursement of the applicable funds due to an involuntary
Bankruptcy Event that occurs without the consent, encouragement, or active
participation of (A) Borrower, Affiliated Property Operator, Guarantor, or Key
Principal, (B) any Person Controlling Borrower, Affiliated Property Operator,
Guarantor, or Key Principal or (C) any Person Controlled by or under common
Control with Borrower, Affiliated Property Operator, Guarantor, or Key
Principal.

 

(b)          Full Personal Liability for Mortgage Loan.

 

Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Mortgage Loan shall be fully recourse to Borrower, upon
the occurrence of any of the following:

 

(1)         failure by Borrower to comply with the single-asset entity
requirements of Section 4.02(d) of this Loan Agreement;

 

(2)         a Transfer (other than a conveyance of the Mortgaged Property at a
Foreclosure Event pursuant to the Security Instrument and this Loan Agreement)
that is not permitted under this Loan Agreement or any other Loan Document;

 

(3)         the occurrence of any Bankruptcy Event (other than an
acknowledgement in writing as described in clause (b) of the definition of
“Bankruptcy Event”); provided, however, in the event of an involuntary
Bankruptcy Event, Borrower shall only be personally liable if such involuntary
Bankruptcy Event occurs with the consent, encouragement, or active participation
of (A) Borrower, Affiliated Property Operator, Guarantor, or Key Principal, (B)
any Person Controlling Borrower, Affiliated Property Operator, Guarantor, or Key
Principal, or (C) any Person Controlled by or under common Control with
Borrower, Affiliated Property Operator, Guarantor, or Key Principal;

 

(4)         fraud, written material misrepresentation, or material omission by
Borrower, Affiliated Property Operator, Guarantor, Key Principal, or any
officer, director, partner, manager, member, shareholder, or trustee of
Borrower, Affiliated Property Operator, Guarantor, or Key Principal in
connection with any application for or creation of the Indebtedness; or

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 10Fannie Mae01-16© 2016 Fannie Mae   Article 3  

 

 

(5)         fraud, written intentional material misrepresentation, or
intentional material omission by Borrower, Affiliated Property Operator,
Guarantor, Key Principal, or any officer, director, partner, manager, member,
shareholder, or trustee of Borrower, Affiliated Property Operator, Guarantor, or
Key Principal in connection with on-going financial or other reporting required
by the Loan Documents, or any request for action or consent by Lender.

 

Section 3.03         Personal Liability for Indemnity Obligations.

 

Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.01(e) of this Loan Agreement, the Environmental
Indemnity Agreement, and any other express indemnity obligations provided by
Borrower under any Loan Document. Borrower’s liability for such indemnity
obligations shall not be limited by the amount of the Indebtedness, the
repayment of the Indebtedness, or otherwise, provided that Borrower’s liability
for such indemnities shall not include any loss caused by the gross negligence
or willful misconduct of Lender as determined by a court of competent
jurisdiction pursuant to a final non-appealable court order.

 

Section 3.04         Lender’s Right to Forego Rights Against Mortgaged Property.

 

To the extent that Borrower has personal liability under this Loan Agreement or
any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by applicable law without regard to
whether Lender has exercised any rights against the Mortgaged Property, the UCC
Collateral, or any other security, or pursued any rights against Guarantor, or
pursued any other rights available to Lender under this Loan Agreement, any
other Loan Document, or applicable law. For purposes of this Section 3.04 only,
the term “Mortgaged Property” shall not include any funds that have been applied
by Borrower or Property Operator as required or permitted by this Loan Agreement
prior to the occurrence of an Event of Default, or that Borrower was unable to
apply as required or permitted by this Loan Agreement because of a Bankruptcy
Event. To the fullest extent permitted by applicable law, in any action to
enforce Borrower’s personal liability under this Article 3, Borrower waives any
right to set off the value of the Mortgaged Property against such personal
liability.

 

Article 4 - BORROWER AND PROPERTY OPERATOR STATUS

 

Section 4.01        Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
4.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 11Fannie Mae01-16© 2016 Fannie Mae   Article 3  

 

 

(a)          Due Organization and Qualification.

 

Each of Borrower and Affiliated Property Operator is validly existing and
qualified to transact business and is in good standing in the state in which it
is formed or organized, the Property Jurisdiction, and in each other
jurisdiction that qualification or good standing is required according to
applicable law to conduct its business with respect to the Mortgaged Property
and where the failure to be so qualified or in good standing would adversely
affect (1) Borrower’s ownership or operation of the Mortgaged Property; (2)
Affiliated Property Operator’s management, leasing, or operation (as applicable)
of the Mortgaged Property; (3) validity or enforceability of, or the ability of
Borrower to perform its obligations under, this Loan Agreement or any other Loan
Document; or (4) validity or enforceability of, or the ability of Affiliated
Property Operator to perform its obligations under, the Facility Operating
Agreement.

 

(b)          Location.

 

Borrower’s General Business Address is Borrower’s principal place of business
and principal office. Property Operator’s General Business Address is Property
Operator’s principal place of business and principal office.

 

(c)          Power and Authority.

 

(1)         Borrower has the requisite power and authority:

 

(A)         to own the Mortgaged Property and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of its obligations under this Loan Agreement and under the other Loan Documents
to which it is a party;

 

(B)         to execute and deliver this Loan Agreement and the other Loan
Documents to which it is a party, and to carry out the transactions contemplated
by this Loan Agreement and the other Loan Documents to which it is a party; and

 

(C)         to execute and deliver the Facility Operating Agreement and to carry
out the transactions contemplated by the Facility Operating Agreement.

 

(2)         Affiliated Property Operator has the requisite power and authority:

 

(A)         to manage, lease, and operate (as applicable) the Mortgaged Property
and to carry on its business as now conducted and as contemplated to be
conducted in connection with the performance or its obligations under the
Facility Operating Agreement; and

 

(B)         to execute and deliver the Facility Operating Agreement, to carry
out the transactions contemplated by the Facility Operating Agreement, and to
facilitate Borrower’s compliance with the requirements of this Loan Agreement
and the other Loan Documents.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 12Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(d)          Due Authorization.

 

(1)         The execution, delivery, and performance by Borrower of this Loan
Agreement, the Facility Operating Agreement, and the other Loan Documents have
been duly authorized by all necessary action and proceedings by or on behalf of
Borrower, and no further approvals or filings of any kind, including any
approval of or filing with any Governmental Authority, are required by or on
behalf of Borrower as a condition to the valid execution, delivery, and
performance by Borrower of this Loan Agreement, the Facility Operating
Agreement, or any of the other Loan Documents, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain the good standing and existence of Borrower.

 

(2)         The execution, delivery, and performance by Affiliated Property
Operator of the Facility Operating Agreement and the SASA have been duly
authorized by all necessary action and proceedings by or on behalf of Affiliated
Property Operator, and no further approvals or filings of any kind, including
any approval of or filing with any Governmental Authority, are required by or on
behalf of Affiliated Property Operator as a condition to the valid execution,
delivery, and performance by Affiliated Property Operator of the Facility
Operating Agreement and the SASA, except filings required to perfect and
maintain the liens to be granted under the SASA and routine filings to maintain
the good standing and existence of Affiliated Property Operator.

 

(e)          Valid and Binding Obligations.

 

(1)         This Loan Agreement, the other Loan Documents, and the Facility
Operating Agreement have been duly executed and delivered by Borrower and
constitute the legal, valid, and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms, except as such
enforceability may be limited by applicable Insolvency Laws or by the exercise
of discretion by any court.

 

(2)         The Facility Operating Agreement and the SASA have been duly
executed and delivered by Affiliated Property Operator and constitute the legal,
valid, and binding obligations of Affiliated Property Operator, enforceable
against Affiliated Property Operator in accordance with their respective terms,
except as such enforceability may be limited by applicable Insolvency Laws or by
the exercise of discretion by any court.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 13Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(f)          Effect of Mortgage Loan on Borrower’s Financial Condition.

 

The Mortgage Loan will not render Borrower Insolvent, and the Facility Operating
Agreement obligations will not render Affiliated Property Operator insolvent.
Borrower has sufficient working capital, including proceeds from the Mortgage
Loan, cash flow from the Mortgaged Property including the Facility Operating
Agreement, or other sources, not only to adequately maintain the Mortgaged
Property in accordance with the terms of the Loan Documents and the Facility
Operating Agreement, but also to pay all of Borrower’s outstanding debts as they
come due, including all Debt Service Amounts, exclusive of Borrower’s ability to
refinance or pay in full the Mortgage Loan on the Maturity Date. In connection
with the execution and delivery of this Loan Agreement and the other Loan
Documents (and the delivery to, or for the benefit of, Lender of any collateral
contemplated thereunder), and the incurrence by Borrower of the obligations
under this Loan Agreement and the other Loan Documents, Borrower did not receive
less than reasonably equivalent value in exchange for the incurrence of the
obligations of Borrower under this Loan Agreement and the other Loan Documents.
Affiliated Property Operator has sufficient working capital, including cash flow
from the Mortgaged Property, or other resources, not only to maintain the
Mortgaged Property in accordance with the terms of the Facility Operating
Agreement, but also to pay the rents and other obligations under the Facility
Operating Agreement, as well as other obligations under this Loan Agreement and
the other Loan Documents that Borrower elects to pass through to Affiliated
Property Operator pursuant to the terms of the Facility Operating Agreement.

 

(g)          Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.

 

(1)         None of Borrower, any Affiliated Property Operator, Guarantor, or
Key Principal, nor to Borrower’s knowledge, any Person Controlling Borrower, any
Affiliated Property Operator, Guarantor, or Key Principal, nor any Person
Controlled by Borrower, any Affiliated Property Operator, Guarantor, or Key
Principal that also has a direct or indirect ownership interest in Borrower, any
Affiliated Property Operator, Guarantor, or Key Principal, is in violation of
any applicable civil or criminal laws or regulations (including those requiring
internal controls, intended to prohibit, prevent, or regulate money laundering,
drug trafficking, terrorism, or corruption, of the United States and the
jurisdiction where the Mortgaged Property is located or where the Person
resides, is domiciled, or has its principal place of business.

 

(2)         None of Borrower, any Affiliated Property Operator, Guarantor, or
Key Principal, nor to Borrower’s knowledge, any Person Controlling Borrower, any
Affiliated Property Operator, Guarantor, or Key Principal, nor any Person
Controlled by Borrower, any Affiliated Property Operator, Guarantor, or Key
Principal that also has a direct or indirect ownership interest in Borrower, any
Affiliated Property Operator, Guarantor, or Key Principal, is a Person:

 

(A)         against whom proceedings are pending for any alleged violation of
any laws described in Section 4.01(g)(1);

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties or Economic Sanctions pursuant to, or had any of its property
seized or forfeited under, any laws described in Section 4.01(g)(1); or

 

(C)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is a Sanctioned Person or is
otherwise prohibited from transacting business of the type contemplated by this
Loan Agreement and the other Loan Documents under any other applicable law.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 14Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(3)         Borrower, any Affiliated Property Operator, Guarantor, and Key
Principal are in compliance with all applicable Economic Sanctions laws and
regulations.

 

(h)          Borrower Single Asset Status.

 

Borrower:

 

(1)         does not own or lease any real property, personal property, or
assets other than the Mortgaged Property;

 

(2)         does not own, operate, or participate in any business other than the
leasing, ownership, management, operation, and maintenance of the Mortgaged
Property;

 

(3)         has no material financial obligation under or secured by any
indenture, mortgage, deed of trust, deed to secure debt, loan agreement, or
other agreement or instrument to which Borrower is a party, or by which Borrower
is otherwise bound, or to which the Mortgaged Property is subject or by which it
is otherwise encumbered, other than:

 

(A)         Permitted Equipment Financing and unsecured trade payables incurred
in the ordinary course of the operation of the Mortgaged Property (exclusive of
amounts for rehabilitation, restoration, repairs, or replacements of the
Mortgaged Property) that (i) are not evidenced by a promissory note, (ii) are
payable within sixty (60) days of the date incurred, and (iii) as of the
Effective Date, do not exceed, in the aggregate, four percent (4%) of the
original principal balance of the Mortgage Loan;

 

(B)         if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and

 

(C)         obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;

 

(4)         has maintained its financial statements, accounting records, and
other partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
(unless Borrower’s assets have been included in a consolidated financial
statement prepared in accordance with generally accepted accounting principles);

 

(5)         has not commingled its assets or funds with those of any other
Person, unless such assets or funds can easily be segregated and identified in
the ordinary course of business from those of any other Person;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 15Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(6)         has been adequately capitalized in light of its contemplated
business operations;

 

(7)         has not assumed, guaranteed, or pledged its assets to secure the
liabilities or obligations of any other Person (except in connection with the
Mortgage Loan or other mortgage loans that have been paid in full or
collaterally assigned to Lender, including in connection with any Consolidation,
Extension and Modification Agreement or similar instrument), or held out its
credit as being available to satisfy the obligations of any other Person;

 

(8)         has not made loans or advances to any other Person; and

 

(9)         has not entered into, and is not a party to, any transaction with
any Borrower Affiliate, except in the ordinary course of business and on terms
which are no more favorable to any such Borrower Affiliate than would be
obtained in a comparable arm’s length transaction with an unrelated third party.

 

(i)          No Bankruptcies or Judgments.

 

None of Borrower, Guarantor, Key Principal, or Property Operator nor to
Borrower’s knowledge, any Person Controlling Borrower, Guarantor, Key Principal,
or Property Operator nor any Person Controlled by Borrower, Guarantor, Key
Principal, or Property Operator that also has a direct or indirect ownership
interest in Borrower, Guarantor, Key Principal, or Property Operator, is
currently:

 

(1)         the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership or other insolvency proceeding;

 

(2)         preparing or intending to be the subject of a Bankruptcy Event; or

 

(3)         the subject of any judgment unsatisfied of record or docketed in any
court; or

 

(4)         Insolvent.

 

(j)          No Actions or Litigation.

 

(1)         There are no claims, actions, suits, or proceedings at law or in
equity by or before any Governmental Authority now pending against or, to
Borrower’s knowledge, threatened against or affecting Borrower, any Affiliated
Property Operator, or the Mortgaged Property not otherwise covered by insurance
(except claims, actions, suits, or proceedings regarding fair housing,
anti-discrimination, or equal opportunity, which shall always be disclosed); and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 16Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(2)         there are no claims, actions, suits, or proceedings at law or in
equity by or before any Governmental Authority now pending or, to Borrower’s
knowledge, threatened against or affecting any Affiliated Property Operator,
Guarantor, or Key Principal, which claims, actions, suits, or proceedings, if
adversely determined (individually or in the aggregate) reasonably would be
expected to: (A) materially adversely affect the financial condition or business
of Borrower, any Affiliated Property Operator, Guarantor, or Key Principal or
the condition, operation, or ownership of the Mortgaged Property (except claims,
actions, suits or proceedings regarding fair housing, anti-discrimination, or
equal opportunity, which shall always be deemed material), (B) result in the
appointment of a receiver, trustee or other official that would exercise control
over the Mortgaged Property and its management and operations, or (C) result in
the revocation, transfer, surrender, suspension, or other impairment of the
Licenses.

 

(k)          Payment of Taxes, Assessments, and Other Charges.

 

Borrower confirms that:

 

(1)         each of Borrower and Affiliated Property Operator has filed all
federal, state, county, and municipal tax returns and reports required to have
been filed by it;

 

(2)         each of Borrower and Affiliated Property Operator has paid, before
any fine, penalty, interest, lien, or costs may be added thereto, all taxes,
governmental charges, and assessments due and payable with respect to such
returns and reports;

 

(3)         there is no controversy or objection pending, or to the knowledge of
Borrower, threatened in respect of any tax returns of Borrower or Affiliated
Property Operator; and

 

(4)         each of Borrower and Affiliated Property Operator has made adequate
reserves on its books and records for all taxes that have accrued but which are
not yet due and payable.

 

(l)          Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.

 

(m)         ERISA.

 

Borrower represents and warrants that:

 

(1)         neither Borrower nor Affiliated Property Operator is an Employee
Benefit Plan;

 

(2)         no asset of Borrower or Affiliated Property Operator constitutes
“plan assets” (within the meaning of Section 3(42) of ERISA and Department of
Labor Regulation Section 2510.3 101) of an Employee Benefit Plan;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 17Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(3)         no asset of Borrower or Affiliated Property Operator is subject to
any laws of any Governmental Authority governing the assets of an Employee
Benefit Plan; and

 

(4)         none of Borrower, Affiliated Property Operator, or any ERISA
Affiliate is subject to any obligation or liability with respect to any ERISA
Plan.

 

(n)          Default Under Other Obligations.

 

(1)         The execution, delivery, and performance of the obligations imposed
on Borrower under this Loan Agreement and the Loan Documents to which it is a
party will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which Borrower
is bound, and the execution, delivery and performance of the obligations imposed
on Affiliated Property Operator or Borrower under the Facility Operating
Agreement will not cause Affiliated Property Operator or Borrower to be in
default under the provisions of any agreement, judgment, or order to which
Affiliated Property Operator or Borrower is a party or by which Affiliated
Property Operator or Borrower is bound.

 

(2)         None of Borrower, Affiliated Property Operator, Guarantor, or Key
Principal is in default under any obligation to Lender. There is no condition
under the Facility Operating Agreement that would cause Borrower, Affiliated
Property Operator, Guarantor, or Key Principal to be in default under any
obligation to Lender.

 

(o)          Prohibited Person.

 

None of Borrower, Affiliated Property Operator, Guarantor, or Key Principal is a
Prohibited Person, nor to Borrower’s knowledge, is any Person:

 

(1)         Controlling Borrower, Affiliated Property Operator, Guarantor, or
Key Principal a Prohibited Person; or

 

(2)         Controlled by and having a direct or indirect ownership interest in
Borrower, Affiliated Property Operator, Guarantor, or Key Principal a Prohibited
Person.

 

(p)          No Contravention.

 

Neither the execution and delivery of the Facility Operating Agreement and this
Loan Agreement and the other Loan Documents to which Borrower is a party, nor
the fulfillment of or compliance with the terms and conditions of the Facility
Operating Agreement and this Loan Agreement and the other Loan Documents to
which Borrower or Affiliated Property Operator is a party, nor the performance
of the obligations of Borrower or Affiliated Property Operator under the
Facility Operating Agreement, this Loan Agreement, and the other Loan Documents
does or will conflict with or result in any breach or violation of, or
constitute a default under, any of the terms, conditions, or provisions of
Borrower’s or Affiliated Property Operator’s organizational documents, or any
indenture, existing agreement, or other instrument to which Borrower or
Affiliated Property Operator is a party or to which Borrower, Affiliated
Property Operator, or the Mortgaged Property, or other assets of Borrower or
Affiliated Property Operator, are subject.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 18Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(q)          Lockbox Arrangement.

 

Borrower is not party to any type of lockbox agreement or similar cash
management arrangement that has not been approved by Lender in writing, and no
(1) direct or indirect owner of Borrower, (2) Affiliated Property Operator, and
(3) direct or indirect owner of Affiliated Property Operator, is party to any
type of lockbox agreement or similar cash management arrangement with respect to
Rents or other income from the Mortgaged Property that has not been approved by
Lender in writing.

 

(r)          Licensing; Borrower/Property Operator Compliance with Laws.

 

(1)         Borrower (or the Property Operator, if applicable) is in all
respects legally authorized to operate the Mortgaged Property as a Seniors
Housing Facility under the applicable laws of the Property Jurisdiction. If
required by applicable law, Borrower has, or the Property Operator, if
applicable, has a current provider agreement (other than the Medicaid Provider
Agreement covered by Section 6.01(g)) under any and all applicable federal,
state, and local laws for reimbursement for providing housing or services to
residents at the Mortgaged Property. There is no decision not to renew any
provider agreement (including the Medicaid Provider Agreement covered by Section
6.01(g)) related to the Mortgaged Property, nor is there any action pending or
threatened to impose alternative, interim, or final sanctions with respect to
the Mortgaged Property.

 

(2)         Other than the Medicaid Provider Agreement covered by Section
6.01(g):

 

(A)         Borrower is not a participant in any federal program whereby any
Governmental Authority may have the right to recover funds by reason of the
advance of federal funds; and

 

(B)         Property Operator is not a participant in any federal program
whereby any Governmental Authority may have the right to recover funds by reason
of the advance of federal funds with respect to the Mortgaged Property.

 

(3)         Borrower has not received notice, and is not aware of any violation
by Borrower or Affiliated Property Operator of applicable antitrust laws of any
Governmental Authority.

 

(4)         Neither the execution and delivery of this Loan Agreement, the Note,
the Security Instrument, the SASA, or the other Loan Documents, or the Facility
Operating Agreement, Borrower’s performance under any of them, nor the
recordation of the Security Instrument or any other Loan Document will adversely
affect the Licenses.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 19Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(5)         In the event any existing Facility Operating Agreement is terminated
or Lender acquires the Mortgaged Property through a Foreclosure Event, none of
Borrower, Lender, any current or future Property Operator, or any subsequent
purchaser must obtain a certificate of need from any applicable state health
care regulatory authority or agency (other than giving such notice required
under the applicable state law or regulation) prior to applying for any
applicable License, provided that no service or unit complement is changed.

 

(6)         If Borrower or any Property Operator is a HIPAA Covered Entity or
HIPAA Business Associate, such entity has developed and implemented appropriate
administrative, technical and physical safeguards to protect the privacy and
security of Protected Health Information (as that term is defined in HIPAA), and
otherwise achieved substantial compliance with all applicable HIPAA
requirements, including those concerning privacy, breach notification, security
and electronic transaction standards.

 

Section 4.02        Covenants.

 

(a)          Maintenance of Existence; Organizational Documents.

 

Borrower and Affiliated Property Operator shall each maintain its existence, its
entity status, franchises, rights, and privileges under the laws of the state of
its formation or organization (as applicable). Borrower and Affiliated Property
Operator shall each continue to be duly qualified and in good standing to
transact business in each jurisdiction in which qualification or standing is
required according to applicable law to conduct its business with respect to the
Mortgaged Property and where the failure to do so would adversely affect
Borrower’s or Affiliated Property Operator’s applicable ownership or operation
of the Mortgaged Property or the validity, enforceability, or the ability of
Borrower to perform its obligations under this Loan Agreement or any other Loan
Document, or Affiliated Property Operator to perform its obligations under the
Facility Operating Agreement. Neither Borrower nor any partner, member, manager,
officer, or director of Borrower, nor Affiliated Property Operator nor any
partner, member, manager, officer, or director of Affiliated Property Operator,
shall:

 

(1)         make or allow any material change to the organizational documents or
organizational structure of Borrower or Affiliated Property Operator, including
changes relating to the Control of Borrower or Affiliated Property Operator, or

 

(2)         file any action, complaint, petition, or other claim to:

 

(A)         divide, partition, or otherwise compel the sale of the Mortgaged
Property; or

 

(B)         otherwise change the Control of Borrower or Affiliated Property
Operator.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 20Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(b)          Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.

 

(1)         Borrower, any Affiliated Property Operator, Guarantor, Key
Principal, and any Person Controlling Borrower, any Affiliated Property
Operator, Guarantor, or Key Principal, or any Person Controlled by Borrower, any
Affiliated Property Operator, Guarantor, or Key Principal that also has a direct
or indirect ownership interest in Borrower, any Affiliated Property Operator,
Guarantor, or Key Principal shall remain in compliance with any applicable civil
or criminal laws or regulations (including those requiring internal controls)
intended to prohibit, prevent, or regulate money laundering, drug trafficking,
terrorism, or corruption, of the United States and the jurisdiction where the
Mortgaged Property is located or where the Person resides, is domiciled, or has
its principal place of business.

 

(2)         At no time shall Borrower, any Affiliated Property Operator,
Guarantor, or Key Principal, or any Person Controlling Borrower, any Affiliated
Property Operator, Guarantor, or Key Principal, or any Person Controlled by
Borrower, any Affiliated Property Operator, Guarantor, or Key Principal that
also has a direct or indirect ownership interest in Borrower, any Affiliated
Property Operator, Guarantor, or Key Principal, be a Person:

 

(A)         against whom proceedings are pending for any alleged violation of
any laws described in Section 4.02(b)(1);

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties or Economic Sanctions pursuant to, or had any of its property
seized or forfeited under, any laws described in Section 4.02(b)(1); or

 

(C)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is a Sanctioned Person or is
otherwise prohibited from transacting business of the type contemplated by this
Loan Agreement and the other Loan Documents under any other applicable law.

 

(3)         Borrower, any Affiliated Property Operator, Guarantor, and Key
Principal shall at all times remain in compliance with any applicable Economic
Sanctions laws and regulations.

 

(c)          Payment of Taxes, Assessments, and Other Charges.

 

Borrower and Affiliated Property Operator shall each file all federal, state,
county, and municipal tax returns and reports required to be filed by Borrower
and Affiliated Property Operator, respectively, and shall pay, before any fine,
penalty, interest, or cost may be added thereto, all taxes payable with respect
to such returns and reports.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 21Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(d)          Borrower Single Asset Status.

 

Until the Indebtedness is fully paid, Borrower:

 

(1)         shall not acquire or lease any real property, personal property, or
assets other than the Mortgaged Property;

 

(2)         shall not acquire, own, operate, or participate in any business
other than the leasing, ownership, management, operation, and maintenance of the
Mortgaged Property;

 

(3)         shall not commingle its assets or funds with those of any other
Person, unless such assets or funds can easily be segregated and identified in
the ordinary course of business from those of any other Person;

 

(4)         shall maintain its financial statements, accounting records, and
other partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
(unless Borrower’s assets are included in a consolidated financial statement
prepared in accordance with generally accepted accounting principles);

 

(5)         shall have no material financial obligation under any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement, or other agreement
or instrument to which Borrower is a party or by which Borrower is otherwise
bound, or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than:

 

(A)         Permitted Equipment Financing or unsecured trade payables incurred
in the ordinary course of the operation of the Mortgaged Property (exclusive of
amounts (i) to be paid out of the Replacement Reserve Account or Repairs Escrow
Account, or (ii) for rehabilitation, restoration, repairs, or replacements of
the Mortgaged Property or otherwise approved by Lender) so long as such trade
payables (1) are not evidenced by a promissory note, (2) are payable within
sixty (60) days of the date incurred, and (3) as of any date, do not exceed, in
the aggregate, two percent (2%) of the original principal balance of the
Mortgage Loan; provided, however, that otherwise compliant outstanding trade
payables may exceed two percent (2%) up to an aggregate amount of four percent
(4%) of the original principal balance of the Mortgage Loan for a period
(beginning on or after the Effective Date) not to exceed ninety (90) consecutive
days;

 

(B)         if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 22Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(C)         obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;

 

(6)         shall not assume, guaranty, or pledge its assets to secure the
liabilities or obligations of any other Person (except in connection with the
Mortgage Loan or other mortgage loans that have been paid in full or
collaterally assigned to Lender, including in connection with any Consolidation,
Extension and Modification Agreement or similar instrument) or hold out its
credit as being available to satisfy the obligations of any other Person;

 

(7)         shall not make loans or advances to any other Person; or

 

(8)         shall not enter into, or become a party to, any transaction with any
Borrower Affiliate, except in the ordinary course of business and on terms which
are no more favorable to any such Borrower Affiliate than would be obtained in a
comparable arm’s-length transaction with an unrelated third party.

 

(e)          ERISA.

 

Borrower covenants that:

 

(1)         no asset of Borrower shall constitute “plan assets” (within the
meaning of Section 3(42) of ERISA and Department of Labor Regulation Section
2510.3 101) of an Employee Benefit Plan;

 

(2)         no asset of Borrower shall be subject to the laws of any
Governmental Authority governing the assets of an Employee Benefit Plan; and

 

(3)         neither Borrower nor any ERISA Affiliate shall incur any obligation
or liability with respect to any ERISA Plan.

 

(f)          Notice of Litigation or Insolvency.

 

Borrower shall give immediate written notice to Lender of any claims, actions,
suits, or proceedings at law or in equity (including any insolvency, bankruptcy,
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, any Property
Operator, Guarantor, Key Principal, or the Mortgaged Property, which claims,
actions, suits, or proceedings, if adversely determined reasonably would be
expected to materially adversely affect the Licenses, the financial condition or
business of Borrower, any Property Operator, Guarantor, or Key Principal, or the
condition, operation, or ownership of the Mortgaged Property (including any
claims, actions, suits, or proceedings regarding fair housing,
anti-discrimination, or equal opportunity, which shall always be deemed
material).

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 23Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(g)          Payment of Costs, Fees, and Expenses.

 

In addition to the payments specified in this Loan Agreement, Borrower shall
pay, on demand, all of Lender’s out-of-pocket fees, costs, charges, or expenses
(including the reasonable fees and expenses of attorneys, accountants, and other
experts) incurred by Lender in connection with:

 

(1)         any amendment to, or consent, or waiver required under, this Loan
Agreement, any of the Loan Documents, or the Facility Operating Agreement
(whether or not any such amendments, consents, or waivers are entered into);

 

(2)         defending or participating in any litigation arising from actions by
third parties and brought against or involving Lender with respect to:

 

(A)         the Mortgaged Property, including the Facility Operating Agreement;

 

(B)         any event, act, condition, or circumstance in connection with the
Mortgaged Property; or

 

(C)         the relationship between or among Lender, Borrower, Property
Operator, Key Principal, and Guarantor in connection with this Loan Agreement or
any of the transactions contemplated by this Loan Agreement or the Facility
Operating Agreement;

 

(3)         the administration or enforcement of, or preservation of rights or
remedies under, this Loan Agreement or any other Loan Documents including or in
connection with any litigation or appeals, any Foreclosure Event or other
disposition of any collateral granted pursuant to the Loan Documents or
collateral to which Lender acquires rights by virtue of the Facility Operating
Agreement; and

 

(4)         any Bankruptcy Event or Guarantor Bankruptcy Event.

 

(h)          Restrictions on Distributions.

 

No distributions or dividends of any nature with respect to Rents or other
income from the Mortgaged Property shall be made to any Person having a direct
ownership interest in Borrower or Affiliated Property Operator if an Event of
Default has occurred and is continuing.

 

(i)          Lockbox Arrangement.

 

Borrower shall not enter into any type of lockbox agreement or similar cash
management arrangement that has not been approved by Lender in writing, and no
(1) direct or indirect owner of Borrower, (2) Affiliated Property Operator, and
(3) direct or indirect owner of Affiliated Property Operator, shall enter into
any type of lockbox agreement or similar cash management arrangement with
respect to Rents or other income from the Mortgaged Property that has not been
approved by Lender in writing. Lender’s approval of any such cash management
arrangement may be conditioned upon requiring Borrower to enter into a lockbox
agreement or similar cash management arrangement with Lender in form and
substance acceptable to Lender with regard to Rents and other income from the
Mortgaged Property.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 24Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(j)          Borrower/Property Operator Compliance with Laws.

 

(1)         If required by applicable law, Borrower shall at all times maintain
a current provider agreement under any and all applicable federal, state, and
local laws for reimbursement for providing housing or other services to
residents at the Mortgaged Property.

 

(2)         Other than the Medicaid Provider Agreement covered by Section
6.02(g):

 

(A)         Borrower shall not participate in any federal program whereby any
Governmental Authority may have the right to recover funds by reason of the
advance of federal funds; and

 

(B)         Property Operator shall not participate in any federal program
whereby any Governmental Authority may have the right to recover funds by reason
of the advance of federal funds with respect to the Mortgaged Property.

 

(3)         Borrower shall provide Lender notice of any violation by Borrower or
Affiliated Property Operator of applicable antitrust laws of any Governmental
Authority.

 

(4)         If Borrower or any Property Operator is a HIPAA Covered Entity or
HIPAA Business Associate, such entity shall develop and implement appropriate
administrative, technical and physical safeguards to protect the privacy and
security of Protected Health Information (as that term is defined in HIPAA), and
otherwise achieve substantial compliance with all applicable HIPAA requirements,
including those concerning privacy, breach notification, security, and
electronic transaction standards.

 

ARTICLE 5 - THE MORTGAGE LOAN

 

Section 5.01        Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
5.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Receipt and Review of Loan Documents.

 

Borrower has received and reviewed this Loan Agreement and all of the other Loan
Documents.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 25Fannie Mae01-16© 2016 Fannie Mae   Article 4  

 

 

(b)          No Default.

 

No default exists under any of the Loan Documents.

 

(c)          No Defenses.

 

The Loan Documents are not currently subject to any right of rescission,
set-off, counterclaim, or defense by either Borrower or Guarantor, including the
defense of usury, and neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim, or defense with respect thereto.

 

(d)          Loan Document Taxes.

 

All mortgage, mortgage and lease recording, stamp, intangible, or any other
similar taxes required to be paid by any Person under applicable law currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection, or enforcement of the Facility Operating Agreement or
any of the Loan Documents, including the Security Instrument, have been paid or
will be paid in the ordinary course of the closing of the Mortgage Loan.

 

Section 5.02         Covenants.

 

(a)          Ratification of Covenants; Estoppels; Certifications.

 

Borrower shall:

 

(1)         promptly notify Lender in writing upon any violation of any covenant
set forth in any Loan Document of which Borrower has notice or knowledge;
provided, however, any such written notice by Borrower to Lender shall not
relieve Borrower of, or result in a waiver of, any obligation under this Loan
Agreement or any other Loan Document; and

 

(2)         within ten (10) days after a request from Lender, provide a written
statement, signed and acknowledged by Borrower, together with such corresponding
certifications from Property Operator as Lender may request, certifying to
Lender or any person designated by Lender, as of the date of such statement:

 

(A)         that the Loan Documents are unmodified and in full force and effect
(or, if there have been modifications, that the Loan Documents are in full force
and effect as modified and setting forth such modifications);

 

(B)         the unpaid principal balance of the Mortgage Loan;

 

(C)         the date to which interest on the Mortgage Loan has been paid;

 

(D)         that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail);

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 26Fannie Mae01-16© 2016 Fannie Mae   Article 5  

 

 

(E)         whether or not there are then-existing any setoffs or defenses known
to Borrower against the enforcement of any right or remedy of Lender under the
Loan Documents; and

 

(F)         any additional facts reasonably requested in writing by Lender.

 

(b)          Further Assurances.

 

(1)         Other Documents As Lender May Require.

 

Within ten (10) days after request by Lender, Borrower shall, subject to Section
5.02(d) below, execute, acknowledge, and deliver, at its cost and expense, all
further acts, deeds, conveyances, assignments, financing statements, transfers,
documents, agreements, assurances, and such other instruments as Lender may
reasonably require from time to time in order to better assure, grant, and
convey to Lender the rights intended to be granted, now or in the future, to
Lender under this Loan Agreement and the other Loan Documents.

 

(2)         Corrective Actions.

 

Within ten (10) days after request by Lender, Borrower shall provide, or cause
to be provided, to Lender, at Borrower’s cost and expense, such further
documentation or information reasonably deemed necessary or appropriate by
Lender in the exercise of its rights under the related commitment letter between
Borrower and Lender or to correct patent mistakes in the Loan Documents, the
Title Policy, or the funding of the Mortgage Loan.

 

(c)          Sale of Mortgage Loan.

 

Borrower shall, subject to Section 5.02(d) below:

 

(1)         comply with the reasonable requirements of Lender or any Investor of
the Mortgage Loan or provide, or cause to be provided, to Lender or any Investor
of the Mortgage Loan within ten (10) days of the request, at Borrower’s cost and
expense, such further documentation or information as Lender or Investor may
reasonably require, in order to enable:

 

(A)         Lender to sell the Mortgage Loan to such Investor;

 

(B)         Lender to obtain a refund of any commitment fee from any such
Investor; or

 

(C)         any such Investor to further sell or securitize the Mortgage Loan;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 27Fannie Mae01-16© 2016 Fannie Mae   Article 5  

 

 

(2)         ratify and affirm in writing the representations and warranties set
forth in any Loan Document as of such date specified by Lender modified as
necessary to reflect changes that have occurred subsequent to the Effective
Date;

 

(3)         confirm that Borrower is not in default in paying the Indebtedness
or in performing or observing any of the covenants or agreements contained in
this Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); and

 

(4)         execute and deliver to Lender and/or any Investor such other
documentation, including any amendments, corrections, deletions, or additions to
this Loan Agreement or other Loan Document(s) as is reasonably required by
Lender or such Investor.

 

(d)          Limitations on Further Acts of Borrower.

 

Nothing in Section 5.02(b) and Section 5.02(c) shall require Borrower to do any
further act that has the effect of:

 

(1)         changing the economic terms of the Mortgage Loan set forth in the
related commitment letter between Borrower and Lender;

 

(2)         imposing on Borrower or Guarantor greater personal liability under
the Loan Documents than that set forth in the related commitment letter between
Borrower and Lender; or

 

(3)         materially changing the rights and obligations of Borrower or
Guarantor under the commitment letter.

 

(e)          Financing Statements; Record Searches.

 

(1)         Borrower shall pay all costs and expenses associated with:

 

(A)         any filing or recording of any financing statements, including all
continuation statements, termination statements, and amendments or any other
filings related to security interests in or liens on collateral; and

 

(B)         any record searches for financing statements that Lender may
require.

 

(2)         Borrower hereby authorizes Lender (and represents and warrants that
the Facility Operating Agreement authorizes Borrower) to file any financing
statements, continuation statements, termination statements, and amendments
(including an “all assets” or “all personal property” collateral description or
words of similar import) in form and substance as Lender may require in order to
protect and preserve Lender’s lien priority and security interest in the
Mortgaged Property (and to the extent Lender has filed any such financing
statements, continuation statements, or amendments prior to the Effective Date,
such filings by Lender are hereby authorized and ratified by Borrower, and are
permitted under the terms of the Facility Operating Agreement).

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 28Fannie Mae01-16© 2016 Fannie Mae   Article 5  

 

 

(f)          Loan Document Taxes.

 

Borrower shall pay, on demand, any transfer taxes, documentary taxes,
assessments, or charges made by any Governmental Authority in connection with
the execution, delivery, recordation, filing, registration, perfection, or
enforcement of any of the Loan Documents, the Facility Operating Agreement or
the Mortgage Loan.

 

ARTICLE 6 - PROPERTY USE, PRESERVATION, AND MAINTENANCE

 

Section 6.01        Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
6.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Mortgaged Property Compliance with Laws; Permits and Licenses.

 

(1)         To Borrower’s knowledge, all improvements to the Land and the use of
the Mortgaged Property comply with all applicable laws, ordinances, statutes,
rules, and regulations, including:

 

(A)         all applicable statutes, rules, and regulations pertaining to
requirements for equal opportunity, anti-discrimination, fair housing, and rent
control;

 

(B)         the applicable provisions of all laws, rules, regulations, and
published interpretations thereof including all criteria established to classify
the Mortgaged Property as housing for older persons under the Fair Housing
Amendments Act of 1988 and the Housing for Older Persons Act of 1995 to which
Borrower, Property Operator or the Mortgaged Property is subject; and

 

(C)         privacy, breach notification, security, and electronic transaction
standards including those set forth in HIPAA; and

 

Borrower has no knowledge of any action or proceeding (or threatened action or
proceeding) regarding noncompliance or nonconformity with any of the foregoing.

 

(2)         To Borrower’s knowledge, there is no evidence of any illegal
activities on the Mortgaged Property.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 29Fannie Mae01-16© 2016 Fannie Mae   Article 5  

 

 

(3)         To Borrower’s knowledge, no permits or approvals from any
Governmental Authority, other than those previously obtained and furnished to
Lender, are necessary for the commencement and completion of the Repairs or
Replacements, as applicable, other than those permits or approvals which will be
timely obtained in the ordinary course of business.

 

(4)         All required permits, licenses, and certificates to comply with all
zoning and land use statutes, laws, ordinances, rules, and regulations, and all
applicable health, fire, safety, and building codes, and for the lawful use and
operation of the Mortgaged Property, including certificates of occupancy,
apartment licenses, or the equivalent, have been obtained and are in full force
and effect.

 

(5)         No portion of the Mortgaged Property has been purchased with the
proceeds of any illegal activity.

 

(6)         To the extent required under applicable law for the Seniors Housing
Facility Licensing Designation, the Mortgaged Property is duly licensed and such
Licenses are in good standing and are in full force and effect.

 

(b)          Operating Documents; Contracts; Resident Records.

 

(1)         Each Facility Operating Agreement and each Contract is a valid and
binding agreement enforceable against the parties in accordance with its terms
and is in full force and effect.

 

(2)         No party is in default in performing any of its obligations under
any Facility Operating Agreement or Contract.

 

(3)         Each Facility Operating Agreement and Contract is assignable and no
previous assignment of Borrower’s interest in the Facility Operating Agreement
or Contracts has been made. Borrower has entered into the Contracts previously
identified to Lender for the provision of goods or services, at or otherwise in
connection with the operation, use, or management of the Mortgaged Property.

 

(4)         All records pertaining to residents living at the Mortgaged Property
are true and correct in all material respects.

 

(c)          Property Characteristics.

 

(1)         The Mortgaged Property contains at least:

 

(A)         the Property Square Footage;

 

(B)         the Total Parking Spaces; and

 

(C)         the Total Residential Units.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 30Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(2)         No part of the Land is included or assessed under or as part of
another tax lot or parcel, and no part of any other property is included or
assessed under or as part of the tax lot or parcels for the Land.

 

(d)          Property Ownership.

 

The Mortgaged Property is owned by or leased to Borrower or Property Operator.

 

(e)          Condition of the Mortgaged Property.

 

(1)         Borrower has not made any claims, and to Borrower’s knowledge, no
claims have been made, against any contractor, engineer, architect, or other
party with respect to the construction or condition of the Mortgaged Property or
the existence of any structural or other material defect therein; and

 

(2)         neither the Land nor the Improvements has sustained any damage other
than damage which has been fully repaired, or is fully insured and is being
repaired in the ordinary course of business.

 

(f)          Personal Property.

 

All Personal Property that is material to and is used in connection with the
management, ownership, and operation of the Mortgaged Property is:

 

(1)         owned by Borrower (or, to the extent disclosed on the Exceptions to
Representations and Warranties Schedule, leased by Borrower, other than as
lessor pursuant to the Seniors Housing Facility Lease); or

 

(2)         as applicable, leased by Property Operator pursuant to the Seniors
Housing Facility Lease.

 

(g)          Medicaid Provider Agreement Representations.

 

(1)         If neither Borrower nor any Property Operator is a Medicaid
Participant as of the Effective Date, Borrower hereby confirms that neither
Borrower nor Property Operator has entered into a Medicaid Provider Agreement
with respect to the Mortgaged Property.

 

(2)         The following provisions apply if a Medicaid Provider Agreement is
in place with respect to the Mortgaged Property:

 

(A)         Borrower has delivered to Lender a true and complete copy of the
Medicaid Provider Agreement in place as of the Effective Date, together with any
amendments and modifications thereto;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 31Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(B)         the Medicaid Provider Agreement is a valid and binding agreement
enforceable against the parties in accordance with its terms and is in full
force and effect;

 

(C)         to Borrower’s knowledge, neither Borrower, Property Operator nor a
Governmental Authority or Managed Care Organization is in default under the
Medicaid Provider Agreement nor does any state of facts exist that with the
passage of time or the giving of notice, or both, could constitute a default
under the Medicaid Provider Agreement;

 

(D)         neither Property Operator nor Borrower has received any notice from
a Governmental Authority or Managed Care Organization, as applicable, to the
effect that such Governmental Authority or Managed Care Organization, as
applicable, intends to terminate its relationship or unilaterally modify any
terms of the Medicaid Provider Agreement in effect as of the Effective Date,
including the reduction of rates paid to Borrower or Property Operator for
services provided under the Medicaid Provider Agreement;

 

(E)         as of the Effective Date, Borrower or Property Operator, as
applicable, meets the provider standards, including all conditions for
participation, as required by such Managed Care Organization or Governmental
Authority;

 

(F)         if Borrower or any Property Operator is a Medicaid Participant as of
the Effective Date with respect to the Mortgaged Property, Borrower hereby
confirms that no more than twenty percent (20%) of the Mortgaged Property’s
effective gross income is derived from funds paid to such Borrower or Property
Operator by a Governmental Authority or a Managed Care Organization, as
applicable, under a Medicaid Provider Agreement; and

 

(G)         neither Borrower nor any Property Operator has been excluded from
participation in any Governmental Health Care Program with respect to the
Mortgaged Property or any other property.

 

Section 6.02        Covenants

 

(a)          Use of Property.

 

From and after the Effective Date, Borrower shall not, unless required by
applicable law or Governmental Authority:

 

(1)         change the use of all or any part of the Mortgaged Property,
including any change in the unit or bed Acuity composition (provided that
Borrower may effect an Allowed Change in Use so long as:

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 32Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(A)         Borrower provides Lender written notice within thirty (30) days of
such Allowed Change in Use; and

 

(B)         all other terms, conditions, and covenants of the Loan Agreement are
satisfied including covenants related to zoning, certificates of occupancy,
Licenses and alterations to the Mortgaged Property);

 

(2)         except for the conversion of the commercial space used to provide
adult day care services into eight (8) Alzheimer units, convert any individual
dwelling units or common areas to commercial use, or convert any common area or
commercial use to individual dwelling units;

 

(3)         initiate or acquiesce in a change in the zoning classification of
the Land;

 

(4)         establish any condominium or cooperative regime with respect to the
Mortgaged Property;

 

(5)         subdivide the Land;

 

(6)         suffer, permit, or initiate the joint assessment of any Mortgaged
Property with any other real property constituting a tax lot separate from such
Mortgaged Property which could cause the part of the Land to be included or
assessed under or as part of another tax lot or parcel, or any part of any other
property to be included or assessed under or as part of the tax lot or parcels
for the Land;

 

(7)         allow use or occupancy of the Mortgaged Property by residential
tenants that do not meet the standards for a Seniors Housing Facility; or

 

(8)         accept tenants that require skilled nursing care or permit tenants
requiring skilled nursing care to remain at the Mortgaged Property as a routine
matter.

 

(b)          Property Maintenance.

 

Borrower shall:

 

(1)         pay the expenses of operating, managing, maintaining, and repairing
the Mortgaged Property (including insurance premiums, utilities, Repairs, and
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added;

 

(2)         keep the Mortgaged Property in good repair and marketable condition
(ordinary wear and tear excepted) (including the replacement of Personalty and
Fixtures with items of equal or better function and quality) and subject to
Section 9.03(b)(3) and Section 10.03(d) restore or repair promptly, in a good
and workmanlike manner, any damaged part of the Mortgaged Property to the
equivalent of its original condition or condition immediately prior to the
damage (if improved after the Effective Date), whether or not any insurance
proceeds or amounts received in connection with a Condemnation Action are
available to cover any costs of such restoration or repair;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 33Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(3)         commence all Required Repairs, Additional Lender Repairs, and
Additional Lender Replacements as follows:

 

(A)         with respect to any Required Repairs, promptly following the
Effective Date (subject to Force Majeure, if applicable), in accordance with the
timelines set forth on the Required Repair Schedule, or if no timelines are
provided, as soon as practical following the Effective Date;

 

(B)         with respect to Additional Lender Repairs, in the event that Lender
determines that Additional Lender Repairs are necessary from time to time or
pursuant to Section 6.03(c), promptly following Lender’s written notice of such
Additional Lender Repairs (subject to Force Majeure, if applicable), commence
any such Additional Lender Repairs in accordance with Lender’s timelines, or if
no timelines are provided, as soon as practical;

 

(C)         with respect to Additional Lender Replacements, in the event that
Lender determines that Additional Lender Replacements are necessary from time to
time or pursuant to Section 6.03(c), promptly following Lender’s written notice
of such Additional Lender Replacements (subject to Force Majeure, if
applicable), commence any such Additional Lender Replacements in accordance with
Lender’s timelines, or if no timelines are provided, as soon as practical;

 

(4)         make, construct, install, diligently perform, and complete all
Replacements and Repairs:

 

(A)         in a good and workmanlike manner as soon as practicable following
the commencement thereof, free and clear of any Liens, including mechanics’ or
materialmen’s liens and encumbrances (except Permitted Encumbrances and
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials);

 

(B)         in accordance with all applicable laws, ordinances, rules, and
regulations of any Governmental Authority, including applicable building codes,
special use permits, and environmental regulations;

 

(C)         in accordance with all applicable insurance and bonding
requirements; and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 34Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(D)         within all timeframes required by Lender, and Borrower acknowledges
that it shall be an Event of Default if Borrower abandons or ceases work on any
Repair at any time prior to the completion of the Repairs for a period of longer
than twenty (20) days (except when Force Majeure exists and Borrower is
diligently pursuing the reinstitution of such work, provided, however, any such
abandonment or cessation shall not in any event allow the Repair to be completed
after the Completion Period, subject to Force Majeure); and

 

(5)         subject to the terms of Section 6.03(a) provide for professional
operation and management of the Mortgaged Property as a Seniors Housing Facility
either by Borrower or any Property Operator approved by Lender in writing;

 

(6)         give written notice to Lender of, and, unless otherwise directed in
writing by Lender, appear in and defend any action or proceeding purporting to
affect the Mortgaged Property, Lender’s security for the Mortgage Loan, or
Lender’s rights under this Loan Agreement; and

 

(7)         upon Lender’s written request, submit to Lender any contracts or
work orders described in Section 13.02(b).

 

(c)          Property Preservation.

 

Borrower shall:

 

(1)         not commit waste or abandon or (ordinary wear and tear excepted)
permit impairment or deterioration of the Mortgaged Property;

 

(2)         subject to any Allowed Change in Use pursuant to Section 6.02(a) and
except as otherwise permitted herein in connection with Repairs and
Replacements, not remove, demolish, or alter the Mortgaged Property or any part
of the Mortgaged Property (or permit any tenant or any other person to do the
same) except in connection with the replacement of tangible Personalty or
Fixtures (provided such Personalty and Fixtures are replaced with items of equal
or better function and quality);

 

(3)         not engage in or knowingly permit, and shall take appropriate
measures to prevent and abate or cease and desist, any illegal activities at the
Mortgaged Property that could endanger tenants or visitors, result in damage to
the Mortgaged Property, result in forfeiture of the Land or otherwise materially
impair the lien created by the Security Instrument or Lender’s interest in the
Mortgaged Property;

 

(4)         not permit any condition to exist on the Mortgaged Property that
would invalidate any part of any insurance coverage required by this Loan
Agreement; or

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 35Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(5)         not subject the Mortgaged Property to any voluntary, elective, or
non-compulsory tax lien or assessment (or opt in to any voluntary, elective, or
non-compulsory special tax district or similar regime).

 

(d)          Property Inspections.

 

Borrower shall:

 

(1)         permit Lender, its agents, representatives, and designees to enter
upon and inspect the Mortgaged Property (including in connection with any
Replacement or Repair, or to conduct any Environmental Inspection pursuant to
the Environmental Indemnity Agreement), and shall cooperate and provide access
to all areas of the Mortgaged Property (subject to the rights of tenants under
the Leases, other than the Property Operator under the Seniors Housing Facility
Lease):

 

(A)         during normal business hours;

 

(B)         at such other reasonable time upon reasonable notice of not less
than one (1) Business Day;

 

(C)         at any time when exigent circumstances exist; or

 

(D)         at any time after an Event of Default has occurred and is
continuing; and

 

(2)         pay for reasonable costs or expenses incurred by Lender or its
agents in connection with any such inspections.

 

(e)          Mortgaged Property Compliance with Laws.

 

Borrower shall:

 

(1)         comply with all laws, ordinances, statutes, rules, and regulations
of any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
statutes, rules and regulations, and covenants pertaining to construction of
improvements on the Land, fair housing, and requirements for equal opportunity,
anti-discrimination, and Leases;

 

(2)         procure and maintain all required permits, licenses, charters,
registrations, and certificates necessary to comply with all zoning and land use
statutes, laws, ordinances, rules and regulations, and all applicable health,
fire, safety, and building codes and for the lawful use and operation of the
Mortgaged Property, including certificates of occupancy, apartment licenses, or
the equivalent;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 36Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(3)         comply with all applicable laws that pertain to the maintenance and
disposition of tenant security deposits;

 

(4)         at all times maintain records sufficient to demonstrate compliance
with the provisions of this Section 6.02(e); and

 

(5)         promptly after Borrower’s or Property Operator’s receipt or
notification thereof, provide Lender copies of any building code or zoning
violation from any Governmental Authority with respect to the Mortgaged
Property.

 

(f)          Licensing.

 

(1)         Borrower (A) shall maintain and operate, or shall cause Property
Operator, if applicable, to maintain and operate, the Mortgaged Property as a
Seniors Housing Facility, (B) shall maintain, or shall cause Property Operator,
if applicable, to maintain, in good standing all Licenses, (C) shall renew or
extend, or shall cause Property Operator, if applicable, to renew and extend,
all such required Licenses, and (D) shall not fail, nor allow the failure by
Property Operator, if applicable, to take any action necessary to keep all such
Licenses in good standing and full force and effect. Borrower will, or shall
cause Property Operator, if applicable, to provide Lender written notice within
five (5) days of Borrower’s or Property Operator’s receipt of any notice or
order of a violation which may otherwise have an adverse impact on Borrower,
Property Operator, or the Mortgaged Property, its operations, or its compliance
with licensing and regulatory requirements. Notwithstanding the foregoing, in
connection with the Borrower’s conversion of the commercial space used to
provide adult day care services into eight (8) Alzheimer units, Borrower shall
be permitted to relinquish or allow to be relinquished, the adult day care
license.

 

(2)         If any License requirement is imposed upon the Mortgaged Property
after the Effective Date, Borrower shall obtain, or shall cause the Property
Operator, if applicable, to obtain, all Licenses and shall maintain, or shall
cause the Property Operator, if applicable, to maintain, such Licenses in full
force and effect. Borrower acknowledges and agrees that all such Licenses are
subject to the terms of this Loan Agreement and the Loan Documents.

 

(3)         Without the prior written consent of Lender, Borrower shall not, and
shall require Property Operator, if applicable, not to amend, modify, transfer,
or otherwise change the Licenses. Notwithstanding the foregoing, in connection
with the Borrower’s conversion of the commercial space used to provide adult day
care services into eight (8) Alzheimer units, Borrower shall be permitted to
relinquish or allow to be relinquished, the adult day care license.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 37Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(4)         Borrower shall promptly inform Lender in writing and shall cause
Property Operator to promptly inform Lender in writing, if such party has actual
knowledge of, and shall deliver to Lender copies of, (A) any written
communications, complaints, orders, judgments, and other documents relating to
the commencement of any litigation, rulemaking, or disciplinary proceeding or
the promulgation of any proposed or final rule which would have, or may
reasonably be expected to have, a material adverse effect on the Mortgaged
Property, or the Licenses, and (B) notice from any Governmental Authority having
jurisdiction over Borrower or any Property Operator that (i) Borrower or
Property Operator is being placed under regulatory supervision, (ii) any License
related to the conduct of Borrower’s or Property Operator’s, if applicable,
business or the Mortgaged Property is to be suspended or revoked, or (iii)
Borrower or Property Operator is to cease and desist any practice, procedure, or
policy employed by Borrower or Property Operator in the conduct of its business,
and such cessation would have, or may reasonably be expected to have, a material
adverse effect on the Mortgaged Property, or the Licenses. Notwithstanding the
foregoing, in connection with the Borrower’s conversion of the commercial space
used to provide adult day care services into eight (8) Alzheimer units, Borrower
shall be permitted to relinquish or allow to be relinquished, the adult day care
license without further notice to Lender.

 

(g)          Medicaid Provider Agreement.

 

(1)         If neither Borrower nor any Property Operator is a Medicaid
Participant as of the Effective Date, Borrower shall notify Lender in writing
thirty (30) days prior to Borrower’s or any Property Operator’s (with respect to
the Mortgaged Property) submission of its request to enter into a Medicaid
Provider Agreement, and will provide Lender with copies of all correspondence
and documentation received from the Governmental Authority or the Managed Care
Organization concerning its submission. In the event Borrower or any Property
Operator becomes a Medicaid Participant with respect to the Mortgaged Property,
Borrower and such Property Operator shall execute the form of Medicaid reserve
agreement and Depositary Agreement as Lender may require.

 

(2)         The following provisions apply if a Medicaid Provider Agreement is
in place as of the Effective Date or entered into at any time during the Term of
the Mortgage Loan:

 

(A)         Borrower and Property Operator shall comply with the terms and
conditions of the Medicaid Provider Agreement and shall enforce the obligations
of each Managed Care Organization or Governmental Authority under the applicable
Medicaid Provider Agreement;

 

(B)         Borrower and Property Operator shall maintain their respective
compliance with the provider standards, including all conditions for
participation, as required by the Managed Care Organization or the Governmental
Authority, as applicable;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 38Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(C)         Borrower or Property Operator, as applicable, shall not permit or
allow more than twenty percent (20%) of the Mortgaged Property’s effective gross
income to be derived from funds paid to Borrower or Property Operator by a
Governmental Authority or a Managed Care Organization, as applicable, under a
Medicaid Provider Agreement. Notwithstanding the foregoing, if Borrower or any
Property Operator is a Medicaid Participant with respect to the Mortgaged
Property, and if by reason of applicable law or regulation more than twenty
percent (20%) of effective gross income is derived from funds paid to such
Borrower or Property Operator by a Governmental Authority or a Managed Care
Organization, Borrower and Property Operator shall take in a diligent and
expeditious manner all reasonable steps necessary to comply with the preceding
sentence to the extent permissible by applicable law or regulation;

 

(D)         without the prior written consent of Lender, Borrower and Property
Operator shall not:

 

(i)          amend or otherwise modify the then-current Medicaid Provider
Agreement;

 

(ii)         terminate the then-current Medicaid Provider Agreement;

 

(iii)        waive a default under the then-current Medicaid Provider Agreement;
or

 

(iv)        enter into a new Medicaid Provider Agreement or renew or replace an
existing Medicaid Provider Agreement; and

 

(E)         within five (5) days after Borrower’s or any Property Operator’s
receipt thereof, Borrower shall give Lender written notice of any notice or
information received by Borrower or any Property Operator that indicates that:

 

(i)          either Borrower or any Property Operator is in default under the
terms of the Medicaid Provider Agreement;

 

(ii)         the applicable Governmental Authority or Managed Care Organization
intends to amend, modify, or terminate the Medicaid Provider Agreement;

 

(iii)        Borrower or Property Operator has ceased to meet the provider
standards required by the applicable Governmental Authority or Managed Care
Organization;

 

(iv)        Borrower or Property Operator has received notice from any
Governmental Authority or Managed Care Organization that the rates for services
provided under the then-current Medicaid Provider Agreement will be adjusted; or

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 39Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(v)         either Borrower or any Property Operator has been excluded from
participation in any Governmental Health Care Program with respect to the
Mortgaged Property or any other property.

 

(h)          Facility Operating Agreement.

 

(1)         The provisions of this Section 6.02(h)(1) apply to all Facility
Operating Agreements other than a Seniors Housing Facility Lease and to all
Property Operators other than a Property Operator under a Seniors Housing
Facility Lease. Borrower shall comply with and shall enforce the obligations of
each Property Operator under each Facility Operating Agreement. Without the
prior written consent of Lender, Borrower shall not:

 

(A)         modify, amend, supplement, or restate any Facility Operating
Agreement;

 

(B)         waive a default under any Facility Operating Agreement;

 

(C)         waive any of Borrower’s rights or fail to diligently pursue
Borrower’s remedies under the Facility Operating Agreement;

 

(D)         add or release a property to or from any Facility Operating
Agreement; or

 

(E)         violate the provisions of Section 11.02(c).

 

(2)         Within five (5) days of Borrower’s receipt or delivery (or any
Property Operator’s receipt), Borrower shall provide Lender written notice of
any notice or information received by Borrower or any Property Operator that
indicates either Borrower or any Property Operator is (A) in default under the
terms of any Facility Operating Agreement, (B) amending, modifying, or
terminating any Facility Operating Agreement, or (C) otherwise discontinuing its
operation and management of the Mortgaged Property.

 

(3)         After Borrower receives notice (or otherwise has actual knowledge)
of an Event of Default under the Loan Documents, it will not make any payment of
fees under or pursuant to the Facility Operating Agreement without Lender’s
prior written consent.

 

(4)         Borrower shall cause each Property Operator, where applicable, to
comply with the terms, conditions, provisions, requirements, and affirmative and
negative covenants of this Loan Agreement relating to the use and operation of
the Mortgaged Property, including all terms, conditions, provisions,
requirements, and affirmative and negative covenants set forth in this Loan
Agreement applicable to the organization, existence, and good standing of
Property Operator necessary for the use and operation of the Mortgaged Property.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 40Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(i)          Change in Property Operator.

 

Each Property Operator and each Facility Operating Agreement must be approved in
writing in advance by Lender. Borrower shall not remove or permit or suffer the
removal of any Property Operator without the prior written consent of Lender and
unless and until Lender has approved in writing a replacement Property Operator.
Each Facility Operating Agreement or other similar agreement between Borrower
and a new Property Operator must be approved in writing in advance by Lender,
and Borrower and the new Property Operator must execute and deliver to Lender a
SASA in form required by Lender, subject to the provisions of Section 6.03(a).
Borrower shall notify Lender in writing of any name change of an Affiliated
Property Operator or any change in an Affiliated Property Operator’s place of
incorporation or organization. Borrower agrees that Lender shall have the right
to remove any Property Operator at any time if an Event of Default has occurred
and is continuing, subject to the provisions of the SASA.

 

(j)          Contracts.

 

Borrower may in the future enter into Contracts for the provision of additional
goods or services at or otherwise in connection with the operation, use, or
management of the Mortgaged Property. Borrower absolutely and unconditionally
pledges, grants a security interest in, and assigns to Lender all of Borrower’s
right, title, and interest in, to, and under the Contracts, including Borrower’s
right, power, and authority to modify the terms of, extend, or terminate any
such Contract. Until Lender gives notice to Borrower of Lender’s exercise of its
rights under this Loan Agreement, Borrower shall have all right, power, and
authority granted to Borrower under any Contract (except as otherwise limited by
this subsection or any other provision of this Loan Agreement), including the
right, power, and authority to modify the terms of any Contract or extend or
terminate any Contract. If an Event of Default has occurred and is continuing,
and at the option of Lender, the permission given to Borrower pursuant to the
preceding sentence to exercise all right, power, and authority under Contracts
shall terminate. Upon Lender’s delivery of notice to Borrower of an Event of
Default, Lender shall immediately have all right, power, and authority granted
to Borrower under any Contract, including the right, power, and authority to
modify the terms of, extend, or terminate any such Contract. Borrower shall
fully perform all of its obligations under the Contracts, and Borrower agrees
not to assign, sell, pledge, transfer, mortgage, or otherwise encumber its
interests in any of the Contracts without the prior written approval of Lender.
Each Contract entered into by Borrower subsequent to the date hereof, the
average annual consideration of which, directly or indirectly, is at least
$50,000, shall provide: (A) that it shall be terminable for cause, and (B) that
it shall be terminable, at Lender’s option, upon the occurrence of an Event of
Default.

 

(k)          All Representations and Covenants Deemed Borrower Responsibility.

 

(1)         Any act, action, term, condition, provision, requirement, or
covenant required to be performed, or prohibited from being performed, by
Borrower under the Loan Documents including with respect to

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 41Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(A)         the use, management or operation of the Mortgaged Property,
including any licensing, repair, reporting, or insurance requirements, and

 

(B)         the organization, existence, good standing or other entity-level
requirements, shall be interpreted as requiring Borrower either to perform such
act or action directly or to cause Property Operator, a property manager or
other appropriate agent to perform such act or action. Any right or privilege
assigned or delegated by Borrower or Property Operator to any other Person shall
be construed as being accompanied by each relevant obligation or restriction set
forth in the Loan Documents or any Facility Operating Agreement, as applicable.

 

(C)         In each instance that Borrower makes, or in the future renews or is
deemed to renew, a representation, warranty, or covenant in this Loan Agreement
or the other Loan Documents regarding the condition, knowledge, acts, or
omissions of Property Operator or any Property Operator Business Information, or
the condition of the Mortgaged Property, Borrower does and shall do so with full
knowledge, after due inquiry (including the due inquiry of and by Guarantor), of
such information. Any reporting or compliance delay caused by Property Operator
or Guarantor shall not excuse Borrower’s timely performance of the terms of this
Loan Agreement or the other Loan Documents. Borrower acknowledges and agrees
that Borrower’s reliance upon incorrect or incomplete information received from
Property Operator or Guarantor and the reporting of the same to Lender, whether
or not Borrower had actual knowledge that such information was incorrect or
incomplete and whether or not Borrower is otherwise in violation of the terms of
this Loan Agreement, shall not be (and none of Borrower, Property Operator,
Guarantor, nor Key Principal shall assert) a defense to Lender’s determination
that an Event of Default has occurred or that Borrower (or Guarantor) has
incurred personal liability as set forth in Article 3 of this Loan Agreement.

 

Section 6.03        Mortgage Loan Administration Matters Regarding the Property.

 

(a)          Property Management.

 

If, in connection with the making of the Mortgage Loan, or at any later date,
Lender waives in writing the requirement for a written contract for the
operation or management of the Mortgaged Property, and Borrower later elects to
enter into a written contract or change the operation or management of the
Mortgaged Property, such new Property Operator and any Facility Operating
Agreement must be approved by Lender. As a condition to any approval by Lender,
Borrower and such new Property Operator shall enter into a SASA.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 42Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(b)          Subordination of Fees by Property Operator.

 

All fees due to an Affiliated Property Operator in connection with the operation
and management of the Mortgaged Property shall be subordinated in right to the
prior payment in full of the Indebtedness. All fees due to a non-Affiliated
Property Operator in connection with the operation and management of the
Mortgaged Property shall be subordinated in right of payment to the prior
payment in full of monthly debt service and funding of escrows and reserves as
required under the Mortgage Loan Documents, and the payment of all operating
expenses and capital expenditures incurred in connection with the operation and
management of the Mortgaged Property.

 

(c)          Property Condition Assessment.

 

If, in connection with any inspection of the Mortgaged Property, Lender
determines that the condition of the Mortgaged Property has deteriorated
(ordinary wear and tear excepted) since the Effective Date, Lender may obtain,
at Borrower’s expense, a property condition assessment of the Mortgaged
Property. Lender’s right to obtain a property condition assessment pursuant to
this Section 6.03(c) shall be in addition to any other rights available to
Lender under this Loan Agreement in connection with any such deterioration. Any
such inspection or property condition assessment may result in Lender requiring
Additional Lender Repairs or Additional Lender Replacements as further described
in Section 13.02(a)(9)(B).

 

Article 7 - LEASES AND RENTS

 

Section 7.01        Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
7.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Prior Assignment of Rents.

 

Borrower has not executed any:

 

(1)         prior assignment of Rents (other than an assignment of Rents
securing prior indebtedness that has been paid off and discharged or will be
paid off and discharged with the proceeds of the Mortgage Loan); or

 

(2)         instrument which would prevent Lender from exercising its rights
under this Loan Agreement, the Security Instrument, or the SASA.

 

(b)          Prepaid Rents.

 

Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for one (1) month for the Seniors Housing Facility Lease or more than two
(2) months under any other Lease prior to the due dates of such Rents.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 43Fannie Mae01-16© 2016 Fannie Mae   Article 6  

 

 

(c)          Seniors Housing Facility Lease.

 

(1)         The Seniors Housing Facility Lease is in full force and effect and
there is neither a default thereunder nor any condition that, with the passage
of time or the giving of notice, or both, would constitute a default thereunder.
No right or claim of rescission, offset, abatement, diminution, defense, or
counterclaim has been asserted with respect to the Seniors Housing Facility
Lease, and there is no existing condition that, with the passage of time or
giving of notice, or both, would result in a right or claim of rescission,
offset, abatement, diminution, defense, or counterclaim under the terms and
provisions of the Seniors Housing Facility Lease. Borrower has performed and
discharged all of the obligations on the part of Borrower to be performed and
discharged pursuant to the terms set forth in the Seniors Housing Facility
Lease.

 

(2)         The Seniors Housing Facility Lease has not been modified, amended or
supplemented by either party thereto. The Property Operator has not been
released, in whole or in part, from any of its obligations under the Seniors
Housing Facility Lease. There has been no prior sale, transfer, assignment,
hypothecation, or pledge of the Seniors Housing Facility Lease (other than in
connection with the Loan Documents) that is outstanding.

 

(3)         The Seniors Housing Facility Lease has an original term ending on or
after the date ninety (90) days after the Maturity Date. Absent Lender’s
direction, the Property Operator cannot terminate the Seniors Housing Facility
Lease for any reason prior to the payment in full of the Indebtedness.

 

(4)         There is no free rent, partial rent or rebate of rent required to be
given by Borrower to Property Operator under the Seniors Housing Facility Lease.
The Seniors Housing Facility Lease does not permit Property Operator to accept,
and Property Operator has not accepted, prepayment of Rents more than two (2)
months in advance (and Borrower has not accepted prepayment of Rents more than
one (1) month in advance with respect to the Seniors Housing Facility Lease).
Each payment due under the Seniors Housing Facility Lease is sufficient to pay
the Debt Service Amounts (including Monthly Debt Service Payments, Taxes,
Impositions, and any Replacement Reserve Deposits) in full on or prior to the
due date thereof (without giving effect to any applicable grace periods)
currently and throughout the term of the Mortgage Loan. Payments due under the
Seniors Housing Facility Lease are payable without notice or demand, and without
setoff, recoupment, abatement, or reduction.

 

(5)         Property Operator has no right or option pursuant to the Seniors
Housing Facility Lease or otherwise to purchase all or any part of the Mortgaged
Property, the leased premises or the building of which the leased premises are a
part.

 

(6)         The Seniors Housing Facility Lease contains customary and
enforceable provisions that render the rights and remedies of Borrower adequate
for the enforcement and satisfaction of the Borrower’s rights thereunder.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 44Fannie Mae01-16© 2016 Fannie Mae   Article 7  

 

 

(7)         Borrower represents and warrants that it is the express intent of
Borrower and Property Operator that the Seniors Housing Facility Lease
constitute a lease under applicable real property laws and laws governing
bankruptcy, insolvency, and creditors’ rights generally, and that the sole
interest of Property Operator in the Mortgaged Property is as a tenant under the
Seniors Housing Facility Lease. The Seniors Housing Facility Lease is not
intended to be deemed a guaranty.

 

Section 7.02        Covenants.

 

(a)          Leases.

 

Borrower shall:

 

(1)         comply with and observe all landlord obligations under all Leases,
including landlord’s obligations pertaining to the maintenance and disposition
of any tenant security deposits or any other refundable fees including entrance
fees or community fees;

 

(2)         surrender possession of the Mortgaged Property, including all Leases
and all security deposits and prepaid Rents, immediately upon appointment of a
receiver or Lender’s entry upon and taking of possession and control of the
Mortgaged Property, as applicable;

 

(3)         require that all Residential Leases have initial lease terms of not
less than six (6) months and not more than twenty-four (24) months (however, if
customary in the applicable market for properties comparable to the Mortgaged
Property, Residential Leases with terms of less than six (6) months (but in no
case less than one (1) month) may be permitted with Lender’s prior written
consent; provided further, where required by Applicable Law, Residential Leases
with terms of less than six (6) months (but in no case less than one (1) month)
shall be permitted without Lender’s consent so long as Borrower promptly
notifies Lender of such requirement); and

 

(4)         promptly provide Lender a copy of any non-Residential Lease at the
time such Lease is executed (subject to Lender’s consent rights for Material
Commercial Leases in Section 7.02(b) and subject to Lender’s consent rights for
the Seniors Housing Facility Lease pursuant to Section 6.02(i) and the SASA),
and, upon Lender’s written request, promptly provide Lender a copy of any
Residential Lease then in effect.

 

(b)          Commercial Leases.

 

(1)         With respect to Material Commercial Leases, Borrower shall not:

 

(A)         enter into any Material Commercial Lease except with the prior
written consent of Lender; or

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 45Fannie Mae01-16© 2016 Fannie Mae   Article 7  

 

 

(B)         modify the terms of, extend, or terminate any Material Commercial
Lease (including any Material Commercial Lease in existence on the Effective
Date) without the prior written consent of Lender.

 

(2)         With respect to any non-Material Commercial Lease, Borrower shall
not:

 

(A)         enter into any non-Material Commercial Lease that materially alters
the use and type of operation of the premises subject to the Lease in effect as
of the Effective Date or reduces the number or size of residential units at the
Mortgaged Property; or

 

(B)         modify the terms of any non-Material Commercial Lease (including any
non-Material Commercial Lease in existence on the Effective Date) in any way
that materially alters the use and type of operation of the premises subject to
such non-Material Commercial Lease in effect as of the Effective Date, reduces
the number or size of residential units at the Mortgaged Property, or results in
such non-Material Commercial Lease being deemed a Material Commercial Lease.

 

(3)         With respect to any Material Commercial Lease or non-Material
Commercial Lease, Borrower shall cause the applicable tenant to provide within
ten (10) days after a request by Borrower, a certificate of estoppel, or if not
provided by tenant within such ten (10) day period, Borrower shall provide such
certificate of estoppel, certifying:

 

(A)         that such Material Commercial Lease or non-Material Commercial Lease
is unmodified and in full force and effect (or if there have been modifications,
that such Material Commercial Lease or non-Material Commercial Lease is in full
force and effect as modified and stating the modifications);

 

(B)         the term of the Lease including any extensions thereto;

 

(C)         the dates to which the Rent and any other charges hereunder have
been paid by tenant;

 

(D)         the amount of any security deposit delivered to Borrower as
landlord;

 

(E)         whether or not Borrower is in default (or whether any event or
condition exists which, with the passage of time, would constitute an event of
default) under such Lease;

 

(F)         the address to which notices to tenant should be sent; and

 

(G)         any other information as may be reasonably required by Lender.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 46Fannie Mae01-16© 2016 Fannie Mae   Article 7  

 

 

(c)          Payment of Rents.

 

Borrower shall:

 

(1)         pay to Lender upon demand all Rents after an Event of Default has
occurred and is continuing;

 

(2)         cooperate with Lender’s efforts in connection with the assignment of
Rents set forth in the Security Instrument and the SASA; and

 

(3)         not accept prepayment of Rent for one (1) month for the Seniors
Housing Facility Lease or more than two (2) months under any other Lease
(whether a Residential Lease or a non-Residential Lease).

 

(d)          Assignment of Rents.

 

Borrower shall not:

 

(1)         perform any acts nor execute any instrument that would prevent
Lender from exercising its rights under the assignment of Rents granted in the
Security Instrument, the SASA, or in any other Loan Document; nor

 

(2)         interfere with Lender’s collection of such Rents.

 

(e)          Further Assignments of Leases and Rents.

 

Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may reasonably require, and shall require Property Operator to execute
and deliver any corresponding assignments in support thereof.

 

(f)          Options to Purchase by Tenants.

 

No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase, right of first refusal to purchase or right of first
offer to purchase, except as set forth in the SASA or except as required by
applicable law.

 

(g)          Special Covenants Regarding Seniors Housing Facility Lease.

 

(1)         Seniors Housing Facility Lease.

 

(A)         Borrower shall:

 

(i)          at all times fully perform, observe, and comply with all terms,
covenants, and conditions of the Seniors Housing Facility Lease to be performed,
observed, or complied with by Borrower as lessor under the Seniors Housing
Facility Lease and do all things necessary to preserve and to keep unimpaired
its rights thereunder;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 47Fannie Mae01-16© 2016 Fannie Mae   Article 7  

 

 

(ii)         deliver to Lender, within five (5) days after Borrower’s receipt, a
true and correct copy of each written notice, demand, complaint, or request from
Property Operator under, or with respect to, the Seniors Housing Facility Lease;

 

(iii)        simultaneously deliver to Lender a true and correct copy of each
written notice, demand, complaint, or request that Borrower sends to Property
Operator under, or with respect to, the Seniors Housing Facility Lease;

 

(iv)        to the extent not otherwise covered in Article 8 of this Loan
Agreement, upon written request from Lender, deliver to Lender a copy of all
business plans received by Borrower and any other information reasonably
requested by Lender;

 

(v)         enforce the terms, covenants and conditions contained in the Seniors
Housing Facility Lease; and

 

(vi)        provide Property Operator with written notice of any changes to
Monthly Debt Service Payments, Imposition Deposits, Monthly Replacement Reserve
Deposits, or any other amounts due under the Loan Documents.

 

(B)         Borrower shall not:

 

(i)          modify, amend, supplement, or restate the Seniors Housing Facility
Lease either orally or in writing;

 

(ii)         waive a default under the Seniors Housing Facility Lease;

 

(iii)        waive any of Borrower’s rights or fail to diligently pursue
Borrower’s remedies under the Seniors Housing Facility Lease;

 

(iv)        add or release a property to or from any Seniors Housing Facility
Lease; or

 

(v)         violate the provisions of Section 11.02(b)(3).

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 48Fannie Mae01-16© 2016 Fannie Mae   Article 7  

 

 

If, pursuant to the Seniors Housing Facility Lease, Property Operator requests
(1) the consent of Borrower (in its capacity as lessor under the Seniors Housing
Facility Lease) or Borrower’s designee to any matter as to which, pursuant to
the Seniors Housing Facility Lease, Borrower has discretion as to whether or not
to grant its consent, (2) a waiver of any covenant or obligation of Property
Operator under the Seniors Housing Facility Lease, or (3) a modification of the
terms of the Seniors Housing Facility Lease (any of the foregoing, a “Seniors
Housing Facility Lease Request”), Borrower shall give Lender prompt written
notice of such Seniors Housing Facility Lease Request (together with such
supporting information as may reasonably be required to consider such Seniors
Housing Facility Lease Request, and such other information as Lender may
reasonably request). Borrower shall not approve or consent to any Seniors
Housing Facility Lease Request unless Lender has approved and consented in
writing to such Seniors Housing Facility Lease Request.

 

(C)         The Seniors Housing Facility Lease shall:

 

(i)          pursuant to the SASA, be subject and subordinate in all respects to
the liens, terms, covenants and conditions of the Security Instrument and the
other Loan Documents, and to all renewals, modifications, consolidations,
replacements and extensions thereof, and to all advances which may hereafter be
made pursuant to the Note, this Loan Agreement, the Security Instrument and the
other Loan Documents (including all sums advanced for the purposes of (1)
protecting or further securing the lien of the Security Instrument, curing
defaults by Borrower under the Loan Documents, or for any other purposes
expressly permitted by this Loan Agreement, the Security Instrument or the other
Loan Documents, or (2) constructing, renovating, repairing, furnishing,
fixturing, or equipping the Mortgaged Property); and

 

(ii)         provide that, in the event it shall be determined that the Seniors
Housing Facility Lease is not a lease under applicable real property laws or
under laws governing bankruptcy, insolvency, and creditors’ rights generally,
and that the interest of Property Operator in the Mortgaged Property is other
than that of tenant under the Seniors Housing Facility Lease, then the Property
Operator’s interest in the Mortgaged Property, however characterized, shall
continue to be subject and subordinate to the lien, terms, and conditions of the
Security Instrument, and Borrower’s fee interest in the Mortgaged Property, on
all the same terms and conditions as contained in the Seniors Housing Facility
Lease as of the Effective Date.

 

(D)         The Seniors Housing Facility Lease shall provide that Borrower shall
continue to have complete access throughout the Loan Term to the organizational,
financial, and operational information and documentation of Property Operator in
every respect as it relates to the Mortgage Loan, the Mortgaged Property, and
the Seniors Housing Facility Lease (collectively, the “Property Operator
Business Information”). Borrower shall continue to be fully informed regarding
the Property Operator Business Information to the same extent as if Borrower
were the day-to-day operator of the Mortgaged Property and the business
activities thereon.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 49Fannie Mae01-16© 2016 Fannie Mae   Article 7  

 

 

(2)         Seniors Housing Facility Lease Estoppel.

 

With respect to any Seniors Housing Facility Lease, Borrower shall cause
Property Operator to provide as of the Effective Date (and, after the Effective
Date, within ten (10) days after a request by Borrower), an Operator Estoppel
Certificate, or if not provided by Property Operator within such ten (10) day
period, Borrower shall provide a certificate of estoppel (and the Seniors
Housing Facility Lease shall so empower Borrower as Property Operator’s
attorney-in-fact) substantially in the form of the Operator Estoppel
Certificate.

 

Section 7.03        Mortgage Loan Administration Regarding Leases and Rents.

 

(a)          Material Commercial Lease Requirements.

 

Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:

 

(1)         the tenant shall, upon written notice from Lender after the
occurrence of an Event of Default, pay all Rents payable under such Lease to
Lender;

 

(2)         such Lease and all rights of the tenant thereunder are expressly
subordinate to the lien of the Security Instrument;

 

(3)         the tenant shall attorn to Lender and any purchaser at a Foreclosure
Event (such attornment to be self-executing and effective upon acquisition of
title to the Mortgaged Property by any purchaser at a Foreclosure Event or by
Lender in any manner);

 

(4)         the tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a Foreclosure Event may from time to time request;
and

 

(5)         such Lease shall not terminate as a result of a Foreclosure Event
unless Lender or any other purchaser at such Foreclosure Event affirmatively
elects to terminate such Lease pursuant to the terms of the subordination,
non-disturbance and attornment agreement.

 

(b)          Residential Lease Form.

 

All Residential Leases entered into from and after the Effective Date shall be
on forms approved by Lender. Any Lease entered into by Property Operator will be
subject and subordinate to the Seniors Housing Facility Lease and will not
relieve the Property Operator of its obligations under the Seniors Housing
Facility Lease.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 50Fannie Mae01-16© 2016 Fannie Mae   Article 7  

 

 

(c)          Seniors Housing Facility Lease Structure Consideration.

 

The agreements set forth in this Loan Agreement constitute a material portion of
the consideration for Lender agreeing to make the Mortgage Loan and permit the
Seniors Housing Facility Lease operating structure described in the Seniors
Housing Facility Lease.

 

ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

 

Section 8.01        Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
8.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Financial Information.

 

All financial statements and data, including statements of cash flow and income
and operating expenses, that have been delivered to Lender in respect of the
Mortgaged Property:

 

(1)         are true, complete, and correct in all material respects; and

 

(2)         accurately represent the financial condition of the Mortgaged
Property as of such date.

 

(b)          No Change in Facts or Circumstances.

 

All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates, and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects. There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

Section 8.02        Covenants.

 

(a)          Obligation to Maintain Accurate Books and Records.

 

Borrower shall keep and maintain at all times at the Mortgaged Property, the
property management agent’s offices, Borrower’s General Business Address, or
Property Operator’s General Business Address, as applicable, and, upon Lender’s
written request, shall make available to Lender at the Land:

 

(1)         complete and accurate books of account and records (including copies
of supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property; and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 51Fannie Mae01-16© 2016 Fannie Mae   Article 7  

 

 

(2)         copies of all written contracts, Leases, and other instruments that
affect Borrower, Property Operator, or the Mortgaged Property.

 

(b)          Items to Furnish to Lender.

 

Subject to Privacy Laws, Borrower shall furnish to Lender the following,
certified as true, complete, and accurate in all material respects, by an
individual having authority to bind Borrower (or Guarantor, as applicable), in
such form and with such detail as Lender reasonably requires:

 

(1)         within forty-five (45) days after the end of each calendar quarter,
a statement of income and expenses for Borrower and each Property Operator (in
connection with the operation of the Mortgaged Property) for that calendar
quarter;

 

(2)         within one hundred twenty (120) days after the end of each calendar
year:

 

(A)         for any Borrower, any Property Operator (in connection with the
operation of the Mortgaged Property), and any Guarantor that is an entity, a
statement of income and expenses and a statement of cash flows for such calendar
year;

 

(B)         for any Borrower, any Property Operator (in connection with the
operation of the Mortgaged Property), and any Guarantor that is an individual or
a trust established for estate-planning purposes, a personal financial statement
for such calendar year;

 

(C)         when requested in writing by Lender, balance sheet(s) showing all
assets and liabilities of Borrower, each Property Operator (in connection with
the operation of the Mortgaged Property), and Guarantor and a statement of all
contingent liabilities as of the end of such calendar year;

 

(D)         if an energy consumption metric for the Mortgaged Property is
required to be reported to any Governmental Authority, the Fannie Mae Energy
Performance Metrics report, as generated by ENERGY STAR® Portfolio Manager, for
the Mortgaged Property for such calendar year, which report must include the
ENERGY STAR score, the Source Energy Use Intensity (EUI), the month and year
ending period for such ENERGY STAR score and such Source Energy Use Intensity,
and the ENERGY STAR Portfolio Manager Property Identification Number; provided
that, if the Governmental Authority does not require the use of ENERGY STAR
Portfolio Manager for the reporting of the energy consumption metric and
Borrower does not use ENERGY STAR Portfolio Manager, then Borrower shall furnish
to Lender the Source Energy Use Intensity for the Mortgaged Property for such
calendar year;

 

(E)         a written certification ratifying and affirming that:

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 52Fannie Mae01-16© 2016 Fannie Mae   Article 8  

 

 

(i)          Borrower has taken no action in violation of Section 4.02(d)
regarding its single asset status;

 

(ii)         neither Borrower nor Property Operator has received any notice of
any building code violation, or if Borrower, or Property Operator, has received
such notice, evidence of remediation;

 

(iii)        neither Borrower nor Property Operator has made any application for
rezoning nor received any notice that the Mortgaged Property has been or is
being rezoned; and

 

(iv)        neither Borrower nor Property Operator has taken any action nor has
any knowledge of any action that would violate the provisions of Section
11.02(b)(1)(F) regarding liens encumbering the Mortgaged Property;

 

(F)         an accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts; and

 

(G)         written confirmation of:

 

(i)          any changes occurring since the Effective Date (or that no such
changes have occurred since the Effective Date) in (1) the direct owners of
Borrower, (2) the indirect owners (and any non-member managers) of Borrower that
Control Borrower (excluding any Publicly-Held Corporations or Publicly-Held
Trusts), or (3) the indirect owners of Borrower that hold twenty-five percent
(25%) or more of the ownership interests in Borrower (excluding any
Publicly-Held Corporations or Publicly-Held Trusts), and their respective
interests;

 

(ii)         the names of all officers and directors of (1) any Borrower which
is a corporation, (2) any corporation which is a general partner of any Borrower
which is a partnership, or (3) any corporation which is the managing member or
non-member manager of any Borrower which is a limited liability company;

 

(iii)        the names of all managers who are not members of (1) any Borrower
which is a limited liability company, (2) any limited liability company which is
a general partner of any Borrower which is a partnership, or (3) any limited
liability company which is the managing member or non-member manager of any
Borrower which is a limited liability company; and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 53Fannie Mae01-16© 2016 Fannie Mae   Article 8  

 

 

(iv)        any changes occurring since the Effective Date (or that no such
changes have occurred since the Effective Date) in (1) the direct owners of
Affiliated Property Operator, (2) the indirect owners (and any non-member
managers) of Affiliated Property Operator that Control Affiliated Property
Operator (excluding any Publicly-Held Corporations or Publicly-Held Trusts), or
(3) the indirect owners of Affiliated Property Operator that hold twenty-five
percent (25%) or more of the ownership interests in Affiliated Property Operator
(excluding any Publicly-Held Corporations or Publicly-Held Trusts), and their
respective interests;

 

(v)         the names of all officers and directors of (1) any Affiliated
Property Operator that is a corporation, (2) any corporation which is a general
partner of any Affiliated Property Operator which is a partnership, or (3) any
corporation which is the managing member or non-member manager of any Property
Operator which is a limited liability company;

 

(vi)        the names of all managers who are not members of (1) any Property
Operator which is a limited liability company, (2) any limited liability company
which is a general partner of any Affiliated Property Operator which is a
partnership, or (3) any limited liability company which is the managing member
or non-member manager of any Affiliated Property Operator which is a limited
liability company; and

 

(H)         if not already provided pursuant to Section 8.02(b)(2)(A) above, a
statement of income and expenses for Borrower’s and Property Operator’s
operation of the Mortgaged Property on a year-to-date basis as of the end of
each calendar year;

 

(3)         within forty-five (45) days after the end of each first, second, and
third calendar quarter and within one hundred twenty (120) days after the end of
each calendar year, and at any other time upon Lender’s written request, a rent
schedule for the Mortgaged Property showing the name of each tenant and for each
tenant, the space occupied, the lease expiration date, the lease term, the rent
payable for the current month, the date through which rent has been paid, and
any related information requested by Lender;

 

(4)         within ten (10) days after Borrower’s receipt, copies of all
inspection reports, surveys, reviews, and certifications prepared by, for, or on
behalf of any licensing or regulatory authority relating to the Mortgaged
Property and any legal actions, orders, notices, or reports relating to the
Mortgaged Property issued by the applicable regulatory or licensing authorities;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 54Fannie Mae01-16© 2016 Fannie Mae   Article 8  

 

 

(5)         within ten (10) days after submission, copies of all incident
reports submitted by or on behalf of Borrower or any Property Operator to any
liability insurance carrier or any elderly affairs, regulatory or licensing
authority; and

 

(6)         upon Lender’s written request (but, absent an Event of Default, no
more frequently than once in any six (6) month period):

 

(A)         any item described in Section 8.02(b)(1) or Section 8.02(b)(2) for
Borrower or any Property Operator (in connection with the operation of the
Mortgaged Property), certified as true, complete and accurate by an individual
having authority to bind Borrower or such Property Operator;

 

(B)         a property management or leasing report for the Mortgaged Property,
showing the number of rental applications received from tenants or prospective
tenants and deposits received from tenants or prospective tenants, and any other
information requested by Lender;

 

(C)         a statement of income and expenses for Borrower’s or any Property
Operator’s operation of the Mortgaged Property on a year-to-date basis as of the
end of each month for such period as requested by Lender, which statement shall
be delivered within thirty (30) days after the end of such month requested by
Lender;

 

(D)         a statement of real estate owned directly or indirectly by Borrower,
Affiliated Property Operator and Guarantor for such period as requested by
Lender, which statement(s) shall be delivered within thirty (30) days after the
end of such month requested by Lender;

 

(E)         a statement that identifies:

 

(i)          the direct owners of Borrower and Affiliated Property Operator and
their respective interests;

 

(ii)         the indirect owners (and any non-member managers) of Borrower that
Control Borrower (excluding any Publicly-Held Corporations or Publicly-Held
Trusts) and their respective interests; and

 

(iii)        the indirect owners of Borrower that hold twenty-five percent (25%)
or more of the ownership interests in Borrower (excluding any Publicly-Held
Corporations or Publicly-Held Trusts) and their respective interests;

 

(iv)        the indirect owners (and any non-member managers) of Affiliated
Property Operator that Control Affiliated Master Lessee (excluding any
Publicly-Held Corporations or Publicly-Held Trusts) and their respective
interests; and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 55Fannie Mae01-16© 2016 Fannie Mae   Article 8  

 

 

(v)         the indirect owners of Affiliated Property Operator that hold
twenty-five percent (25%) or more of the ownership interests in Affiliated
Master Lessee (excluding any Publicly-Held Corporations or Publicly-Held Trusts)
and their respective interests.

 

(F)         copies of all reports relating to the services and operations of the
Mortgaged Property, including, if applicable, Medicaid cost reports and records
relating to account balances due to or from Third Party Payments; and

 

(G)         within ten (10) days after submission to Borrower by any Property
Operator, the financial statements, reports, documents, communications, and
information delivered to Borrower by any Property Operator pursuant to the
Facility Operating Agreement, to the extent not otherwise provided under this
Loan Agreement.

 

(c)          Audited Financials.

 

In the event Borrower, any Property Operator, or Guarantor receives or obtains
any audited financial statements and such financial statements are required to
be delivered to Lender under Section 8.02(b), Borrower shall deliver or cause to
be delivered to Lender the audited versions of such financial statements.

 

(d)          Delivery of Books and Records.

 

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.

 

Section 8.03        Mortgage Loan Administration Matters Regarding Books and
Records and Financial Reporting.

 

(a)          Lender’s Right to Obtain Audited Books and Records.

 

Lender may require that Borrower’s, Property Operator’s (in connection with the
operation of the Mortgaged Property), or Guarantor’s books and records be
audited, at Borrower’s expense, by an independent certified public accountant
selected by Lender in order to produce or audit any statements, schedules, and
reports of Borrower, Guarantor, Property Operator (in connection with the
operation of the Mortgaged Property), or the Mortgaged Property required by
Section 8.02, if:

 

(1)         Borrower or Guarantor fails to provide in a timely manner the
statements, schedules, and reports required by Section 8.02 and, thereafter,
Borrower or Guarantor fails to provide such statements, schedules, and reports
within the cure period provided in Section 14.01(c);

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 56Fannie Mae01-16© 2016 Fannie Mae   Article 8  

 

 

(2)         the statements, schedules, and reports submitted to Lender pursuant
to Section 8.02 are not full, complete, and accurate in all material respects as
determined by Lender and, thereafter, Borrower or Guarantor fails to provide
such statements, schedules, and reports within the cure period provided in
Section 14.01(c); or

 

(3)         an Event of Default has occurred and is continuing.

 

Notwithstanding the foregoing, the ability of Lender to require the delivery of
audited financial statements shall be limited to not more than once per
Borrower’s fiscal year so long as no Event of Default has occurred during such
fiscal year (or any event which, with the giving of written notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing). Borrower shall cooperate with Lender in order to satisfy the
provisions of this Section 8.03(a). All related costs and expenses of Lender
shall become immediately due and payable by Borrower within ten (10) Business
Days after demand therefor.

 

(b)          Credit Reports; Credit Score.

 

No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on each of Borrower, Affiliated Property
Operator, and Guarantor, the cost of which report shall be paid by Borrower.
Lender is authorized to obtain a Credit Score (if applicable) for Borrower,
Affiliated Property Operator, or Guarantor at any time at Lender’s expense.

 

Article 9 - INSURANCE

 

Section 9.01        Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
9.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Compliance with Insurance Requirements.

 

Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies.

 

(b)          Property Condition.

 

(1)         The Mortgaged Property has not been damaged by fire, water, wind, or
other cause of loss; or

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 57Fannie Mae01-16© 2016 Fannie Mae   Article 8  

 

 

(2)         if previously damaged, any previous damage to the Mortgaged Property
has been repaired and the Mortgaged Property has been fully restored.

 

Section 9.02        Covenants.

 

(a)          Insurance Requirements.

 

(1)         As required by Lender and applicable law, and as may be modified
from time to time, Borrower shall:

 

(A)         keep the Improvements insured at all times against any hazards,
which insurance shall include coverage against loss by fire and all other perils
insured by the “special causes of loss” coverage form, general boiler and
machinery coverage, business income coverage, and flood (if any of the
Improvements are located in an area identified by the Federal Emergency
Management Agency (or any successor) as an area having special flood hazards and
to the extent flood insurance is available in that area), and may include
sinkhole insurance, mine subsidence insurance, earthquake insurance, terrorism
insurance, windstorm insurance and, if the Mortgaged Property does not conform
to applicable building, zoning, or land use laws, ordinance and law coverage;

 

(B)         maintain at all times commercial general liability insurance,
umbrella liability insurance, workmen’s compensation insurance, auto liability
insurance, and such other liability, errors and omissions, and fidelity
insurance coverage; and professional liability insurance covering errors and
omissions for medical malpractice, all types of abuse, and any service where
healthcare is provided; and

 

(C)         maintain builder’s risk and public liability insurance, and other
insurance in connection with completing the Repairs or Replacements, as
applicable.

 

(b)          Delivery of Policies, Renewals, Notices, and Proceeds.

 

Borrower shall:

 

(1)         cause all insurance policies (including any policies not otherwise
required by Lender) which can be endorsed with standard non-contributing,
non-reporting mortgagee clauses making loss payable to Lender (or Lender’s
assigns) to be so endorsed;

 

(2)         promptly deliver to Lender a copy of all renewal and other notices
received by Borrower with respect to the policies and all receipts for paid
premiums;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 58Fannie Mae01-16© 2016 Fannie Mae   Article 9  

 

 

(3)         deliver evidence, in form and content acceptable to Lender, that
each required insurance policy under this Article 9 has been renewed not less
than fifteen (15) days prior to the applicable expiration date, and (if such
evidence is other than an original or duplicate original of a renewal policy)
deliver the original or duplicate original of each renewal policy (or such other
evidence of insurance as may be required by or acceptable to Lender) in form and
content acceptable to Lender within ninety (90) days after the applicable
expiration date of the original insurance policy;

 

(4)         provide immediate written notice to the insurance company and to
Lender of any event of loss;

 

(5)         execute such further evidence of assignment of any insurance
proceeds as Lender may require; and

 

(6)         provide immediate written notice to Lender of Borrower’s or Property
Operator’s receipt of any insurance proceeds under any insurance policy required
by Section 9.02(a)(1) above and, if requested by Lender, deliver to Lender all
of such proceeds received by Borrower or Property Operator to be applied by
Lender in accordance with this Article 9.

 

Section 9.03        Mortgage Loan Administration Matters Regarding Insurance

 

(a)          Lender’s Ongoing Insurance Requirements.

 

Borrower acknowledges that Lender’s insurance requirements may change from time
to time. All insurance policies and renewals of insurance policies required by
this Loan Agreement shall be:

 

(1)         in the form and with the terms required by Lender;

 

(2)         in such amounts, with such maximum deductibles and for such periods
required by Lender; and

 

(3)         issued by insurance companies satisfactory to Lender.

 

BORROWER ACKNOWLEDGES THAT ANY FAILURE OF BORROWER TO COMPLY WITH THE
REQUIREMENTS SET FORTH IN SECTION 9.02(a) OR SECTION 9.02(b)(3) ABOVE SHALL
PERMIT LENDER TO PURCHASE THE APPLICABLE INSURANCE AT BORROWER’S COST. SUCH
INSURANCE MAY, BUT NEED NOT, PROTECT BORROWER’S INTERESTS. THE COVERAGE THAT
LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS
MADE AGAINST BORROWER IN CONNECTION WITH THE MORTGAGED PROPERTY. IF LENDER
PURCHASES INSURANCE FOR THE MORTGAGED PROPERTY AS PERMITTED HEREUNDER, BORROWER
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AT THE
DEFAULT RATE AND ANY OTHER CHARGES LENDER MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR THE
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE SHALL BE ADDED TO
BORROWER’S TOTAL OUTSTANDING BALANCE OR OBLIGATION AND SHALL CONSTITUTE
ADDITIONAL INDEBTEDNESS. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN. BORROWER MAY LATER CANCEL
ANY INSURANCE PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING EVIDENCE THAT
BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 59Fannie Mae01-16© 2016 Fannie Mae   Article 9  

 

 

(b)          Application of Proceeds on Event of Loss.

 

(1)         Upon an event of loss, Lender may, at Lender’s option:

 

(A)         hold such proceeds to be applied to reimburse Borrower for the cost
of Restoration (in accordance with Lender’s then-current policies relating to
the restoration of casualty damage on similar multifamily residential
properties); or

 

(B)         apply such proceeds to the payment of the Indebtedness, whether or
not then due; provided, however, Lender shall not apply insurance proceeds to
the payment of the Indebtedness and shall permit Restoration pursuant to Section
9.03(b)(1)(A) if all of the following conditions are met:

 

(i)          no Event of Default has occurred and is continuing (or any event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

(ii)         Lender determines that the combination of insurance proceeds and
amounts provided by Borrower will be sufficient funds to complete the
Restoration;

 

(iii)        Lender determines that the net operating income generated by the
Mortgaged Property after completion of the Restoration will be sufficient to
support a debt service coverage ratio not less than the debt service coverage
ratio immediately prior to the event of loss, but in no event less than 1.0x
(the debt service coverage ratio shall be calculated on a thirty (30) year
amortizing basis (if applicable, on a proforma basis approved by Lender) in all
events and shall include payments due from any Operator under a Seniors Housing
Facility Lease and all operating costs and other expenses, Imposition Deposits,
deposits to Collateral Accounts, and Mortgage Loan repayment obligations);

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 60Fannie Mae01-16© 2016 Fannie Mae   Article 9  

 

 

(iv)        Lender determines that the Restoration will be completed before the
earlier of (1) one year before the stated Maturity Date, or (2) one year after
the date of the loss or casualty; and

 

(v)         Borrower provides Lender, upon written request, evidence of the
availability during and after the Restoration of the insurance required to be
maintained pursuant to this Loan Agreement.

 

After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.

 

(2)         Notwithstanding the foregoing, if any loss is estimated to be in an
amount equal to or less than $50,000, Lender shall not exercise its rights and
remedies as power-of-attorney herein and shall allow Borrower to make proof of
loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied:

 

(A)         Borrower shall immediately notify Lender of the casualty giving rise
to the claim;

 

(B)         no Event of Default has occurred and is continuing (or any event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

(C)         the Restoration will be completed before the earlier of (i) one year
before the stated Maturity Date or (ii) one year after the date of the loss or
casualty;

 

(D)         Lender determines that the combination of insurance proceeds and
amounts provided by Borrower will be sufficient funds to complete the
Restoration;

 

(E)         all proceeds of property damage insurance shall be issued in the
form of joint checks to Borrower and Lender;

 

(F)         all proceeds of property damage insurance shall be applied to the
Restoration;

 

(G)         Borrower shall deliver to Lender evidence satisfactory to Lender of
completion of the Restoration and obtainment of all lien releases;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 61Fannie Mae01-16© 2016 Fannie Mae   Article 9  

 

 

(H)         Borrower shall have complied to Lender’s satisfaction with the
foregoing requirements on any prior claims subject to this provision, if any;
and

 

(I)         Lender shall have the right to inspect the Mortgaged Property
(subject to the rights of tenants under the Leases, other than the Seniors
Housing Facility Lease).

 

(3)         If Lender elects to apply insurance proceeds to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property. Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable, and marketable condition. Nothing in this Section
9.03(b) shall affect any of Lender’s remedial rights against Borrower in
connection with a breach by Borrower of any of its obligations under this Loan
Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.

 

(c)          Payment Obligations Unaffected.

 

The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date, or the due date or the full payment of any
Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, or any other
installments referred to in this Loan Agreement or in any other Loan Document.
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than the entire Mortgaged
Property, and after such application of proceeds the debt service coverage ratio
(as determined by Lender) is less than 1.25x based on the then-applicable
Monthly Debt Service Payment and the anticipated on-going net operating income
of the Mortgaged Property after such casualty event, then Lender may, at its
discretion, permit an adjustment to the Monthly Debt Service Payments that
become due and owing thereafter, based on Lender’s then-current underwriting
requirements. In no event shall the preceding sentence obligate Lender to make
any adjustment to the Monthly Debt Service Payments.

 

(d)          Foreclosure Sale.

 

If the Mortgaged Property is transferred pursuant to a Foreclosure Event or
Lender otherwise acquires title to the Mortgaged Property, Borrower acknowledges
that Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to the Mortgaged
Property and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such Foreclosure Event or such acquisition.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 62Fannie Mae01-16© 2016 Fannie Mae   Article 9  

 

 

(e)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

Article 10 - CONDEMNATION

 

Section 10.01      Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
10.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Prior Condemnation Action.

 

No part of the Mortgaged Property has been taken in connection with a
Condemnation Action.

 

(b)          Pending Condemnation Actions.

 

No Condemnation Action is pending nor, to Borrower’s knowledge, is threatened
for the partial or total condemnation or taking of the Mortgaged Property.

 

Section 10.02      Covenants.

 

(a)          Notice of Condemnation.

 

Borrower shall:

 

(1)         promptly notify Lender of any Condemnation Action of which Borrower
has knowledge;

 

(2)         appear in and prosecute or defend, at its own cost and expense, any
action or proceeding relating to any Condemnation Action, including any defense
of Lender’s interest in the Mortgaged Property tendered to Borrower by Lender,
unless otherwise directed by Lender in writing; and

 

(3)         execute such further evidence of assignment of any condemnation
award in connection with a Condemnation Action as Lender may require.

 

(b)          Condemnation Proceeds.

 

Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 63Fannie Mae01-16© 2016 Fannie Mae   Article 9  

 

 

Section 10.03      Mortgage Loan Administration Matters Regarding Condemnation.

 

(a)          Application of Condemnation Awards.

 

Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender’s expenses incurred in the collection of such amounts, to:

 

(1)         the restoration or repair of the Mortgaged Property, if applicable;

 

(2)         the payment of the Indebtedness, with the balance, if any, paid to
Borrower; or

 

(3)         Borrower.

 

(b)          Payment Obligations Unaffected.

 

The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone the Maturity Date, or the due date or
the full payment of any Monthly Debt Service Payment, Monthly Replacement
Reserve Deposit, or any other installments referred to in this Loan Agreement or
in any other Loan Document.

 

(c)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(d)          Preservation of Mortgaged Property.

 

If a Condemnation Action results in or from damage to the Mortgaged Property and
Lender elects to apply the proceeds or awards from such Condemnation Action to
the Indebtedness in accordance with the terms of this Loan Agreement, Borrower
shall not be obligated to restore or repair the Mortgaged Property. Rather,
Borrower shall restrict access to any portion of the Mortgaged Property which
has been damaged or destroyed in connection with such Condemnation Action and,
at Borrower’s expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting in or from the Condemnation Action,
and, if required by any Governmental Authority or otherwise permitted by Lender,
demolish or raze any remaining part of the damaged Mortgaged Property to the
extent necessary to keep and maintain the Mortgaged Property in a safe,
habitable, and marketable condition. Nothing in this Section 10.03(d) shall
affect any of Lender’s remedial rights against Borrower in connection with a
breach by Borrower of any of its obligations under this Loan Agreement or under
any Loan Document, including any failure to timely pay Monthly Debt Service
Payments or maintain the insurance coverage(s) required by this Loan Agreement.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 64Fannie Mae01-16© 2016 Fannie Mae   Article 10  

 

 

Article 11 - LIENS, TRANSFERS, AND ASSUMPTIONS

 

Section 11.01      Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
11.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          No Labor or Materialmen’s Claims.

 

All parties furnishing labor and materials on behalf of Borrower or on behalf of
Property Operator with respect to the Mortgaged Property have been paid in full.
There are no mechanics’ or materialmen’s liens (whether filed or unfiled)
outstanding for work, labor, or materials (and no claims or work outstanding
that under applicable law could give rise to any such mechanics’ or
materialmen’s liens) affecting the Mortgaged Property, whether prior to, equal
with, or subordinate to the lien of the Security Instrument.

 

(b)          No Other Interests.

 

No Person:

 

(1)         other than Borrower has any possessory ownership or interest in the
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of the Facility Operating Agreement and the other existing Leases,
the material terms of all such Leases having been previously disclosed in
writing to Lender; nor

 

(2)         has an option, right of first refusal, or right of first offer
(except as required by applicable law) to purchase the Mortgaged Property, or
any interest in the Mortgaged Property.

 

Section 11.02      Covenants.

 

(a)          Liens; Encumbrances.

 

Borrower shall not permit the grant, creation, or existence of any Lien, whether
voluntary, involuntary, or by operation of law, on all or any portion of the
Mortgaged Property (including any voluntary, elective, or non-compulsory tax
lien or assessment pursuant to a voluntary, elective, or non-compulsory special
tax district or similar regime) other than:

 

(1)         Permitted Encumbrances;

 

(2)         the creation of:

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 65Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(A)         any tax lien, municipal lien, utility lien, mechanics’ lien,
materialmen’s lien, or judgment lien against the Mortgaged Property if bonded
off, released of record, or otherwise remedied to Lender’s satisfaction within
sixty (60) days after the earlier of the date Borrower or Property Operator has
actual notice or constructive notice of the existence of such lien; or

 

(B)         any mechanics’ or materialmen’s liens which attach automatically
under the laws of any Governmental Authority upon the commencement of any work
upon, or delivery of any materials to, the Mortgaged Property and for which
Borrower or Property Operator is not delinquent in the payment for any such work
or materials; and

 

(3)         the lien created by, or (in connection with Permitted Equipment
Financing) permitted under, the Loan Documents.

 

(b)          Transfers.

 

(1)         Mortgaged Property.

 

Borrower shall not Transfer, or cause or permit a Transfer of, all or any part
of the Mortgaged Property (including any interest in the Mortgaged Property)
other than:

 

(A)         a Transfer to which Lender has consented in writing;

 

(B)         Leases permitted pursuant to the Loan Documents, including the
Seniors Housing Facility Lease between Borrower and Property Operator and the
subordination thereof to the terms, provisions, and lien of this Loan Agreement,
the Security Instrument, and the other Loan Documents;

 

(C)         [reserved];

 

(D)         a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents);

 

(E)         the grant of an easement, servitude, or restrictive covenant to
which Lender has consented, and Borrower has paid to Lender, upon demand, all
costs and expenses incurred by Lender in connection with reviewing Borrower’s
request;

 

(F)         a lien permitted pursuant to Section 11.02(a) of this Loan
Agreement; or

 

(G)         the conveyance of the Mortgaged Property following a Foreclosure
Event.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 66Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(2)         Interests in Borrower, Key Principal, Guarantor, or Affiliated
Property Operator.

 

Other than a Transfer to which Lender has consented in writing, Borrower shall
not Transfer, or cause or permit to be Transferred:

 

(A)         any direct or indirect ownership interest in Borrower, Key
Principal, Guarantor, or Affiliated Property Operator if such Transfer would
cause a change in Control;

 

(B)         a direct or indirect Restricted Ownership Interest in Borrower, Key
Principal, Guarantor, or Affiliated Property Operator;

 

(C)         fifty percent (50%) or more of Key Principal’s or Guarantor’s direct
or indirect ownership interests in Borrower or Affiliated Property Operator (if
applicable) that existed on the Effective Date (individually or on an aggregate
basis);

 

(D)         the economic benefits or rights to cash flows attributable to any
ownership interests in Borrower, Key Principal, Guarantor or Affiliated Property
Operator (if applicable) separate from the Transfer of the underlying ownership
interests if the Transfer of the underlying ownership interest is prohibited by
this Loan Agreement; or

 

(E)         a Transfer to a new key principal or new guarantor (if such new key
principal or guarantor is an entity), which entity has an organizational
existence termination date that ends before the Maturity Date.

 

Notwithstanding the foregoing, if a Publicly-Held Corporation or a Publicly-Held
Trust Controls Borrower, Key Principal, Guarantor, or Affiliated Property
Operator, or owns a direct or indirect Restricted Ownership Interest in
Borrower, Key Principal, Guarantor, or Affiliated Property Operator, a Transfer
of any ownership interests in such Publicly-Held Corporation or Publicly-Held
Trust shall not be prohibited under this Loan Agreement as long as (i) such
Transfer does not result in a conversion of such Publicly-Held Corporation or
Publicly-Held Trust to a privately held entity, and (ii) Borrower provides
written notice to Lender not later than thirty (30) days thereafter of any such
Transfer that results in any Person owning ten percent (10%) or more of the
ownership interests in such Publicly-Held Corporation or Publicly-Held Trust.

 

(3)         Name Change or Entity Conversion.

 

Lender shall consent to Borrower changing its name, changing its jurisdiction of
organization, or converting from one type of legal entity into another type of
legal entity for any lawful purpose, provided that:

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 67Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(A)         Lender receives written notice at least thirty (30) days prior to
such change or conversion, which notice shall include organizational charts that
reflect the structure of Borrower both prior to and subsequent to such name
change or entity conversion;

 

(B)         such Transfer is not otherwise prohibited under the provisions of
Section 11.02(b)(2);

 

(C)         Borrower executes an amendment to this Loan Agreement and any other
Loan Documents required by Lender documenting the name change or entity
conversion;

 

(D)         Borrower agrees and acknowledges, at Borrower’s expense, that (i)
Borrower will execute and record in the land records any instrument required by
the Property Jurisdiction to be recorded to evidence such name change or entity
conversion (or provide Lender with written confirmation from the title company
(via electronic mail or letter) that no such instrument is required), (ii)
Borrower will execute any additional documents required by Lender, including the
amendment to this Loan Agreement, and, if applicable, an amendment to the
Facility Operating Agreement, and, if applicable, allow such documents to be
recorded or filed in the land records of the Property Jurisdiction, (iii) Lender
will obtain a “date down” endorsement to the Lender’s Title Policy (or obtain a
new Title Policy if a “date down” endorsement is not available in the Property
Jurisdiction), evidencing title to the Mortgaged Property being in the name of
the successor entity and the Lien of the Security Instrument against the
Mortgaged Property, and (iv) Lender will file any required UCC-3 financing
statement and make any other filing deemed necessary to maintain the priority of
its Liens on the Mortgaged Property;

 

(E)         no later than ten (10) days subsequent to such name change or entity
conversion, Borrower shall provide Lender (i) the documentation filed with the
appropriate office in Borrower’s state of formation evidencing such name change
or entity conversion, (ii) copies of the organizational documents of Borrower,
including any amendments, filed with the appropriate office in Borrower’s state
of formation reflecting the post-conversion Borrower name, form of organization
and structure, and (iii) if available, new certificates of good standing or
valid formation for Borrower; and

 

(F)         Borrower shall provide Lender with confirmation that any Licenses in
Borrower’s name remain valid and in full force and effect following the name
change or entity conversion or have been properly transferred to Borrower
following such name change or entity conversion.

 

(4)         No Delaware Statutory Trust or Series LLC Conversion.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 68Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

Notwithstanding any provisions herein to the contrary, no Borrower, Guarantor,
or Key Principal shall convert to a Delaware Statutory Trust or a series limited
liability company.

 

(c)          Facility Operating Agreement.

 

Subject to the provisions of this Article 11, Borrower shall not:

 

(1)         Transfer its rights or interests in the Facility Operating
Agreement, or Transfer the responsibility for the operation and management of
the Mortgaged Property, from Property Operator to any other Person;

 

(2)         permit Affiliated Property Operator to Transfer its interest in the
Facility Operating Agreement;

 

(3)         remove, permit, or suffer the removal of Affiliated Property
Operator from the Facility Operating Agreement;

 

(4)         surrender or accept a surrender of the Facility Operating Agreement;

 

(5)         cancel or terminate the Facility Operating Agreement; or

 

(6)         permit a merger of Borrower’s fee interest estate in the Mortgaged
Property with Property Operator’s leasehold interest in the Mortgaged Property,
if any.

 

Borrower agrees, and the Facility Operating Agreement shall provide, that Lender
shall have the right to terminate the Facility Operating Agreement at any time
upon the occurrence and continuance of an Event of Default.

 

(d)          No Other Indebtedness.

 

Other than the Mortgage Loan, neither Borrower nor any Affiliated Property
Operator shall incur or be obligated at any time with respect to any loan or
other indebtedness (except trade payables as otherwise permitted in this Loan
Agreement), including any indebtedness secured by a Lien on, or the cash flows
from, the Mortgaged Property.

 

(e)          No Mezzanine Financing or Preferred Equity.

 

Neither Borrower, any Affiliated Property Operator nor any direct or indirect
owner of Borrower or any Affiliated Property Operator shall: (1) incur any
Mezzanine Debt other than Permitted Mezzanine Debt, (2) issue any Preferred
Equity other than Permitted Preferred Equity, or (3) incur any similar
indebtedness or issue any similar equity.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 69Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

Section 11.03      Mortgage Loan Administration Matters Regarding Liens,
Transfers and Assumptions

 

(a)          Assumption of Mortgage Loan.

 

Lender shall consent to a Transfer of the Mortgaged Property to and an
assumption of the Mortgage Loan by a new borrower if each of the following
conditions is satisfied prior to the Transfer:

 

(1)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(a);

 

(2)         no Event of Default has occurred and is continuing, and no event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing;

 

(3)         Lender determines that:

 

(A)         the proposed new borrower, new key principal, and any other new
guarantor fully satisfy all of Lender’s then-applicable borrower, key principal,
or guarantor eligibility, credit, management, and other loan underwriting
standards, which shall include an analysis of (i) the previous relationships
between Lender and the proposed new borrower, new key principal, new guarantor,
and any Person in Control of them, and the organization of the new borrower, new
key principal, and new guarantor (if applicable), and (ii) the operating and
financial performance of the Mortgaged Property, including physical condition
and occupancy;

 

(B)         none of the proposed new borrower, new key principal, and any new
guarantor, or any owners of the proposed new borrower, new key principal, and
any new guarantor, are a Prohibited Person; and

 

(C)         none of the proposed new borrower, new key principal, and any new
guarantor (if any of such are entities) shall have an organizational existence
termination date that ends before the Maturity Date;

 

(4)         [reserved];

 

(5)         the proposed new borrower has:

 

(A)         executed an assumption agreement acceptable to Lender that, among
other things, requires the proposed new borrower to assume and perform all
obligations of Borrower (or any other transferor), and that may require that the
new borrower comply with any provisions of any Loan Document that previously may
have been waived by Lender for Borrower, subject to the terms of Section
11.03(g);

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 70Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(B)         if required by Lender, delivered to the Title Company for filing
and/or recording in all applicable jurisdictions, all applicable Loan Documents
including the assumption agreement to correctly evidence the assumption and the
confirmation, continuation, perfection, and priority of the Liens created
hereunder and under the other Loan Documents; and

 

(C)         delivered to Lender a “date-down” endorsement to the Title Policy
acceptable to Lender (or a new title insurance policy if a “date-down”
endorsement is not available);

 

(6)         one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:

 

(A)         an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(B)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender;

 

(7)         Lender has reviewed and approved the Transfer documents;

 

(8)         Lender has received the fees described in Section 11.03(g); and

 

(9)         Borrower and Property Operator have executed a new SASA required by
Lender.

 

(b)          Transfers to Key Principal-Owned Affiliates or Guarantor-Owned
Affiliates.

 

(1)         Except as otherwise covered in Section 11.03(b)(2) below, Transfers
of direct or indirect ownership interests in Borrower or Affiliated Property
Operator to Key Principal or Guarantor, or to a transferee through which Key
Principal or Guarantor (as applicable) Controls Borrower or Affiliated Property
Operator, with the same rights and abilities as Key Principal or Guarantor (as
applicable) Controls Borrower or Affiliated Property Operator immediately prior
to the date of such Transfer, shall be consented to by Lender if:

 

(A)         such Transfer satisfies the applicable requirements of Section
11.03(a), other than Section 11.03(a)(5); and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 71Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(B)         after giving effect to any such Transfer, each Key Principal or
Guarantor (as applicable) continues to own not less than fifty percent (50%) of
such Key Principal’s or Guarantor’s (as applicable) direct or indirect ownership
interests in Borrower and Affiliated Property Operator that existed on the
Effective Date.

 

(2)         Transfers of direct or indirect interests in Borrower or Affiliated
Property Operator held by a Key Principal or Guarantor to other Key Principals
or Guarantors, as applicable, shall be consented to by Lender if such Transfer
satisfies the following conditions:

 

(A)         the Transfer does not cause a change in the Control of Borrower or
Affiliated Property Operator; and

 

(B)         the transferor Key Principal or Guarantor maintains the same right
and ability to Control Borrower and Affiliated Property Operator as existed
prior to the Transfer.

 

If the conditions set forth in this Section 11.03(b) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

 

(c)          Estate Planning.

 

Notwithstanding the provisions of Section 11.02(b)(2), so long as (1) the
Transfer does not cause a change in the Control of Borrower or Affiliated
Property Operator, and (2) Key Principal and Guarantor, as applicable, maintain
the same right and ability to Control Borrower and Affiliated Property Operator
as existed prior to the Transfer, Lender shall consent to Transfers of direct or
indirect ownership interests in Borrower or Affiliated Property Operator, and
Transfers of direct or indirect ownership interests, in an entity Key Principal
or entity Guarantor to:

 

(A)         Immediate Family Members of such transferor each of whom must have
obtained the legal age of majority;

 

(B)         United States domiciled trusts established for the benefit of the
transferor, or Immediate Family Members of the transferor; or

 

(C)         partnerships or limited liability companies of which the partners or
members, respectively, are comprised entirely of (i) such transferor and
Immediate Family Members (each of whom must have obtained the legal age of
majority) of such transferor, (ii) Immediate Family Members (each of whom must
have obtained the legal age of majority) of such transferor, or (iii) United
States domiciled trusts established for the benefit of the transferor, or
Immediate Family Members of the transferor.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 72Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

If the conditions set forth in this Section 11.03(c) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

 

(d)          Termination or Revocation of Trust.

 

If any of Borrower, Affiliated Property Operator, Guarantor, or Key Principal is
a trust, or if Control of Borrower, Affiliated Property Operator, Guarantor, or
Key Principal is Transferred or if a Restricted Ownership Interest in Borrower,
Affiliated Property Operator, Guarantor, or Key Principal would be Transferred
due to the termination or revocation of a trust, the termination or revocation
of such trust is an unpermitted Transfer; provided that the termination or
revocation of the trust due to the death of an individual trustor shall not be
considered an unpermitted Transfer so long as:

 

(1)         Lender is notified within thirty (30) days of the death; and

 

(2)         such Borrower, Affiliated Property Operator, Guarantor, Key
Principal, or other Person, as applicable, is replaced with an individual or
entity acceptable to Lender, in accordance with the provisions of Section
11.03(a) within ninety (90) days of the date of the death causing the
termination or revocation.

 

If the conditions set forth in this Section 11.03(d) are satisfied, the Transfer
Fee shall be waived; provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(e)          Death of Key Principal or Guarantor; Transfer Due to Death.

 

(1)         If a Key Principal or Guarantor that is a natural person dies, or if
Control of Borrower, Affiliated Property Operator, Guarantor, or Key Principal
is Transferred, or if a Restricted Ownership Interest in Borrower, Affiliated
Property Operator, Guarantor, or Key Principal would be Transferred as a result
of the death of a Person (except in the case of trusts which is addressed in
Section 11.03(d)), Borrower must notify Lender in writing within ninety (90)
days in the event of such death. Unless waived in writing by Lender, the
deceased shall be replaced by an individual or entity within one hundred eighty
(180) days, subject to Borrower’s satisfaction of the following conditions:

 

(A)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(e);

 

(B)         Lender determines that, if applicable:

 

(i)          any proposed new key principal and any other new guarantor (or
Person Controlling such new key principal or new guarantor) fully satisfies all
of Lender’s then-applicable key principal or guarantor eligibility, credit,
management, and other loan underwriting standards (including any standards with
respect to previous relationships between Lender and the proposed new key
principal and new guarantor (or Person Controlling such new key principal or new
guarantor) and the organization of the new key principal and new guarantor);

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 73Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(ii)         none of any proposed new key principal or any new guarantor, or any
owners of the proposed new key principal or any new guarantor, is a Prohibited
Person; and

 

(iii)        none of any proposed new key principal or any new guarantor (if any
of such are entities) shall have an organizational existence termination date
that ends before the Maturity Date; and

 

(C)         if applicable, one or more individuals or entities acceptable to
Lender as new guarantors have executed and delivered to Lender:

 

(i)          an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(ii)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender.

 

(2)         In the event a replacement Key Principal, Guarantor, or other Person
is required by Lender due to the death described in this Section 11.03(e), and
such replacement has not occurred within such period, the period for replacement
may be extended by Lender to a date not more than one year from the date of such
death; however, Lender may require as a condition to any such extension that:

 

(A)         any then-current Property Operator be replaced with a property
operator reasonably acceptable to Lender (or if a Property Operator has not been
previously engaged, a property operator reasonably acceptable to Lender be
engaged); or

 

(B)         a lockbox agreement or similar cash management arrangement (with
Property Operator) reasonably acceptable to Lender during such extended
replacement period be instituted.

 

If the conditions set forth in this Section 11.03(e) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 74Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(f)          Bankruptcy of Guarantor.

 

(1)         Upon the occurrence of any Guarantor Bankruptcy Event, unless waived
in writing by Lender, the applicable Guarantor shall be replaced by an
individual or entity within ninety (90) days of such Guarantor Bankruptcy Event,
subject to Borrower’s satisfaction of the following conditions:

 

(A)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(f);

 

(B)         Lender determines that:

 

(i)          the proposed new guarantor fully satisfies all of Lender’s
then-applicable guarantor eligibility, credit, management, and other loan
underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new guarantor and the organization
of the new guarantor (if applicable));

 

(ii)         no new guarantor is a Prohibited Person; and

 

(iii)        no new guarantor (if any of such are entities) shall have an
organizational existence termination date that ends before the Maturity Date;
and

 

(C)         one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:

 

(i)          an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(ii)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender.

 

(2)         In the event a replacement Guarantor is required by Lender due to
the Guarantor Bankruptcy Event described in this Section 11.03(f), and such
replacement has not occurred within such period, the period for replacement may
be extended by Lender in its discretion; however, Lender may require as a
condition to any such extension that:

 

(A)         any then-current Property Operator be replaced with a Property
Operator reasonably acceptable to Lender (or if a Property Operator has not been
previously engaged, a Property Operator reasonably acceptable to Lender be
engaged); or

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 75Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(B)         a lockbox agreement or similar cash management arrangement (with the
Property Operator) reasonably acceptable to Lender during such extended
replacement period be instituted.

 

If the conditions set forth in this Section 11.03(f) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(g)          Further Conditions to Transfers and Assumption.

 

(1)         In connection with any Transfer of the Mortgaged Property, or an
ownership interest in Borrower, Affiliated Property Operator, Key Principal, or
Guarantor for which Lender’s approval is required under this Loan Agreement
(including Section 11.03(a)), Lender may, as a condition to any such approval,
require:

 

(A)         additional collateral, guaranties, or other credit support to
mitigate any risks concerning the proposed transferee or the performance or
condition of the Mortgaged Property;

 

(B)         amendment of the Loan Documents to delete or modify any specially
negotiated terms or provisions previously granted for the exclusive benefit of
original Borrower, Affiliated Property Operator, Key Principal, or Guarantor and
to restore the original provisions of the standard Fannie Mae form multifamily
loan documents, to the extent such provisions were previously modified; or

 

(C)         a modification to the amounts required to be deposited into the
Reserve/Escrow Account pursuant to the terms of Section 13.02(a)(3)(B).

 

(2)         In connection with any request by Borrower for consent to a
Transfer, Borrower shall pay to Lender upon demand:

 

(A)         the Transfer Fee (to the extent charged by Lender);

 

(B)         the Review Fee (regardless of whether Lender approves or denies such
request); and

 

(C)         all of Lender’s out-of-pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Transfer request, regardless of whether Lender
approves or denies such request.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 76Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(h)          Transfer of Interests in Sentio Healthcare Properties, Inc. and
Sentio Healthcare Properties OP, L.P.

 

So long as no Event of Default has occurred and is continuing, the following
Transfers shall be permitted without the prior written consent of Lender:

 

(A)         Upon prior written notice to Lender, Transfers of direct interest in
Sentio Healthcare OP, L.P., a Delaware limited partnership (“Sentio OP”)
resulting from (i) the conversion by Sentinel RE Investment Holdings LP, a
Delaware limited partnership (“Sentinel”) of preferred units of Sentio OP (the
“Preferred Units”) to common units of Sentio OP (the “Common Units”; together
with the Preferred Units, collectively, the “Units”) or (ii) the exchange of
Units held by Sentinel into common shares (“Common Shares”) of Sentio Healthcare
Properties, Inc., a Delaware corporation (“Sentio”), and the admission to Sentio
OP of a new limited partner wholly owned by Sentio;

 

(B)         Upon prior written notice to Lender, Transfers of direct interest in
Sentio resulting from the conversion by Sentinel of any preferred stock of
Sentio (the “Preferred Shares”) held by Sentinel into Common Shares; and

 

(C)         Transfers of direct or indirect ownership interests in Sentinel,
provided that following any such Transfer, KKR & Co L.P., a Delaware limited
partnership (“KKR”) shall continue to possess, directly or indirectly, the power
to direct or cause the direction of the management and operations of Sentinel,
whether through the ownership of voting securities or other ownership interest,
by contract or otherwise.

 

Article 12 - IMPOSITIONS

 

Section 12.01      Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
12.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Payment of Taxes, Assessments, and Other Charges.

 

Borrower has:

 

(1)         paid (or with the approval of Lender, established an escrow fund
sufficient to pay when due and payable) all amounts and charges relating to the
Mortgaged Property that have become due and payable before any fine, penalty
interest, lien, or costs may be added thereto, including Impositions, leasehold
payments, and ground rents;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 77Fannie Mae01-16© 2016 Fannie Mae   Article 11  

 

 

(2)         paid all Taxes for the Mortgaged Property that have become due
before any fine, penalty interest, lien, or costs may be added thereto pursuant
to any notice of assessment received by Borrower and any and all taxes that have
become due against Borrower before any fine, penalty interest, lien, or costs
may be added thereto;

 

(3)         no knowledge of any basis for any additional assessments;

 

(4)         no knowledge of any presently pending special assessments against
all or any part of the Mortgaged Property, or any presently pending special
assessments against Borrower; and

 

(5)         not received any written notice of any contemplated special
assessment against the Mortgaged Property, or any contemplated special
assessment against Borrower.

 

Section 12.02      Covenants.

 

(a)          Imposition Deposits, Taxes, and Other Charges.

 

Borrower shall:

 

(1)         deposit the Imposition Deposits with Lender on each Payment Date (or
on another day designated in writing by Lender) in amount sufficient, in
Lender’s discretion, to enable Lender to pay each Imposition before the last
date upon which such payment may be made without any penalty or interest charge
being added, plus an amount equal to no more than one-sixth (1/6) (or the amount
permitted by applicable law) of the Impositions for the trailing twelve (12)
months (calculated based on the aggregate annual Imposition costs divided by
twelve (12) and multiplied by two (2));

 

(2)         deposit with Lender, within ten (10) days after written notice from
Lender (subject to applicable law), such additional amounts estimated by Lender
to be reasonably necessary to cure any deficiency in the amount of the
Imposition Deposits held for payment of a specific Imposition;

 

(3)         except as set forth in Section 12.03(c) below, pay all Impositions,
leasehold payments, ground rents, and Taxes when due and before any fine,
penalty, interest, lien, or costs may be added thereto;

 

(4)         promptly deliver to Lender a copy of all notices of, and invoices
for, Impositions, and, if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments; and

 

(5)         promptly deliver to Lender a copy of all notices of any special
assessments and contemplated special assessments against the Mortgaged Property
or Borrower.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 78Fannie Mae01-16© 2016 Fannie Mae   Article 12  

 

 

Section 12.03      Mortgage Loan Administration Matters Regarding Impositions.

 

(a)          Maintenance of Records by Lender.

 

Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums, and each
other obligation of Borrower for which Imposition Deposits are required.

 

(b)          Imposition Accounts.

 

All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time. Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty. No interest,
earnings, or profits on the Imposition Deposits shall be paid to Borrower unless
applicable law so requires. Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Loan Agreement. For the purposes of 9-104(a)(3)
of the UCC, Lender is the owner of the Imposition Deposits and shall be deemed a
“customer” with sole control of the account holding the Imposition Deposits.

 

(c)          Payment of Impositions; Sufficiency of Imposition Deposits.

 

Lender may pay an Imposition according to any bill, statement, or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement, or estimate or into the validity of the
Imposition. Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:

 

(1)         no Event of Default exists;

 

(2)         Borrower has timely delivered to Lender all applicable bills or
premium notices that it has received; and

 

(3)         sufficient Imposition Deposits are held by Lender for each
Imposition at the time such Imposition becomes due and payable.

 

Lender shall have no liability to Borrower or any other Person for failing to
pay any Imposition if any of the conditions are not satisfied. If at any time
the amount of the Imposition Deposits held for payment of a specific Imposition
exceeds the amount reasonably deemed necessary by Lender to be held in
connection with such Imposition, the excess may be credited against future
installments of Imposition Deposits for such Imposition.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 79Fannie Mae01-16© 2016 Fannie Mae   Article 12  

 

 

(d)          Imposition Deposits Upon Event of Default.

 

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.

 

(e)          Contesting Impositions.

 

Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:

 

(1)         Borrower notifies Lender of the commencement or expected
commencement of such proceedings;

 

(2)         Lender determines that the Mortgaged Property is not in danger of
being sold or forfeited;

 

(3)         Borrower deposits with Lender (or the applicable Governmental
Authority if required by applicable law) reserves sufficient to pay the
contested Imposition, if required by Lender (or the applicable Governmental
Authority);

 

(4)         Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested in writing by Lender; and

 

(5)         Borrower commences, and at all times thereafter diligently
prosecutes, such contest in good faith until a final determination is made by
the applicable Governmental Authority.

 

(f)          Release to Borrower.

 

Upon payment in full of all sums secured by the Security Instrument and this
Loan Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.

 

Article 13 - REPLACEMENT RESERVE AND REPAIRS

 

Section 13.01      Covenants.

 

(a)          Initial Deposits to Replacement Reserve Account and Repairs Escrow
Account.

 

On the Effective Date, Borrower shall pay to Lender:

 

(1)         the Initial Replacement Reserve Deposit for deposit into the
Replacement Reserve Account; and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 80Fannie Mae01-16© 2016 Fannie Mae   Article 12  

 

 

(2)         the Repairs Escrow Deposit for deposit into the Repairs Escrow
Account.

 

(b)          Monthly Replacement Reserve Deposits.

 

Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.

 

(c)          Payment for Replacements and Repairs.

 

Borrower shall:

 

(1)         pay all invoices for the Replacements and Repairs, regardless of
whether funds on deposit in the Replacement Reserve Account or the Repairs
Escrow Account, as applicable, are sufficient, prior to any request by Borrower
for disbursement from the Replacement Reserve Account or the Repairs Escrow
Account, as applicable (unless Lender has agreed to issue joint checks in
connection with a particular Replacement or Repair);

 

(2)         pay all applicable fees and charges of any Governmental Authority on
account of the Replacements and Repairs, as applicable; and

 

(3)         provide evidence satisfactory to Lender of completion of the
Replacements and any Required Repairs (within the Completion Period or within
such other period or by such other date set forth in the Required Repair
Schedule and any Borrower Requested Repairs and Additional Lender Repairs (by
the date specified by Lender for any such Borrower Requested Repairs or
Additional Lender Repairs)).

 

(d)          Assignment of Contracts for Replacements and Repairs.

 

Borrower shall collaterally assign to Lender as additional security any contract
or subcontract for Replacements or Repairs, upon Lender’s written request, on a
form of assignment approved by Lender.

 

(e)          Indemnification.

 

If Lender elects to exercise its rights under Section 14.03 due to Borrower’s
failure to timely commence or complete any Replacements or Repairs, Borrower
shall indemnify and hold Lender harmless for, from and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations, and
costs or expenses, including litigation costs and reasonable attorneys’ fees,
arising from or in any way connected with the performance by Lender of the
Replacements or Repairs or investment of the Reserve/Escrow Account Funds;
provided that Borrower shall have no indemnity obligation if such actions,
suits, claims, demands, liabilities, losses, damages, obligations, and costs or
expenses, including litigation costs and reasonable attorneys’ fees, arise as a
result of the willful misconduct or gross negligence of Lender, Lender’s agents,
employees, or representatives as determined by a court of competent jurisdiction
pursuant to a final non-appealable court order.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 81Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(f)          Amendments to Loan Documents.

 

Subject to Section 5.02, Borrower shall execute and deliver to Lender, upon
written request, an amendment to this Loan Agreement, the Security Instrument,
and any other Loan Document deemed necessary or desirable to perfect Lender’s
lien upon any portion of the Mortgaged Property for which Reserve/Escrow Account
Funds were expended.

 

(g)          Administrative Fees and Expenses.

 

Borrower shall pay to Lender:

 

(1)         by the date specified in the applicable invoice, the Repairs Escrow
Account Administrative Fee and the Replacement Reserve Account Administration
Fee for Lender’s services in administering the Repairs Escrow Account and
Replacement Reserve Account and investing the funds on deposit in the Repairs
Escrow Account and the Replacement Reserve Account, respectively;

 

(2)         upon demand, a reasonable inspection fee, not exceeding the Maximum
Inspection Fee, for each inspection of the Mortgaged Property by Lender in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections; and

 

(3)         upon demand, all reasonable fees charged by any engineer, architect,
inspector or other person inspecting the Mortgaged Property on behalf of Lender
for each inspection of the Mortgaged Property in connection with a Repair or
Replacement, plus all other reasonable costs and out-of-pocket expenses relating
to such inspections.

 

Section 13.02      Mortgage Loan Administration Matters Regarding Reserves.

 

(a)          Accounts, Deposits, and Disbursements.

 

(1)         Custodial Accounts.

 

(A)         The Replacement Reserve Account shall be an interest-bearing account
that meets the standards for custodial accounts as required by Lender from time
to time. Lender shall not be responsible for any losses resulting from the
investment of the Replacement Reserve Deposits or for obtaining any specific
level or percentage of earnings on such investment. All interest, if any, earned
on the Replacement Reserve Deposits shall be added to and become part of the
Replacement Reserve Account; provided, however, if applicable law requires, and
so long as no Event of Default has occurred and is continuing under any of the
Loan Documents, Lender shall pay to Borrower the interest earned on the
Replacement Reserve Account not less frequently than the Replacement Reserve
Account Interest Disbursement Frequency. In no event shall Lender be obligated
to disburse funds from the Reserve/Escrow Account if an Event of Default has
occurred and is continuing.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 82Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(B)         Lender shall not be obligated to deposit the Repairs Escrow Deposits
into an interest-bearing account.

 

(2)         Disbursements by Lender Only.

 

Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account. Except as
provided in Section 13.02(a)(8), disbursements shall only be made upon Borrower
request and after satisfaction of all conditions for disbursement.

 

(3)         Adjustment to Deposits.

 

(A)         Mortgage Loan Terms Exceeding Ten (10) Years.

 

If the Loan Term exceeds ten (10) years (or five (5) years in the case of any
Mortgaged Property that is an “affordable housing property” as indicated on the
Summary of Loan Terms), a property condition assessment shall be ordered by
Lender for the Mortgaged Property at the expense of Borrower (which expense may
be paid out of the Replacement Reserve Account if excess funds are available).
The property condition assessment shall be performed no earlier than the sixth
(6th) month and no later than the ninth (9th) month of the tenth (10th) Loan
Year and every tenth (10th) Loan Year thereafter if the Loan Term exceeds twenty
(20) years (or the fifth (5th) Loan Year in the case of any Mortgaged Property
that is an “affordable housing property” as indicated on the Summary of Loan
Terms and every fifth (5th) Loan Year thereafter if the Loan Term exceeds ten
(10) years). After review of the property condition assessment, the amount of
the Monthly Replacement Reserve Deposit may be adjusted by Lender for the
remaining Loan Term by written notice to Borrower so that the Monthly
Replacement Reserve Deposits are sufficient to fund the Replacements as and when
required and/or the amount to be held in the Repairs Escrow Account may be
adjusted by Lender so that the Repairs Escrow Deposit is sufficient to fund the
Repairs as and when required.

 

(B)         Transfers.

 

In connection with any Transfer of the Mortgaged Property, the Facility
Operating Agreement, or any Transfer of an ownership interest in Borrower,
Affiliated Property Operator, Guarantor, or Key Principal that requires Lender’s
consent, Lender may review the amounts on deposit, if any, in the Replacement
Reserve Account or the Repairs Escrow Account, the amount of the Monthly
Replacement Reserve Deposit and the likely repairs and replacements required by
the Mortgaged Property, and the related contingencies which may arise during the
remaining Loan Term. Based upon that review, Lender may require an additional
deposit to the Replacement Reserve Account or the Repairs Escrow Account, or an
increase in the amount of the Monthly Replacement Reserve Deposit as a condition
to Lender’s consent to such Transfer.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 83Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(4)         Insufficient Funds.

 

Lender may, upon thirty (30) days prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9), not sufficient to cover the costs for Borrower
Requested Repairs, Additional Lender Repairs, Borrower Requested Replacements,
or Additional Lender Replacements. Borrower’s agreement to complete the
Replacements or Repairs as required by this Loan Agreement shall not be affected
by the insufficiency of any balance in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable.

 

(5)         Disbursements for Replacements and Repairs.

 

(A)         Disbursement requests may only be made after completion of the
applicable Replacements and only to reimburse Borrower for the actual approved
costs of the Replacements. Lender shall not disburse from the Replacement
Reserve Account the costs of routine maintenance to the Mortgaged Property or
for costs which are to be reimbursed from the Repairs Escrow Account or any
similar account. Disbursement from the Replacement Reserve Account shall not be
made more frequently than the Maximum Replacement Reserve Disbursement Interval.
Other than in connection with a final request for disbursement, disbursements
from the Replacement Reserve Account shall not be less than the Minimum
Replacement Reserve Disbursement Amount.

 

(B)         Disbursement requests may only be made after completion of the
applicable Repairs and only to reimburse Borrower for the actual cost of the
Repairs, up to the Maximum Repair Cost. Lender shall not disburse any amounts
which would cause the funds remaining in the Repairs Escrow Account after any
disbursement (other than with respect to the final disbursement) to be less than
the Maximum Repair Cost of the then-current estimated cost of completing all
remaining Repairs. Lender shall not disburse from the Repairs Escrow Account the
costs of routine maintenance to the Mortgaged Property or for costs which are to
be reimbursed from the Replacement Reserve Account or any similar account.
Disbursement from the Repairs Escrow Account shall not be made more frequently
than the Maximum Repair Disbursement Interval. Other than in connection with a
final request for disbursement, disbursements from the Repairs Escrow Account
shall not be less than the Minimum Repairs Disbursement Amount.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 84Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(6)         Disbursement Requests.

 

Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9)), and must:

 

(A)         if applicable, specify the quantity and price of the items or
materials purchased, grouped by type or category;

 

(B)         if applicable, specify the cost of all contracted labor or other
services involved in the Replacement or Repair for which such request for
disbursement is made;

 

(C)         if applicable, include copies of invoices for all items or materials
purchased and all contracted labor or services provided;

 

(D)         include evidence of payment of such Replacement or Repair
satisfactory to Lender (unless Lender has agreed to issue joint checks in
connection with a particular Repair or Replacement as provided in this Loan
Agreement); and

 

(E)         contain a certification by Borrower and, if applicable (and if
reasonably requested by Lender), from Property Operator that the Repair or
Replacement has been completed lien free and in a good and workmanlike manner,
in accordance with any plans and specifications previously approved by Lender
(if applicable) and in compliance with all applicable laws, ordinances, rules,
and regulations of any Governmental Authority having jurisdiction over the
Mortgaged Property, and otherwise in accordance with the provisions of this Loan
Agreement.

 

(7)         Conditions to Disbursement.

 

Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account (provided that for any Borrower Requested Replacements,
Borrower Requested Repairs, Additional Lender Replacements, and Additional
Lender Repairs, Lender shall have approved the use of the Reserve/Escrow Account
Funds for such replacements or repairs pursuant to the terms of Section
13.02(a)(9)):

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 85Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(A)         an inspection by Lender of the Mortgaged Property and the applicable
Replacement or Repair;

 

(B)         an inspection or certificate of completion by an appropriate
independent qualified professional (such as an architect, engineer or property
inspector, depending on the nature of the Repair or Replacement) selected by
Lender;

 

(C)         either:

 

(i)          a search of title to the Mortgaged Property effective to the date
of disbursement; or

 

(ii)         a “date-down” endorsement to Lender’s Title Policy (or a new
Lender’s Title Policy if a “date-down” is not available) extending the effective
date of such policy to the date of disbursement, and showing no Liens other than
(1) Permitted Encumbrances, (2) liens which Borrower is diligently contesting in
good faith that have been bonded off to the satisfaction of Lender, or (3)
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials; and

 

(D)         an acknowledgement of payment, waiver of claims, and release of lien
for work performed and materials supplied from each contractor, subcontractor or
materialman in accordance with the requirements of applicable law and covering
all work performed and materials supplied (including equipment and fixtures) for
the Mortgaged Property by that contractor, subcontractor, or materialman through
the date covered by the disbursement request (or, in the event that payment to
such contractor, subcontractor, or materialman is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
disbursement).

 

(8)         Joint Checks for Periodic Disbursements.

 

Lender may, upon Borrower’s written request, issue joint checks, payable to
Borrower and the applicable supplier, materialman, mechanic, contractor,
subcontractor, or other similar party, if:

 

(A)         the cost of the Replacement or Repair exceeds the Replacement
Threshold or the Repair Threshold, as applicable, and the contractor performing
such Replacement or Repair requires periodic payments pursuant to the terms of
the applicable written contract;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 86Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(B)         the contract for such Repair or Replacement requires payment upon
completion of the applicable portion of the work;

 

(C)         Borrower makes the disbursement request after completion of the
applicable portion of the work required to be completed under such contract;

 

(D)         the materials for which the request for disbursement has been made
are on site at the Mortgaged Property and are properly secured or installed;

 

(E)         Lender determines that the remaining funds in the Replacement
Reserve Account designated for such Replacement, or in the Repairs Escrow
Account designated for such Repair, as applicable, are sufficient to pay such
costs and the then-current estimated cost of completing all remaining Required
Replacements or Required Repairs (at the Maximum Repair Cost), as applicable,
and any other Borrower Requested Replacements, Borrower Requested Repairs,
Additional Lender Replacements, or Additional Lender Repairs that have been
previously approved by Lender;

 

(F)         each supplier, materialman, mechanic, contractor, subcontractor, or
other similar party receiving payments shall have provided, if requested in
writing by Lender, a waiver of liens with respect to amounts which have been
previously paid to them; and

 

(G)         all other conditions for disbursement have been satisfied.

 

(9)         Replacements and Repairs Other than Required Replacements or
Required Repairs.

 

(A)         Borrower Requested Replacements and Borrower Requested Repairs.

 

Borrower may submit a disbursement request from the Replacement Reserve Account
or the Repairs Escrow Account to reimburse Borrower for any Borrower Requested
Replacement or Borrower Requested Repair. The disbursement request must be in
writing and include an explanation for such request. Lender shall make
disbursements for Borrower Requested Replacements or Borrower Requested Repairs
if:

 

(i)          they are of the type intended to be covered by the Replacement
Reserve Account or the Repairs Escrow Account, as applicable;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 87Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(ii)         the costs are commercially reasonable;

 

(iii)        the amount of funds in the Replacement Reserve Account or Repairs
Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and

 

(iv)        all conditions for disbursement from the Replacement Reserve Account
or Repairs Escrow Account, as applicable, have been satisfied.

 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.

 

(B)         Additional Lender Replacements and Additional Lender Repairs.

 

Lender may require, as set forth in Section 6.02(b), Section 6.03(c), or
otherwise from time to time, upon written notice to Borrower, that Borrower make
Additional Lender Replacements or Additional Lender Repairs. Lender shall make
disbursements from the Replacement Reserve Account for Additional Lender
Replacements or from the Repairs Escrow Account for Additional Lender Repairs,
as applicable, if:

 

(i)          the costs are commercially reasonable;

 

(ii)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; and

 

(iii)        all conditions for disbursement from the Replacement Reserve
Account or Repairs Escrow Account, as applicable, have been satisfied.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 88Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.

 

(10)        Excess Costs.

 

In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost. The disbursement request must be in writing and include an
explanation for such request. Lender shall make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:

 

(A)         the excess cost is commercially reasonable;

 

(B)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; and

 

(C)         all conditions for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account have been satisfied.

 

(11)        Final Disbursements.

 

Upon completion of all Repairs in accordance with this Loan Agreement and so
long as no Event of Default has occurred and is continuing, Lender shall
disburse to Borrower any amounts then remaining in the Repairs Escrow Account.
Upon payment in full of the Indebtedness and release by Lender of the lien of
the Security Instrument, Lender shall disburse to Borrower any and all amounts
then remaining in the Replacement Reserve Account and the Repairs Escrow Account
(if not previously released).

 

(b)          Approvals of Contracts; Assignment of Claims.

 

Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors, or other parties
providing labor or materials in connection with the Replacements or Repairs.
Notwithstanding Borrower’s assignment in the Security Instrument (or Property
Operator’s assignment pursuant to the SASA) of its rights and claims against all
Persons supplying labor or materials in connection with the Replacement or
Repairs, Lender will not pursue any such right or claim unless an Event of
Default has occurred and is continuing or as otherwise provided in Section
14.03(c).

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 89Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(c)          Delays and Workmanship.

 

If any work for any Replacement or Repair has not timely commenced, has not been
timely performed in a workmanlike manner, or has not been timely completed in a
workmanlike manner, Lender may, without notice to Borrower:

 

(1)         withhold disbursements from the Replacement Reserve Account or
Repairs Escrow Account for such unsatisfactory Replacement or Repair, as
applicable;

 

(2)         proceed under existing contracts or contract with third parties to
make or complete such Replacement or Repair;

 

(3)         apply the funds in the Replacement Reserve Account or Repairs Escrow
Account toward the labor and materials necessary to make or complete such
Replacement or Repair, as applicable; or

 

(4)         exercise any and all other remedies available to Lender under this
Loan Agreement or any other Loan Document, including any remedies otherwise
available upon an Event of Default pursuant to the terms of Section 14.02.

 

To facilitate Lender’s completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto the Mortgaged Property and perform any
and all work and labor necessary to make or complete the Replacements or Repairs
and employ watchmen to protect the Mortgaged Property from damage. All funds so
expended by Lender shall be deemed to have been advanced to Borrower, shall be
part of the Indebtedness and shall be secured by the Security Instrument and
this Loan Agreement.

 

(d)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(e)          No Lender Obligation.

 

Nothing in this Loan Agreement shall:

 

(1)         make Lender responsible for making or completing the Replacements or
Repairs;

 

(2)         require Lender to expend funds, whether from the Replacement Reserve
Account, the Repairs Escrow Account, or otherwise, to make or complete any
Replacement or Repair;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 90Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(3)         obligate Lender to proceed with the Replacements or Repairs; or

 

(4)         obligate Lender to demand from Borrower additional sums to make or
complete any Replacement or Repair.

 

(f)          No Lender Warranty.

 

Lender’s approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
the Mortgaged Property by Lender or its agents, representatives, or designees,
or other acknowledgment of completion of any Replacement or Repair in a manner
satisfactory to Lender shall not be deemed an acknowledgment or warranty to any
Person that the Replacement or Repair has been completed in accordance with
applicable building, zoning, or other codes, ordinances, statutes, laws,
regulations, or requirements of any Governmental Authority, such responsibility
being at all times exclusively that of Borrower.

 

Article 14 - DEFAULTS/REMEDIES

 

Section 14.01      Events of Default.

 

The occurrence of any one or more of the following in this Section 14.01 shall
constitute an Event of Default under this Loan Agreement.

 

(a)          Automatic Events of Default.

 

Any of the following shall constitute an automatic Event of Default:

 

(1)         any failure to pay or deposit when due any amount required by the
Note, this Loan Agreement or any other Loan Document;

 

(2)         any failure by Borrower to maintain the insurance coverage required
by any Loan Document;

 

(3)         any failure by Borrower to comply with the provisions of Section
4.02(d) relating to its single asset status;

 

(4)         if any warranty, representation, certification, or statement of
Borrower, Guarantor, or Key Principal in this Loan Agreement or any of the other
Loan Documents is false, inaccurate, or misleading in any material respect when
made;

 

(5)         fraud, gross negligence, willful misconduct, or material
misrepresentation or material omission by or on behalf of Borrower, Affiliated
Property Operator, Guarantor, or Key Principal or any of their officers,
directors, trustees, partners, members, or managers in connection with:

 

(A)         the application for, or creation of, the Indebtedness;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 91Fannie Mae01-16© 2016 Fannie Mae   Article 13  

 

 

(B)         any financial statement, rent roll, or other report or information
provided to Lender during the term of the Mortgage Loan; or

 

(C)         any request for Lender’s consent to any proposed action, including a
request for disbursement of Reserve/Escrow Account Funds or Collateral Account
Funds;

 

(6)         the occurrence of any Transfer not permitted by the Loan Documents;

 

(7)         the occurrence of a Bankruptcy Event;

 

(8)         the commencement of a forfeiture action or other similar proceeding,
whether civil or criminal, which, in Lender’s reasonable judgment, could result
in a forfeiture of the Mortgaged Property or otherwise materially impair the
lien created by this Loan Agreement or the Security Instrument or Lender’s
interest in the Mortgaged Property;

 

(9)         if Borrower, Affiliated Property Operator, Guarantor, or Key
Principal is a trust, or if Control of Borrower, Affiliated Property Operator,
Guarantor, or Key Principal is Transferred or if a Restricted Ownership Interest
in Borrower, Affiliated Property Operator, Guarantor, or Key Principal would be
Transferred due to the termination or revocation of a trust, the termination or
revocation of such trust, except as set forth in Section 11.03(d);

 

(10)        any failure by Borrower to complete any Repair related to fire,
life, or safety issues in accordance with the terms of this Loan Agreement
within the Completion Period (or such other date set forth on the Required
Repair Schedule or otherwise required by Lender in writing for such Repair);

 

(11)        any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust, or deed to secure debt on the Mortgaged Property or any
interest therein of a right to declare all amounts due under that debt
instrument immediately due and payable;

 

(12)        amendment or modification of Facility Operating Agreement not
permitted by the Loan Documents;

 

(13)        any failure by Borrower or any Property Operator to comply with the
use and License requirements set forth in any Loan Document or as required by
any applicable law;

 

(14)        a Transfer or change in the holder of the Licenses not permitted by
the Loan Documents;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 92Fannie Mae01-16© 2016 Fannie Mae   Article 14  

 

 

(15)        a termination of any Facility Operating Agreement not permitted by
the Loan Documents;

 

(16)        (A) any loss by Borrower or any Property Operator of any License, or
(B) any failure by Borrower or any Property Operator to comply strictly with any
consent order or decree or to correct, within the time deadlines set by any
federal, state, or local licensing agency, any deficiency where such failure
results, or under applicable laws and regulations, is reasonably likely to
result, in an action by such agency with respect to the Mortgaged Property that
may have a material adverse effect on Borrower, any Property Operator, or the
management and operations of the Mortgaged Property or Borrower’s or Property
Operator’s interest in the Mortgaged Property, including a termination,
revocation, or suspension of any Licenses;

 

(17)        if Borrower or any Property Operator:

 

(A)         ceases to operate the Mortgaged Property as a Seniors Housing
Facility or takes any action or permits to exist any condition that causes the
Mortgaged Property to no longer be classified as a Seniors Housing Facility;

 

(B)         ceases to provide such kitchens, separate bathrooms, and areas for
eating, sitting, and sleeping in each independent living or assisted living unit
or at a minimum, central bathing and dining facilities for Alzheimer’s/dementia
care, as are provided as of the Effective Date;

 

(C)         ceases to provide other facilities and services normally associated
with independent living or assisted living units including (i) central dining
services providing up to three (3) meals per day, (ii) periodic housekeeping,
(iii) laundry services, (iv) customary transportation services, and (v) social
activities;

 

(D)         provides or contracts for skilled nursing care for any of the units;
or

 

(E)         leases or holds available for lease to commercial tenants
non-residential space (i.e., space other than the units, dining areas, activity
rooms, lobby, parlors, kitchen, mailroom, marketing/management offices)
exceeding ten percent (10%) of the net rental area;

 

(18)        a default which continues beyond any applicable cure period under
any Facility Operating Agreement; or

 

(19)        an Event of Default under the SASA.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 93Fannie Mae01-16© 2016 Fannie Mae   Article 14  

 

 

(b)          Events of Default Subject to a Specified Cure Period.

 

Any of the following shall constitute an Event of Default subject to the cure
period set forth in the Loan Documents:

 

(1)         if Key Principal or Guarantor is a natural person, the death of such
individual, unless all requirements of Section 11.03(e) are met;

 

(2)         the occurrence of a Guarantor Bankruptcy Event, unless requirements
of Section 11.03(f) are met;

 

(3)         any failure by Borrower, Affiliated Property Operator, Key
Principal, or Guarantor to comply with the provisions of Section 5.02(b) and
Section 5.02(c); or

 

(4)         any failure by Borrower to perform any obligation under this Loan
Agreement or any Loan Document that is subject to a specified written notice and
cure period, which failure continues beyond such specified written notice and
cure period as set forth herein or in the applicable Loan Document.

 

(c)          Events of Default Subject to Extended Cure Period.

 

The following shall constitute an Event of Default if the existence of such
condition or event, or such failure to perform or default in performance
continues for a period of thirty (30) days after written notice by Lender to
Borrower of the existence of such condition or event, or of such failure to
perform or default in performance, provided, however, such period may be
extended for up to an additional thirty (30) days if Borrower, in the discretion
of Lender, is diligently pursuing a cure of such; provided, further, however, no
such written notice, grace period, or extension shall apply if, in Lender’s
discretion, immediate exercise by Lender of a right or remedy under this Loan
Agreement or any Loan Document is required to avoid harm to Lender or impairment
of the Mortgage Loan (including the Loan Documents), the Mortgaged Property or
any other security given for the Mortgage Loan:

 

(1)         any failure by Borrower to perform any of its obligations under this
Loan Agreement or any Loan Document (other than those specified in Section
14.01(a) or Section 14.01(b) above) as and when required.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 94Fannie Mae01-16© 2016 Fannie Mae   Article 14  

 

 

Section 14.02      Remedies.

 

(a)          Acceleration; Foreclosure.

 

If an Event of Default has occurred and is continuing, the entire unpaid
principal balance of the Mortgage Loan, any Accrued Interest, interest accruing
at the Default Rate, the Prepayment Premium (if applicable), and all other
Indebtedness, at the option of Lender, shall immediately become due and payable,
without any prior written notice to Borrower, unless applicable law requires
otherwise (and in such case, after any required written notice has been given).
Lender may exercise this option to accelerate regardless of any prior
forbearance. In addition, Lender shall have all rights and remedies afforded to
Lender hereunder and under the other Loan Documents, including, foreclosure on
and/or the power of sale of the Mortgaged Property, as provided in the Security
Instrument, and any rights and remedies available to Lender at law or in equity
(subject to Borrower’s statutory rights of reinstatement, if any). Any proceeds
of a Foreclosure Event may be held and applied by Lender as additional
collateral for the Indebtedness pursuant to this Loan Agreement. Notwithstanding
the foregoing, the occurrence of any Bankruptcy Event shall automatically
accelerate the Mortgage Loan and all obligations and Indebtedness shall be
immediately due and payable without written notice or further action by Lender.

 

(b)          Loss of Right to Disbursements from Collateral Accounts.

 

If an Event of Default has occurred and is continuing, Borrower shall
immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts. During the continuance of
any such Event of Default, Lender may use the Reserve/Escrow Account Funds and
any Collateral Account Funds (or any portion thereof) for any purpose,
including:

 

(1)         repayment of the Indebtedness, including principal prepayments and
the Prepayment Premium applicable to such full or partial prepayment, as
applicable (however, such application of funds shall not cure or be deemed to
cure any Event of Default);

 

(2)         reimbursement of Lender for all losses and expenses (including
reasonable legal fees) suffered or incurred by Lender as a result of such Event
of Default;

 

(3)         completion of the Replacement or Repair or for any other replacement
or repair to the Mortgaged Property; and

 

(4)         payment of any amount expended in exercising (and the exercise of)
all rights and remedies available to Lender at law or in equity or under this
Loan Agreement or under any of the other Loan Documents.

 

Nothing in this Loan Agreement shall obligate Lender to apply all or any portion
of the Reserve/Escrow Account Funds or Collateral Account Funds on account of
any Event of Default or to repayment of the Indebtedness or in any specific
order of priority.

 

(c)          Remedies Cumulative.

 

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of additional default by Borrower in order to exercise any of its remedies
with respect to an Event of Default.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 95Fannie Mae01-16© 2016 Fannie Mae   Article 14  

 

 

(d)          Operations upon Event of Default; Lockbox Account.

 

(1)         If an Event of Default has occurred and is continuing:

 

(A)         Borrower shall or shall cause each Property Operator to, at the
option of Lender, continue to provide all necessary services required under each
Facility Operating Agreement or applicable licensing or regulatory requirements
to operate and manage the Mortgaged Property as a Seniors Housing Facility and
shall fully cooperate with Lender and any receiver as may be appointed by a
court, in performing these services and agrees to arrange for an orderly
transition to a replacement property operator or provider of the necessary
services, and to execute promptly all applications, assignments, consents, and
documents requested by Lender to facilitate such transition; and

 

(B)         Lender may cause the removal of Borrower or any Property Operator
(as applicable) from any Mortgaged Property operations. Until such time as
Lender has located a replacement property operator, Borrower or the acting
Property Operator shall continue to provide all required services to maintain
the Mortgaged Property in full compliance with all License and regulatory
requirements. Borrower acknowledges that its failure to perform or to cause the
performance of this service shall constitute a form of waste of the Mortgaged
Property, causing irreparable harm to Lender and the Mortgaged Property, and
shall constitute sufficient cause for the appointment of a receiver.

 

(2)         In addition to the remedies set forth herein and elsewhere in the
Loan Documents, upon an Event of Default, Lender shall be entitled to mandate
the use of a lockbox bank account or other depositary account, to be maintained
under the control and supervision of Lender, for all income of the Mortgaged
Property, including Rents, service charges, insurance payments, and Third Party
Payments.

 

Section 14.03      Additional Lender Rights; Forbearance.

 

(a)          No Effect Upon Obligations.

 

Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Property Operator, Guarantor, Key Principal,
or other third party obligor, to take any of the following actions:

 

(1)         the time for payment of the principal of or interest on the
Indebtedness may be extended, or the Indebtedness may be renewed in whole or in
part;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 96Fannie Mae01-16© 2016 Fannie Mae   Article 14  

 

 

(2)         the rate of interest on or period of amortization of the Mortgage
Loan or the amount of the Monthly Debt Service Payments payable under the Loan
Documents may be modified;

 

(3)         the time for Borrower’s performance of or compliance with any
covenant or agreement contained in any Loan Document, whether presently existing
or hereinafter entered into, may be extended or such performance or compliance
may be waived;

 

(4)         any or all payments due under this Loan Agreement or any other Loan
Document may be reduced;

 

(5)         any Loan Document may be modified or amended by Lender and Borrower
in any respect, including an increase in the principal amount of the Mortgage
Loan;

 

(6)         any amounts under this Loan Agreement or any other Loan Document may
be released;

 

(7)         any security for the Indebtedness may be modified, exchanged,
released, surrendered, or otherwise dealt with, or additional security may be
pledged or mortgaged for the Indebtedness;

 

(8)         the payment of the Indebtedness or any security for the
Indebtedness, or both, may be subordinated to the right to payment or the
security, or both, of any other present or future creditor of Borrower; or

 

(9)         any other terms of the Loan Documents may be modified.

 

(b)          No Waiver of Rights or Remedies.

 

Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Loan Agreement or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise or failure to exercise of any
other right available to Lender. Lender’s receipt of any insurance proceeds or
amounts in connection with a Condemnation Action shall not operate to cure or
waive any Event of Default.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 97Fannie Mae01-16© 2016 Fannie Mae   Article 14  

 

 

(c)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby irrevocably makes, constitutes, and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower’s true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower’s name, place, and stead, with full power of substitution, to:

 

(1)         use any of the funds in the Replacement Reserve Account or Repairs
Escrow Account for the purpose of making or completing the Replacements or
Repairs;

 

(2)         make such additions, changes, and corrections to the Replacements or
Repairs as shall be necessary or desirable to complete the Replacements or
Repairs;

 

(3)         employ such contractors, subcontractors, agents, architects, and
inspectors as shall be required for such purposes;

 

(4)         pay, settle, or compromise all bills and claims for materials and
work performed in connection with the Replacements or Repairs, or as may be
necessary or desirable for the completion of the Replacements or Repairs, or for
clearance of title;

 

(5)         adjust and compromise any claims under any and all policies of
insurance required pursuant to this Loan Agreement and any other Loan Document,
subject only to Borrower’s rights under this Loan Agreement;

 

(6)         appear in and prosecute any action arising from any insurance
policies;

 

(7)         collect and receive the proceeds of insurance, and to deduct from
such proceeds Lender’s expenses incurred in the collection of such proceeds;

 

(8)         commence, appear in, and prosecute, in Lender’s or Borrower’s name,
any Condemnation Action;

 

(9)         settle or compromise any claim in connection with any Condemnation
Action;

 

(10)        execute all applications and certificates in the name of Borrower
which may be required by any of the contract documents;

 

(11)        prosecute and defend all actions or proceedings in connection with
the Mortgaged Property or the rehabilitation and repair of the Mortgaged
Property;

 

(12)        take such actions as are permitted in this Loan Agreement and any
other Loan Documents;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 98Fannie Mae01-16© 2016 Fannie Mae   Article 14  

 

 

(13)        execute such financing statements and other documents and to do such
other acts as Lender may require to perfect and preserve Lender’s security
interest in, and to enforce such interests in, the collateral; and

 

(14)        carry out any remedy provided for in this Loan Agreement and any
other Loan Documents, including endorsing Borrower’s name to checks, drafts,
instruments and other items of payment and proceeds of the collateral, executing
change of address forms with the postmaster of the United States Post Office
serving the address of Borrower, changing the address of Borrower to that of
Lender, opening all envelopes addressed to Borrower, and applying any payments
contained therein to the Indebtedness.

 

Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower. Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to Lender’s successors or assigns as holder of
the Note (and the other Loan Documents). The foregoing powers conferred on
Lender under this Section 14.03(c) shall not impose any duty upon Lender to
exercise any such powers and shall not require Lender to incur any expense or
take any action. Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Loan Agreement and any other Loan Documents.

 

Notwithstanding the foregoing provisions, Lender shall not exercise its rights
as set forth in this Section 14.03(c) unless: (A) an Event of Default has
occurred and is continuing, or (B) Lender determines, in its discretion, that
exigent circumstances exist or that such exercise is necessary or prudent in
order to protect and preserve the Mortgaged Property, or Lender’s lien priority
and security interest in the Mortgaged Property.

 

(d)          Borrower Waivers.

 

If more than one Person signs this Loan Agreement as Borrower, each Borrower,
with respect to any other Borrower, hereby agrees that Lender, in its
discretion, may:

 

(1)         bring suit against Borrower, or any one or more of Borrower, jointly
and severally, or against any one or more of them;

 

(2)         compromise or settle with any one or more of the persons
constituting Borrower, for such consideration as Lender may deem proper;

 

(3)         release one or more of the persons constituting Borrower, from
liability; or

 

(4)         otherwise deal with Borrower, or any one or more of them, in any
manner, and no such action shall impair the rights of Lender to collect from any
Borrower the full amount of the Indebtedness.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 99Fannie Mae01-16© 2016 Fannie Mae   Article 14  

 

 

Section 14.04      Waiver of Marshaling.

 

Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Loan Agreement, any other Loan
Document or applicable law. Lender shall have the right to determine the order
in which all or any part of the Indebtedness is satisfied from the proceeds
realized upon the exercise of such remedies. Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Loan Agreement waives any and all right to
require the marshaling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Loan
Agreement or any other Loan Documents.

 

Lender shall account for any moneys received by Lender in respect of any
foreclosure on or disposition of collateral hereunder and under the other Loan
Documents provided that Lender shall not have any duty as to any collateral, and
Lender shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers. NONE OF LENDER OR ITS AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO BORROWER (a) FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED PURSUANT TO A FINAL,
NON-APPEALABLE COURT ORDER BY A COURT OF COMPETENT JURISDICTION, NOR (b) FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

Article 15 - MISCELLANEOUS

 

Section 15.01      Governing Law; Consent to Jurisdiction and Venue.

 

(a)          Governing Law.

 

This Loan Agreement and any other Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
Property Jurisdiction without regard to the application of choice of law
principles.

 

(b)          Venue.

 

Any controversy arising under or in relation to this Loan Agreement or any other
Loan Document shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Loan Agreement or any other Loan Document. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence, or otherwise.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 100Fannie Mae01-16© 2016 Fannie Mae   Article 14  

 

 

Section 15.02      Notice.

 

(a)          Process of Serving Notice.

 

Except as otherwise set forth herein or in any other Loan Document, all notices
under this Loan Agreement and any other Loan Document shall be:

 

(1)         in writing and shall be:

 

(A)         delivered, in person;

 

(B)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;

 

(C)         sent by overnight courier; or

 

(D)         sent by electronic mail with originals to follow by overnight
courier;

 

(2)         addressed to the intended recipient at Borrower’s Notice Address and
Lender’s Notice Address, as applicable; and

 

(3)         deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

(b)          Change of Address.

 

Any party to this Loan Agreement may change the address to which notices
intended for it are to be directed by means of notice given to the other parties
identified on the Summary of Loan Terms in accordance with this Section 15.02.

 

(c)          Default Method of Notice.

 

Any required notice under this Loan Agreement or any other Loan Document which
does not specify how notices are to be given shall be given in accordance with
this Section 15.02.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 101Fannie Mae01-16© 2016 Fannie Mae   Article 15  

 

 

(d)          Receipt of Notices.

 

Neither Borrower nor Lender shall refuse or reject delivery of any notice given
in accordance with this Loan Agreement. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party.

 

(e)          Property Operator Notices.

 

Borrower acknowledges and agrees that Borrower solely shall be responsible for
(1) causing Property Operator to comply with any notice received by Borrower
from Lender, and (2) promptly providing Lender with copies of notices received
by Borrower from Property Operator. Borrower’s compliance with or failure to act
as an intermediary as described in this Section 15.02(e) shall not relieve
Borrower from its obligations under this Loan Agreement, nor shall it constitute
a defense or excuse for nonperformance by Borrower, Property Operator, or any
Guarantor, as applicable. Lender shall have no obligation to provide any notice
to Property Operator unless and until Lender has taken ownership or control of
the Mortgaged Property, or in connection with Lender’s exercise of the power of
attorney granted herein, and then only as required by the Loan Documents or the
Facility Operating Agreement.

 

Section 15.03      Successors and Assigns Bound; Sale of Mortgage Loan.

 

(a)          Binding Agreement.

 

This Loan Agreement shall bind, and the rights granted by this Loan Agreement
shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of Borrower. However, a Transfer not permitted by this
Loan Agreement shall be an Event of Default and shall be void ab initio.

 

(b)          Sale of Mortgage Loan; Change of Servicer.

 

Nothing in this Loan Agreement shall limit Lender’s (including its successors
and assigns) right to sell or transfer the Mortgage Loan or any interest in the
Mortgage Loan. The Mortgage Loan or a partial interest in the Mortgage Loan
(together with this Loan Agreement and the other Loan Documents) may be sold one
or more times without prior written notice to Borrower. A sale may result in a
change of the Loan Servicer.

 

Section 15.04      Counterparts.

 

This Loan Agreement may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 102Fannie Mae01-16© 2016 Fannie Mae   Article 15  

 

 

Section 15.05      Joint and Several (or Solidary) Liability.

 

If more than one Person signs this Loan Agreement as Borrower, the obligations
of such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).

 

Section 15.06      Relationship of Parties; No Third Party Beneficiary.

 

(a)          Solely Creditor and Debtor.

 

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement shall
create any other relationship between Lender and Borrower, nor between Lender
and Property Operator. Nothing contained in this Loan Agreement shall constitute
Lender as a joint venturer, partner, or agent of Borrower or Property Operator,
or render Lender liable for any debts, obligations, acts, omissions,
representations, or contracts of Borrower or Property Operator.

 

(b)          No Third Party Beneficiaries.

 

No creditor of any party to this Loan Agreement and no other Person shall be a
third party beneficiary of this Loan Agreement or any other Loan Document or any
account created or contemplated under this Loan Agreement or any other Loan
Document. Nothing contained in this Loan Agreement shall be deemed or construed
to create an obligation on the part of Lender to any third party nor shall any
third party have a right to enforce against Lender any right that Borrower may
have under this Loan Agreement. Without limiting the foregoing:

 

(1)         any Servicing Arrangement between Lender and any Loan Servicer shall
constitute a contractual obligation of such Loan Servicer that is independent of
the obligation of Borrower for the payment of the Indebtedness;

 

(2)         Borrower shall not be a third party beneficiary of any Servicing
Arrangement; and

 

(3)         no payment by the Loan Servicer under any Servicing Arrangement will
reduce the amount of the Indebtedness.

 

Section 15.07      Severability; Entire Agreement; Amendments.

 

The invalidity or unenforceability of any provision of this Loan Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Loan Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty. This Loan
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted, and the obligations assumed in this Loan
Agreement. This Loan Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 103Fannie Mae01-16© 2016 Fannie Mae   Article 15  

 

 

Section 15.08      Construction.

 

(a)          The captions and headings of the sections of this Loan Agreement
and the Loan Documents are for convenience only and shall be disregarded in
construing this Loan Agreement and the Loan Documents.

 

(b)          Any reference in this Loan Agreement to an “Exhibit” or “Schedule”
or a “Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an Exhibit or Schedule attached to this
Loan Agreement or to a Section or Article of this Loan Agreement.

 

(c)          Any reference in this Loan Agreement to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(d)          Use of the singular in this Loan Agreement includes the plural and
use of the plural includes the singular.

 

(e)          As used in this Loan Agreement, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only and not a limitation.

 

(f)          Whenever Borrower’s knowledge is implicated in this Loan Agreement
or the phrase “to Borrower’s knowledge” or a similar phrase is used in this Loan
Agreement, Borrower’s knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower’s knowledge after reasonable and diligent inquiry and
investigation.

 

(g)          Unless otherwise provided in this Loan Agreement, if Lender’s
approval, designation, determination, selection, estimate, action, or decision
is required, permitted, or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender’s
sole and absolute discretion.

 

(h)          All references in this Loan Agreement to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

(i)          “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

(j)          If the Mortgage Loan proceeds are disbursed on a date that is later
than the Effective Date, as described in Section 2.02(a)(1), the representations
and warranties in the Loan Documents with respect to the ownership and operation
of the Mortgaged Property shall be deemed to be made as of the disbursement
date.

 

(k)          Any references in this Loan Agreement to a Senior Housing Facility
shall refer to the Mortgaged Property identified on the Summary of Loan Terms
including the Seniors Housing Facility Licensing Designation.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 104Fannie Mae01-16© 2016 Fannie Mae   Article 15  

 

 

(l)          Each reference to “tenant” or “tenants” in the Loan Documents shall
be interpreted to mean “subtenant” or “subtenants” where the context so
indicates.

 

Section 15.09      Mortgage Loan Servicing.

 

All actions regarding the servicing of the Mortgage Loan, including the
collection of payments, the giving and receipt of notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives notice to the contrary. If Borrower receives conflicting notices
regarding the identity of the Loan Servicer or any other subject, any such
written notice from Lender shall govern. The Loan Servicer may change from time
to time (whether related or unrelated to a sale of the Mortgage Loan). If there
is a change of the Loan Servicer, Borrower will be given written notice of the
change.

 

Section 15.10      Disclosure of Information.

 

Lender may furnish information regarding Borrower, Property Operator, Key
Principal, Guarantor, or the Mortgaged Property to third parties with an
existing or prospective interest in the servicing, enforcement, evaluation,
performance, purchase, or securitization of the Mortgage Loan, including
trustees, master servicers, special servicers, rating agencies, and
organizations maintaining databases on the underwriting and performance of
multifamily mortgage loans. Borrower irrevocably waives any and all rights it
may have under applicable law to prohibit such disclosure, including any right
of privacy.

 

Section 15.11      Waiver; Conflict.

 

No specific waiver of any of the terms of this Loan Agreement shall be
considered as a general waiver. If any provision of this Loan Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Loan Agreement shall control.

 

Section 15.12      No Reliance.

 

Borrower acknowledges, represents, and warrants that:

 

(a)          it understands the nature and structure of the transactions
contemplated by this Loan Agreement and the other Loan Documents;

 

(b)          it is familiar with the provisions of all of the documents and
instruments relating to such transactions;

 

(c)          it understands the risks inherent in such transactions, including
the risk of loss of all or any part of the Mortgaged Property;

 

(d)          it has had the opportunity to consult counsel; and

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 105Fannie Mae01-16© 2016 Fannie Mae   Article 15  

 

 

(e)          it has not relied on Lender for any guidance or expertise in
analyzing the financial or other consequences of the transactions contemplated
by this Loan Agreement or any other Loan Document or otherwise relied on Lender
in any manner in connection with interpreting, entering into, or otherwise in
connection with this Loan Agreement, any other Loan Document, or any of the
matters contemplated hereby or thereby.

 

Section 15.13      Subrogation.

 

If, and to the extent that, the proceeds of the Mortgage Loan are used to pay,
satisfy, or discharge any obligation of Borrower or Property Operator for the
payment of money that is secured by a pre-existing mortgage, deed of trust, or
other lien encumbering the Mortgaged Property, such Mortgage Loan proceeds shall
be deemed to have been advanced by Lender at Borrower’s request, and Lender
shall automatically, and without further action on its part, be subrogated to
the rights, including lien priority, of the owner or holder of the obligation
secured by such prior lien, whether or not such prior lien is released.

 

Section 15.14      Counting of Days.

 

Except where otherwise specifically provided, any reference in this Loan
Agreement to a period of “days” means calendar days, not Business Days. If the
date on which Borrower is required to perform an obligation under this Loan
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.

 

Section 15.15      Revival and Reinstatement of Indebtedness.

 

If the payment of all or any part of the Indebtedness by Borrower, Property
Operator, any Guarantor, or any other Person, or the transfer to Lender of any
collateral or other property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Insolvency Laws relating to a Voidable
Transfer, and if Lender is required to repay or restore, in whole or in part,
any such Voidable Transfer, or elects to do so upon the advice of its counsel,
then the amount of such Voidable Transfer or the amount of such Voidable
Transfer that Lender is required or elects to repay or restore, including all
reasonable costs, expenses, and attorneys’ fees incurred by Lender in connection
therewith, and the Indebtedness shall be automatically revived, reinstated, and
restored by such amount and shall exist as though such Voidable Transfer had
never been made.

 

Section 15.16      Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Loan Agreement and the other Loan Documents, time is of the
essence.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 106Fannie Mae01-16© 2016 Fannie Mae   Article 15  

 

 

Section 15.17      Final Agreement.

 

THIS LOAN AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Loan Agreement and the other
Loan Documents. This Loan Agreement, the other Loan Documents, and any of their
provisions may not be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement.

 

Section 15.18      WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 107Fannie Mae01-16© 2016 Fannie Mae   Article 15  

 

 

IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Loan
Agreement under seal (where applicable) or have caused this Loan Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Lender intend
that this Loan Agreement shall be deemed to be signed and delivered as a sealed
instrument.

 

  BORROWER:       SUMTER PLACE OWNER, LLC,   a Delaware limited liability
company         By: /s/ JOHN MARK RAMSEY   (SEAL)     Name:  John Mark Ramsey  
  Title:  Authorized Signatory

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 1Fannie Mae01-16© 2016 Fannie Mae   Signature Page  

 

 

  LENDER:           KeyBank National Association,     a national banking
association               By: /s/ TONYA E. BARNES (SEAL)     Name: Tonya E.
Barnes       Title: Vice President  

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 2Fannie Mae01-16© 2016 Fannie Mae   Signature Page  

 

 

SCHEDULE 1 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Definitions Schedule

(Interest Rate Type - Structured ARM (1 and 3 Month LIBOR))

(Seniors Housing)

 

Capitalized terms used in the Loan Agreement have the meanings given to such
terms in this Definitions Schedule.

 

“Accounts” has the meaning set forth in the Security Instrument.

 

“Accrued Interest” means unpaid interest, if any, on the Mortgage Loan that has
not been added to the unpaid principal balance of the Mortgage Loan pursuant to
Section 2.02(b) (Capitalization of Accrued But Unpaid Interest) of the Loan
Agreement.

 

“Acuity” means the type of housing and services categorized as Independent
Living, Assisted Living or Alzheimer’s/Dementia Care provided to residents at
the Mortgaged Property.

 

“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair
(ordinary wear and tear excepted) and in good marketable condition or to prevent
deterioration of the Mortgaged Property.

 

“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair (ordinary wear and tear excepted) and in good marketable condition or to
prevent deterioration of the Mortgaged Property.

 

“Adjustable Rate” has the meaning set forth in the Summary of Loan Terms.

 

“Affiliated Property Operator” means any Property Operator that is a Borrower
Affiliate, as identified in the Summary of Loan Terms.

 

“Allowed Change in Use” means a change during the Loan Term in the unit or bed
Acuity composition at the Mortgaged Property not to exceed six percent (6%) of
the total number of units or beds in place as of the Effective Date.

 

“Amortization Period” has the meaning set forth in the Summary of Loan Terms.

 

“Amortization Type” has the meaning set forth in the Summary of Loan Terms.

  

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 1Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g., 31
U.S.C. Sections 5311-5330).

 

“Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Borrower;

 

(b)          the acknowledgment in writing by Borrower (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Borrower;

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Borrower; or

 

(e)          the appointment of a receiver (other than a receiver appointed at
the direction or request of Lender under the terms of the Loan Documents),
liquidator, custodian, sequestrator, trustee or other similar officer who
exercises control over Borrower or any substantial part of the assets of
Borrower;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Bankruptcy Event until the ninetieth (90th) day after filing (if not
earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Affiliated
Property Operator, Guarantor, or Key Principal, (2) any Person Controlling
Borrower, Affiliated Property Operator, Guarantor, or Key Principal, or (3) any
Person Controlled by or under common Control with Borrower, Affiliated Property
Operator, Guarantor, or Key Principal (in which event such case or proceeding
shall be a Bankruptcy Event immediately).

 

“Borrower” means, individually (and jointly and severally (solidarily instead
for purposes of Louisiana law) if more than one), the entity (or entities)
identified as “Borrower” in the first paragraph of the Loan Agreement.

 

“Borrower Affiliate” means, as to Borrower, Guarantor, Key Principal or
Affiliated Property Operator:

 

(a)          any Person that owns any direct ownership interest in Borrower,
Guarantor, Key Principal or Affiliated Property Operator;

 

(b)          any Person that indirectly owns, with the power to vote, twenty
percent (20%) or more of the ownership interests in Borrower, Guarantor, Key
Principal or Affiliated Property Operator;

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 2Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

(c)          any Person Controlled by, under common Control with, or which
Controls, Borrower, Guarantor, Key Principal or Affiliated Property Operator;

 

(d)          any entity in which Borrower, Guarantor, Key Principal or
Affiliated Property Operator directly or indirectly owns, with the power to
vote, twenty percent (20%) or more of the ownership interests in such entity; or

 

(e)          any other individual that is related (to the third degree of
consanguinity) by blood or marriage to Borrower, Guarantor, Key Principal or
Affiliated Property Operator.

 

“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account
and determined advisable by Lender to keep the Mortgaged Property in good order
and repair and in a good marketable condition or to prevent deterioration of the
Mortgaged Property.

 

“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account and determined advisable by Lender to keep the Mortgaged
Property in good order and repair and in a good marketable condition or to
prevent deterioration of the Mortgaged Property.

 

“Borrower’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Borrower’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a day
on which Lender is not open for business, or (d) a day on which the Federal
Reserve Bank of New York is not open for business.

 

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds.

 

“Collateral Accounts” means any account designated as such by Lender pursuant to
a Collateral Agreement or as established pursuant to this Loan Agreement,
including the Reserve/Escrow Account.

 

“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.

 

“Completion Period” has the meaning set forth in the Summary of Loan Terms.

 

“Condemnation Action” has the meaning set forth in the Security Instrument.

 

“Contract” means any contract or other agreement for the provision of goods or
services at or otherwise in connection with the operation, use or maintenance of
the Mortgaged Property, excluding the Facility Operating Agreement and including
cash deposited to secure performance by parties of their obligations.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 3Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Control” (including with correlative meanings, such as “Controlling,”
“Controlled by” and “under common Control with”) means, as applied to any
entity, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and operations of such entity, whether through
the ownership of voting securities or other ownership interests, by contract or
otherwise.

 

“Conversion” means the conversion of the Mortgage Loan from an adjustable rate
to a fixed rate and, if applicable, the extension of the Maturity Date of the
Mortgage Loan to the New Maturity Date.

 

“Conversion Amendment” means Lender’s then-current form of Amendment to
Multifamily Loan and Security Agreement to be executed by Borrower and Lender to
amend or restate all or any part of this Loan Agreement (including any
Schedules, Exhibits or other attachments) in connection with, and reflecting the
terms of, a Conversion of the Mortgage Loan.

 

“Conversion Closing Date” means, after Borrower exercises the Conversion Option,
the date designated by Lender for the closing of the Conversion which date (a)
is a Business Day, (b) is within the Conversion Period, and (c) is not more than
ten (10) days after the Conversion Exercise Date.

 

“Conversion Effective Date” means, if the Conversion Exercise Date occurs on a
Payment Date, the first (1st) day of the calendar month following the Conversion
Exercise Date, or, if the Conversion Exercise Date occurs on any other day other
than a Payment Date, the first (1st) day of the second (2nd) calendar month
following the Conversion Exercise Date, but in no event shall the Conversion
Effective Date be after the last day of the Conversion Period.

 

“Conversion Exercise Date” means the date that Borrower accepts the rate quote
provided by Lender in connection with Borrower’s Rate Lock Request.

 

“Conversion Option” means Borrower’s one-time option to effect the Conversion
pursuant to the terms of the Loan Agreement.

 

“Conversion Period” means the period commencing on the first (1st) day of the
second (2nd) Loan Year and ending on the first (1st) day of the third (3rd)
month prior to the Maturity Date of the Mortgage Loan.

 

“Conversion Review Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 4Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Current Index” has the meaning set forth in the Summary of Loan Terms.

 

“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under the Loan Agreement, the Note, the Security Instrument or
any other Loan Document.

 

“Debt Service Coverage Ratio” means the ratio of (a) the Net Operating Income of
the Mortgaged Property, to (b) the underwritten debt service for the Mortgage
Loan at the proposed Fixed Rate for the trailing twelve (12) month period from
the date of the most recently received quarterly financial statements prepared
by Borrower for the Mortgaged Property, provided that (1) the interest rate used
in determining such ratio shall be the greater of (A) the Fixed Rate, or (B) the
Underwriting Interest Rate (if any), and (2) an Amortization Period of three
hundred sixty (360) months shall be used in determining such ratio.

 

“Default Rate” means an interest rate equal to the lesser of:

 

(a)          the sum of the Interest Rate plus four (4) percentage points; or

 

(b)          the maximum interest rate which may be collected from Borrower
under applicable law.

 

“Definitions Schedule” means this Schedule 1 (Definitions Schedule) to the Loan
Agreement.

 

“Depositary Agreement” means, individually and together the Government
Receivables Depositary Agreement and the Government Receivables Collection
Account Agreement.

 

“Economic Sanctions” means any economic or financial sanction administered or
enforced by the United States Government (including, without limitation, those
administered by OFAC at
http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-Control.aspx),
the U.S. Department of Commerce, or the U.S. Department of State.

 

“Effective Date” has the meaning set forth in the Summary of Loan Terms.

 

“Employee Benefit Plan” means a plan described in Section 3(3) of ERISA,
regardless of whether the plan is subject to ERISA.

 

“Enforcement Costs” has the meaning set forth in the Security Instrument.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time.

 

“Environmental Inspections” has the meaning set forth in the Environmental
Indemnity Agreement.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 5Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” shall mean, with respect to Borrower, any entity that,
together with Borrower, would be treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code, or Section 4001(a)(14) of ERISA, or
the regulations thereunder.

 

“ERISA Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (or related trust) that is subject to the requirements of
Title IV of ERISA, Sections 430 or 431 of the Internal Revenue Code, or Sections
302, 303, or 304 of ERISA, which is maintained or contributed to by Borrower or
its ERISA Affiliates.

 

“Event of Default” means the occurrence of any event listed in Section 14.01
(Events of Default) of the Loan Agreement.

 

“Exceptions to Representations and Warranties Schedule” means that certain
Schedule 7 (Exceptions to Representations and Warranties Schedule) to the Loan
Agreement.

 

“Facility Operating Agreement” means, individually and collectively, any of an
Operating Lease, Sublease, Management Agreement or any other agreement setting
forth the responsibilities for the operation, management, maintenance or
administration of the Mortgaged Property as a Seniors Housing Facility.

 

“First Payment Date” has the meaning set forth in the Summary of Loan Terms.

 

“First Principal and Interest Payment Date” has the meaning set forth in the
Summary of Loan Terms, if applicable.

 

“Fixed Monthly Principal Component” has the meaning set forth in the Summary of
Loan Terms.

 

“Fixed Rate” means an interest rate per annum equal to the sum of the Investor
Yield, the Servicing Fee and the Guaranty Fee.

 

“Fixed Rate Amortization Factor” has the meaning set forth in the Summary of
Loan Terms.

 

“Fixed Rate Option” means, in connection with a Conversion, Borrower’s selection
of one (1) of the following fixed rate options for the Mortgage Loan, which
shall be effective from and after the Conversion Effective Date:

 

(a)          seven (7) year term with a five (5) year yield maintenance period;

 

(b)          seven (7) year term with a six and one-half (6.5) year yield
maintenance period;

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 6Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

(c)          ten (10) year term with a seven (7) year yield maintenance period;
or

 

(d)          ten (10) year term with a nine and one-half (9.5) year yield
maintenance period.

 

“Fixtures” has the meaning set forth in the Security Instrument.

 

“Force Majeure” shall mean acts of God, acts of war, civil disturbance,
governmental action (including the revocation or refusal to grant licenses or
permits, where such revocation or refusal is not due to the fault of Borrower),
strikes, lockouts, fire, unavoidable casualties or any other causes beyond the
reasonable control of Borrower (other than lack of financing), and of which
Borrower shall have notified Lender in writing within ten (10) days after its
occurrence.

 

“Foreclosure Event” means:

 

(a)          foreclosure under the Security Instrument;

 

(b)          any other exercise by Lender of rights and remedies (whether under
the Security Instrument or under applicable law, including Insolvency Laws) as
holder of the Mortgage Loan and/or the Security Instrument, as a result of which
Lender (or its designee or nominee) or a third party purchaser becomes owner of
the Mortgaged Property;

 

(c)          delivery by Borrower to Lender (or its designee or nominee) of a
deed or other conveyance of Borrower’s interest in the Mortgaged Property in
lieu of any of the foregoing; or

 

(d)          in Louisiana, any dation en paiement.

 

“Good Faith Deposit” means a fee in an amount equal to two percent (2%) of the
unpaid principal balance of the Mortgage Loan immediately prior to the Initial
Fixed Rate Payment Date.

 

“Goods” has the meaning set forth in the Security Instrument.

 

“Government Receivables Collection Account Agreement” means, if any, that
certain Government Receivables Collection Account Agreement among Borrower,
Lender, any applicable Property Operator and a depositary bank executed in
connection with the Mortgage Loan.

 

“Government Receivables Depositary Agreement” means, if any, that certain
Government Receivables Depositary Agreement among Borrower, Lender, any
applicable Property Operator and a depositary bank executed in connection with
the Mortgage Loan.

 

“Governmental Authority” means any court, board, commission, department or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over Borrower or the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 7Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Governmental Health Care Program” means any plan or program that provides
health benefits, whether directly, through insurance, or otherwise, and that is
funded directly, in whole or in part, by the U.S. Government or a state health
care program.

 

“Guarantor” means, individually and collectively, any guarantor of the
Indebtedness or any other obligation of Borrower under any Loan Document.

 

“Guarantor Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Guarantor;

 

(b)          the acknowledgment in writing by Guarantor (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Guarantor;

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Guarantor; or

 

(e)          the appointment of a receiver, liquidator, custodian, sequestrator,
trustee or other similar officer who exercises control over Guarantor or any
substantial part of the assets of Guarantor, as applicable;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Guarantor Bankruptcy Event until the ninetieth (90th) day after filing (if
not earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Affiliated
Property Operator, Guarantor or Key Principal, (2) any Person Controlling
Borrower, Affiliated Property Operator, Guarantor or Key Principal, or (3) any
Person Controlled by or under common Control with Borrower, Affiliated Property
Operator, Guarantor or Key Principal (in which event such case or proceeding
shall be a Guarantor Bankruptcy Event immediately).

 

“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Guarantor’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
the Mortgage Loan.

 

“Guaranty Fee” has the meaning set forth in the Summary of Loan Terms.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Subtitle D of the Health Information Technology for Economic and Clinical Health
Act of 2009, and all regulations and other guidance promulgated under both laws
by the U.S. Department of Health and Human Services, as may be amended from time
to time.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 8Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“HIPAA Business Associate” means any entity that is a “business associate” as
that term is defined in HIPAA, as identified on the Summary of Loan Terms.

 

“HIPAA Covered Entity” means any entity that is a “covered entity” as that term
is defined in HIPAA, as identified on the Summary of Loan Terms.

 

“Immediate Family Members” means a child, stepchild, grandchild, spouse,
sibling, or parent, each of whom is not a Prohibited Person.

 

“Imposition Deposits” has the meaning set forth in the Security Instrument.

 

“Impositions” has the meaning set forth in the Security Instrument.

 

“Improvements” has the meaning set forth in the Security Instrument.

 

“Indebtedness” has the meaning set forth in the Security Instrument.

 

“Index” has the meaning set forth in the Summary of Loan Terms.

 

“Initial Adjustable Rate” has the meaning set forth in the Summary of Loan
Terms.

 

“Initial Fixed Rate Payment Date” means the first (1st) day of the calendar
month following the Conversion Effective Date.

 

“Initial Monthly Debt Service Payment” has the meaning set forth in the Summary
of Loan Terms.

 

“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Insolvency Laws” means the United States Bankruptcy Code, 11 U.S.C. Section
101, et seq., together with any other federal or state law affecting debtor and
creditor rights or relating to the bankruptcy, insolvency, reorganization,
arrangement, moratorium, readjustment of debt, dissolution, liquidation or
similar laws, proceedings, or equitable principles affecting the enforcement of
creditors’ rights, as amended from time to time.

 

“Insolvent” means:

 

(a)          that the sum total of all of a specified Person’s liabilities
(whether secured or unsecured, contingent or fixed, or liquidated or
unliquidated) is in excess of the value of such Person’s non-exempt assets,
i.e., all of the assets of such Person that are available to satisfy claims of
creditors; or

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 9Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

(b)          such Person’s inability to pay its debts as they become due.

 

“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on the Mortgage Loan, as set forth in the Prepayment Notice.

 

“Interest Accrual Method” has the meaning set forth in the Summary of Loan
Terms.

 

“Interest Only Term” has the meaning set forth in the Summary of Loan Terms.

 

“Interest Rate” means the Initial Adjustable Rate or the Adjustable Rate, as
applicable.

 

“Interest Rate Type” has the meaning set forth in the Summary of Loan Terms.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investor” means any Person to whom Lender intends to (a) sell, transfer,
deliver or assign the Mortgage Loan in the secondary mortgage market, or (b)
sell an MBS backed by the Mortgage Loan.

 

“Investor Yield” means, in connection with a Conversion, the percentage equal to
(a) the required net yield offered for purchase by Fannie Mae or (b) the MBS
pass-through rate offered for purchase by regular buyers of mortgage backed
securities, as applicable, for a new Fannie Mae mortgage loan with the same or
substantially similar loan terms and credit characteristics as the Mortgage Loan
(taking into account the Fixed Rate Option selected by Borrower).

 

“Key Principal” means, collectively:

 

(a)          the natural person(s) or entity that Controls Borrower that Lender
determines is critical to the successful operation and management of Borrower
and the Mortgaged Property, as identified as such in the Summary of Loan Terms;
or

 

(b)          any natural person or entity who becomes a Key Principal after the
date of the Loan Agreement and is identified as such in an assumption agreement,
or another amendment or supplement to the Loan Agreement.

 

“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Loan Terms.

 

“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Land” means the land described in Exhibit A to the Security Instrument.

 

“Last Interest Only Payment Date” has the meaning set forth in the Summary of
Loan Terms, if applicable.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 10Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).

 

“Leases” has the meaning set forth in the Security Instrument.

 

“Lender” means the entity identified as “Lender” in the first paragraph of the
Loan Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.

 

“Lender’s General Business Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Lender’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Lender’s Payment Address” has the meaning set forth in the Summary of Loan
Terms.

 

“License” means any operating licenses, certificates of occupancy, health
department licenses, food service licenses, certificates of need, business
licenses, permits, registrations, certificates, authorizations, approvals, legal
authority, and similar documents required by applicable laws and regulations for
the lawful operation of the Mortgaged Property as a Seniors Housing Facility in
the Property Jurisdiction as of the Effective Date or during the Loan Term,
including renewals, replacements and additions to any of the foregoing.

 

“Lien” has the meaning set forth in the Security Instrument.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement dated as of
the Effective Date executed by and between Borrower and Lender to which this
Definitions Schedule is attached, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Loan Amount” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Application” means the application for the Mortgage Loan submitted by
Borrower to Lender.

 

“Loan Documents” means the Note, the Loan Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, the SASA, all guaranties,
all indemnity agreements, all Collateral Agreements, all O&M Plans, and any
other documents now or in the future executed by Borrower, Guarantor, Key
Principal, any other guarantor or any other Person in connection with the
Mortgage Loan, as such documents may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, the Loan
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Mortgage Loan for the benefit of Lender. Unless Borrower receives
notice to the contrary, the Loan Servicer shall be the Lender originally named
on the Summary of Loan Terms.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 11Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Loan Term” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Year” has the meaning set forth in the Summary of Loan Terms.

 

“Managed Care Organization” means a Person that has been certified by, and has
entered into a contractual relationship with, a Governmental Authority in the
Property Jurisdiction to make available to its members (including residents of
the Mortgaged Property) certain long-term care and health care services through
Medicaid Participant(s), which, as of the Effective Date, is the party
identified on the Summary of Loan Terms.

 

“Management Agreement” means, if applicable, any agreement for management
services as amended, restated, replaced, supplemented, or otherwise modified
from time to time, preapproved in writing by Lender, under which daily
management or operation with respect to the Mortgaged Property as a Seniors
Housing Facility has been granted to any individual or entity other than
Borrower.

 

“Manager” means the Person responsible for the operation or management of the
Mortgaged Property pursuant to a Management Agreement, if any.

 

“Margin” has the meaning set forth in the Summary of Loan Terms.

 

“Material Commercial Lease” means any Lease that is not a Residential Lease, and
which is:

 

(a)          a Lease comprising five percent (5%) or more of total gross income
of the Mortgaged Property on an annualized basis;

 

(b)          a master Lease (which term “master Lease” shall include any master
Lease to a single corporate tenant);

 

(c)          a cell tower Lease;

 

(d)          a solar (power) Lease;

 

(e)          a solar power purchase agreement; or

 

(f)           a Lease of oil, gas, or mineral rights.

 

“Maturity Date” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Fixed Rate” means the maximum Fixed Rate to which the Mortgage Loan may
be converted, as determined by Lender, so that the Debt Service Coverage Ratio
of the Mortgage Loan is not less than the Minimum Conversion Debt Service
Coverage Ratio.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 12Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Maximum Inspection Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Permitted Equipment Financing” has the meaning set forth in the Summary
of Loan Terms.

 

“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.

 

“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Loan Terms.

 

“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Loan Terms.

 

“MBS” means an investment security that represents an undivided beneficial
interest in a pool of mortgage loans or participation interests in mortgage
loans held in trust pursuant to the terms of a governing trust document.

 

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. Secs. 1396 et seq.) and any statutes succeeding
thereto.

 

“Medicaid Participant” means a Person that has entered into a Medicaid Provider
Agreement as identified on the Summary of Loan Terms.

 

“Medicaid Program” means the Medicaid assisted living waiver program
administered by a Governmental Authority under which certain benefits are
available through a Governmental Authority or a Managed Care Organization.

 

“Medicaid Provider Agreement” means, individually and collectively, an agreement
between Borrower or Property Operator and a Governmental Authority (or
administered by a Governmental Authority, as applicable) or a Managed Care
Organization to be a participating provider under the Medicaid Program, as
further described in the Summary of Loan Terms, as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time.

 

“Mezzanine Debt” means a loan to a direct or indirect owner of Borrower or
Affiliated Property Operator secured by a pledge of such owner’s interest in an
entity owning a direct or indirect interest in Borrower or Affiliated Property
Operator.

 

“Minimum Conversion Debt Service Coverage Ratio” has the meaning set forth in
the Summary of Loan Terms.

 

“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Loan Terms.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 13Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Loan Terms.

 

“Monthly Debt Service Payment” has the meaning set forth in the Summary of Loan
Terms.

 

“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Mortgage Loan” means the mortgage loan made by Lender to Borrower in the
principal amount of the Note made pursuant to the Loan Agreement, evidenced by
the Note and secured by the Loan Documents that are expressly stated to be
security for the Mortgage Loan.

 

“Mortgaged Property” has the meaning set forth in the Security Instrument.

 

“Multifamily Project” has the meaning set forth in the Summary of Loan Terms.

 

“Multifamily Project Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Net Operating Income” means the amount determined by Lender to be the net
operating income of the Mortgaged Property.

 

“New Maturity Date” means the Maturity Date of the Mortgage Loan following the
Conversion, as set forth on the Summary of Loan Terms attached as Schedule 2 to
the Conversion Amendment, which date may be the same as, or later than, the
Maturity Date prior to the exercise of the Conversion.

 

“NOI Determination Notice” means the notice given by Lender to Borrower pursuant
to the Conversion Option in which Lender establishes the Net Operating Income
and the Maximum Fixed Rate to which the Mortgage Loan may be converted.

 

“NOI Determination Request” means the notice given by Borrower to Lender to
exercise the Conversion Option in which Borrower requests that Lender determines
the Net Operating Income and the Maximum Fixed Rate to which the Mortgage Loan
may be converted.

 

“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Note” means that certain Multifamily Note of even date herewith in the original
principal amount of the stated Loan Amount made by Borrower in favor of Lender,
and all schedules, riders, allonges and addenda attached thereto, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“O&M Plan” has the meaning set forth in the Environmental Indemnity Agreement.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 14Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.

 

“Operating Lease” means, if applicable, any operating lease, master lease, or
similar document as amended, restated, replaced, supplemented, or otherwise
modified from time to time, preapproved in writing by Lender, under which
control of the occupancy, use, operation, management, maintenance or
administration of the Mortgaged Property as a Seniors Housing Facility has been
granted by Borrower as lessor to any Person (other than Borrower) as lessee.

 

“Operator” means the Person responsible for the occupancy, use, operation,
management, maintenance and administration of the Mortgaged Property pursuant to
an Operating Lease, if any.

 

“Operator Estoppel Certificate” means a certificate of estoppel from Property
Operator to Lender in a form required by Lender pursuant to the terms of Section
7.02(g)(2) (Seniors Housing Facility Lease Estoppel) of the Loan Agreement.

 

“Payment Change Date” has the meaning set forth in the Summary of Loan Terms.

 

“Payment Date” means the First Payment Date and the first (1st) day of each
month thereafter until the Mortgage Loan is fully paid.

 

“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Permitted Encumbrance” has the meaning set forth in the Security Instrument.

 

“Permitted Equipment Financing” means equipment lease or other purchase money
financing incurred in the ordinary course for acquisition of additional or
replacement equipment or other personal property, or to refinance Permitted
Equipment Financing, in an amount not to exceed, at any time, the Maximum
Permitted Equipment Financing.

 

“Permitted Mezzanine Debt” means Mezzanine Debt incurred by a direct or indirect
owner or owners of Borrower or Affiliated Property Operator where the exercise
of any of the rights and remedies by the holder or holders of the Mezzanine Debt
would not in any circumstance cause (a) a change in Control in Borrower,
Affiliated Property Operator, Key Principal, or Guarantor, or (b) a Transfer of
a direct or indirect Restricted Ownership Interest in Borrower, Affiliated
Property Operator, Key Principal, or Guarantor.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 15Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Permitted Preferred Equity” means Preferred Equity that does not (a) require
mandatory dividends, distributions, payments or returns (including at maturity
or in connection with a redemption), or (b) provide the Preferred Equity owner
with rights or remedies on account of a failure to receive any preferred
dividends, distributions, payments or returns (or, if such rights are provided,
the exercise of such rights do not violate the Loan Documents or are otherwise
exercised with the prior written consent of Lender in accordance with Article 11
(Liens, Transfers and Assumptions) of the Loan Agreement and the payment of all
applicable fees and expenses as set forth in Section 11.03(g) (Further
Conditions to Transfers and Assumption)).

 

“Permitted Prepayment Date” means the last Business Day of a calendar month.

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

“Personal Property” means the Goods, accounts, choses of action, chattel paper,
documents, general intangibles (including Software), payment intangibles,
instruments, investment property, letter of credit rights, supporting
obligations, computer information, source codes, object codes, records and data,
all telephone numbers or listings, claims (including claims for indemnity or
breach of warranty), deposit accounts and other property or assets of any kind
or nature related to the Land or the Improvements, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.

 

“Personalty” has the meaning set forth in the Security Instrument.

 

“Preferred Equity” means a direct or indirect equity ownership interest in,
economic interests in, or rights with respect to, Borrower that provide an
equity owner preferred dividend, distribution, payment, or return treatment
relative to other equity owners.

 

“Prepayment Lockout Period” has the meaning set forth in the Summary of Loan
Terms.

 

“Prepayment Notice” means the written notice that Borrower is required to
provide to Lender in accordance with Section 2.03 (Lockout/Prepayment) of the
Loan Agreement in order to make a prepayment on the Mortgage Loan, which shall
include, at a minimum, the Intended Prepayment Date.

 

“Prepayment Premium” means the amount payable by Borrower in connection with a
prepayment of the Mortgage Loan, as provided in Section 2.03
(Lockout/Prepayment) of the Loan Agreement and calculated in accordance with the
Prepayment Premium Schedule.

 

“Prepayment Premium Schedule” means that certain Schedule 4 (Prepayment Premium
Schedule) to the Loan Agreement.

 

“Prepayment Premium Term” has the meaning set forth in the Summary of Loan
Terms.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 16Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Privacy Laws” mean any federal, state and local laws and regulations applicable
to resident and tenant privacy, including but not limited to HIPAA.

 

“Prohibited Person” means:

 

(a)          any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or

 

(b)          any Person identified on the United States Department of Housing
and Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “System for Award Management (SAM)” exclusion list, each of
which may be amended from time to time, and any successor or replacement
thereof; or

 

(c)          any Person that is determined by Fannie Mae to pose an unacceptable
credit risk due to the aggregate amount of debt of such Person owned or held by
Fannie Mae; or

 

(d)          any Person that has caused any unsatisfactory experience of a
material nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.

 

“Property Jurisdiction” has the meaning set forth in the Security Instrument.

 

“Property Operator” means individually and collectively, (a) any Operator, (b)
any Sublessee, and (c) any Manager, as identified in the Summary of Loan Terms.

 

“Property Operator Business Information” has the meaning set forth in Section
7.02(g)(1)(B) (Seniors Housing Facility Lease) of the Loan Agreement.

 

“Property Operator’s General Business Address” means, as applicable, the
Manager’s General Business Address, the Operator’s General Business Address,
and/or the Sublessee’s General Business Address.

 

“Property Square Footage” has the meaning set forth in the Summary of Loan
Terms.

 

“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.

 

“Publicly-Held Trust” means a real estate investment trust, the outstanding
voting shares or beneficial interests of which are registered under Sections
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.

 

“Rate Change Date” has the meaning set forth in the Summary of Loan Terms.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 17Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Rate Lock Request” means a request from Borrower to Lender for a rate quote for
the Fixed Rate (based on the Fixed Rate Option selected by Borrower) which shall
apply after the Conversion Effective Date.

 

“Rents” has the meaning set forth in the Security Instrument.

 

“Repair Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.

 

“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.

 

“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Loan Terms.

 

“Repairs Escrow Deposit” has the meaning set forth in the Summary of Loan Terms.

 

“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.

 

“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Loan Terms.

 

“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Loan Terms.

 

“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by the Loan Agreement.

 

“Replacement Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.

 

“Required Repair Schedule” means that certain Schedule 6 (Required Repair
Schedule) to the Loan Agreement.

 

“Required Repairs” means those items listed on the Required Repair Schedule.

 

“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacement Schedule) to the Loan Agreement.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 18Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Required Replacements” means those items listed on the Required Replacement
Schedule.

 

“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.

 

“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.

 

“Residential Lease” means a Lease of an individual dwelling unit and shall not
include any master Lease (which term “master Lease” includes any master Lease to
a single corporate tenant).

 

“Restoration” means restoring and repairing the Mortgaged Property to the
equivalent of its physical condition immediately prior to the casualty or to a
condition approved by Lender following a casualty.

 

“Restricted Ownership Interest” means, with respect to any entity, the
following:

 

(a)          if such entity is a general partnership or a joint venture, fifty
percent (50%) or more of all general partnership or joint venture interests in
such entity;

 

(b)          if such entity is a limited partnership:

 

(1)         the interest of any general partner; or

 

(2)         fifty percent (50%) or more of all limited partnership interests in
such entity;

 

(c)          if such entity is a limited liability company or a limited
liability partnership:

 

(1)         the interest of any managing member or the contractual rights of any
non-member manager; or

 

(2)         fifty percent (50%) or more of all membership or other ownership
interests in such entity;

 

(d)          if such entity is a corporation (other than a Publicly-Held
Corporation) with only one class of voting stock, fifty percent (50%) or more of
voting stock in such corporation;

 

(e)          if such entity is a corporation (other than a Publicly-Held
Corporation) with more than one class of voting stock, the amount of shares of
voting stock sufficient to have the power to elect the majority of directors of
such corporation; or

 

(f)          if such entity is a trust (other than a land trust or a
Publicly-Held Trust), the power to Control such trust vested in the trustee of
such trust or the ability to remove, appoint or substitute the trustee of such
trust (unless the trustee of such trust after such removal, appointment or
substitution is a trustee identified in the trust agreement approved by Lender).

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 19Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Review Fee” means the non-refundable fee of $3,000 payable to Lender.

 

“Sanctioned Country” means a country subject to a comprehensive country-wide
sanctions program administered and enforced by OFAC, which list is updated from
time to time.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) (1) an agency of the government
of a Sanctioned Country, (2) an organization controlled by a Sanctioned Country,
or (3) a Person resident in a Sanctioned Country, to the extent any Person
described in clauses (1), (2) or (3) is the subject of a sanctions program
administered by OFAC; and, (c) a Person whose property and interests in property
are blocked pursuant to an Executive Order or regulations administered by OFAC
consistent with the guidance issued by OFAC.

 

“SASA” means a Subordination, Assignment and Security Agreement in a form
approved by Lender affecting the Mortgaged Property executed and delivered to
Lender by Borrower and any Property Operator as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time.

 

“Schedule of Interest Rate Type Provisions” means that certain Schedule 3
(Schedule of Interest Rate Type Provisions) to the Loan Agreement.

 

“Security Instrument” means that certain multifamily mortgage, deed to secure
debt or deed of trust executed and delivered by Borrower as security for the
Mortgage Loan and encumbering the Mortgaged Property, including all riders or
schedules attached thereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Seniors Housing Facility” means a residential housing facility which qualifies
as “housing for older persons” under the Fair Housing Amendments Act of 1988 and
the Housing for Older Persons Act of 1995, and as of the date of this Loan
Agreement, is comprised of and licensed for use as identified on the Summary of
Loan Terms.

 

“Seniors Housing Facility Lease” if applicable, means, individually and
together, any Operating Lease or Sublease.

 

“Seniors Housing Facility Lease Request” has the meaning set forth in Section
7.02(g)(1)(B) (Seniors Housing Facility Lease) of the Loan Agreement.

 

“Seniors Housing Facility Licensing Designation” means the licensing designation
under the laws of the Property Jurisdiction, if applicable, for the Seniors
Housing Facility as set forth on the Summary of Loan Terms.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 20Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.

 

“Servicing Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Sublease” means, if applicable, any sublease or similar document as amended,
restated, replaced, supplemented or otherwise modified from time to time,
preapproved in writing by Lender, pursuant to which control of the occupancy,
use, operation, maintenance and administration of the Mortgaged Property as a
Seniors Housing Facility has been granted by an Operator as sub-lessor to any
Person (other than Borrower or Operator) as Sublessee.

 

“Sublessee” means the Person responsible for the operation and management of the
Mortgaged Property pursuant to any Sublease.

 

“Summary of Loan Terms” means that certain Schedule 2 (Summary of Loan Terms) to
the Loan Agreement.

 

“Survey” means the plat of survey of the Mortgaged Property approved by Lender.

 

“Taxes” has the meaning set forth in the Security Instrument.

 

“Third Party Payments” means all payments and the rights to receive such
payments from Medicaid or other federal, state or local programs, boards,
bureaus or agencies, and from residents, private insurers or others relating to
the Mortgaged Property.

 

“Title Policy” means the mortgagee’s loan policy of title insurance issued in
connection with the Mortgage Loan and insuring the lien of the Security
Instrument as set forth therein, as approved by Lender.

 

“Total Parking Spaces” has the meaning set forth in the Summary of Loan Terms.

 

“Total Residential Units” has the meaning set forth in the Summary of Loan
Terms.

 

“Transfer” means:

 

(a)          a sale, assignment, transfer or other disposition (whether
voluntary, involuntary, or by operation of law), other than Residential Leases,
Material Commercial Leases or non-Material Commercial Leases permitted by this
Loan Agreement;

 

(b)          a granting, pledging, creating or attachment of a lien, encumbrance
or security interest (whether voluntary, involuntary, or by operation of law);

 

(c)          an issuance or other creation of a direct or indirect ownership
interest;

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 21Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

(d)          a withdrawal, retirement, removal or involuntary resignation of any
owner or manager of a legal entity; or

 

(e)          a merger, consolidation, dissolution or liquidation of a legal
entity.

 

“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Mortgage Loan payable to Lender.

 

“UCC” has the meaning set forth in the Security Instrument.

 

“UCC Collateral” has the meaning set forth in the Security Instrument.

 

“Underwriting Interest Rate” means, in connection with the Conversion, the
then-current minimum underwriting interest rate (if applicable) used by Lender
for underwriting new loans with the same or substantially similar loan terms and
credit characteristics as the Mortgage Loan (taking into account the Fixed Rate
Option selected by Borrower).

 

“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSPage 22Fannie
Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

INITIAL PAGE TO

 

SCHEDULE 1

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Definitions Schedule

(Interest Rate Type - Structured ARM (1 and 3 Month LIBOR))

(Seniors Housing)

 

  /s/ JMR     Borrower Initials  

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) (Seniors Housing)Form 6101.SARM.SRSInitial
PageFannie Mae01-16© 2016 Fannie Mae   Schedule 1  

 

 

SCHEDULE 2 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Summary of Loan Terms

(Interest Rate Type - Structured ARM (1 and 3 Month LIBOR))

(Seniors Housing)

 

I.           GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION Borrower Sumter
Place Owner, LLC, a Delaware limited liability company Lender KeyBank National
Association, a national banking association Key Principal Sentio Healthcare
Properties, Inc., a Maryland corporation Sentio Healthcare Properties OP, L.P.,
a Delaware limited partnership Guarantor Sentio Healthcare Properties, Inc., a
Maryland corporation Sentio Healthcare Properties OP, L.P., a Delaware limited
partnership Multifamily Project Sumter Place in the Villages Type of Property
Assisted Living, Alzheimer’s/Dementia Care Seniors Housing Facility Licensing
Designation Assisted Living Facility HIPAA Covered Entity Borrower

Operator

Manager ¨  Yes

¨  Yes

¨  Yes x  No

x  No

x  No

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSPage 1Fannie
Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 

Medicaid Participant Borrower

Operator

Manager ¨  Yes

¨  Yes

¨  Yes x  No

x  No

x  No Property Operator(s)

Operator         SUMTER PLACE TRS, LLC, a Delaware limited liability company

Sublessee       Not Applicable

Manager         KR MANAGEMENT, L.L.C., a Florida limited liability company

Affiliated Property Operator(s)

x Yes

Operator         SUMTER PLACE TRS, LLC, a Delaware limited liability company

Sublessee       Not Applicable

Manager         Unaffiliated Property Operator

¨ No

ADDRESSES Borrower’s General Business Address 189 S. Orange Avenue, Suite 1700
Orlando, Florida 32801 Borrower’s Notice Address 189 S. Orange Avenue, Suite
1700
Orlando, Florida 32801
Email: JMRamsey@sentioinvestments.com Multifamily Project Address 1550
Killingsworth Way
The Villages, Florida 32162 Multifamily Project County Sumter County Key
Principal’s General Business Address 189 S. Orange Avenue, Suite 1700
Orlando, Florida 32801 Key Principal’s Notice Address 189 S. Orange Avenue,
Suite 1700
Orlando, Florida 32801
Email: JMRamsey@sentioinvestments.com

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSPage 2Fannie
Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 

Guarantor’s General Business Address 189 S. Orange Avenue, Suite 1700
Orlando, Florida 32801 Guarantor’s Notice Address 189 S. Orange Avenue, Suite
1700
Orlando, Florida 32801
Email: JMRamsey@sentioinvestments.com Lender’s General Business Address c/o
KeyBank Real Estate Capital – Servicing Dept.
11501 Outlook Street, Suite #300
Overland Park, Kansas 66211
Mailcode: KS-01-11-0501
Attn: Servicing Manager Lender’s Notice Address Same as above
Gina_Sullivan@keybank.com Lender’s Payment Address KeyBank Real Estate Capital
P.O. Box 145404
Cincinnati, OH 45250 Manager’s General Business Address 20001 Gulf Blvd., Suite
10
Indian Shores, Florida 33785 Manager’s Notice Address 20001 Gulf Blvd., Suite 10
Indian Shores, Florida 33785 Operator’s General Business Address 189 S. Orange
Avenue, Suite 1700
Orlando, Florida 32801 Operator’s Notice Address 189 S. Orange Avenue, Suite
1700
Orlando, Florida 32801
Email: JMRamsey@sentioinvestments.com Sublessee’s General Business Address Not
Applicable Sublessee’s Notice Address Not Applicable

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSPage 3Fannie
Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 



II.          MULTIFAMILY PROJECT INFORMATION Property Square Footage 242,194

Total Parking Spaces 147 Total Residential Units Independent Living

Assisted Living

Alzheimer’s

Dementia Care 0 units

108 units

40 units

0 units Affordable Housing Property

¨        Yes

x        No

 

III.         MORTGAGE LOAN INFORMATION Adjustable Rate Until the first Rate
Change Date, the Initial Adjustable Rate, and from and after each Rate Change
Date following the first Rate Change Date until the next Rate Change Date, a per
annum interest rate that is the sum of (i) the Current Index, and (ii) the
Margin, which sum is then rounded to the nearest three (3) decimal places;
provided, however, that the Adjustable Rate shall never be less than the Margin.
Amortization Period Three hundred sixty (360) months. Amortization Type
¨        Amortizing
¨        Full Term Interest Only
x        Partial Interest Only Current Index The published Index that is
effective on the Business Day immediately preceding the applicable Rate Change
Date. Effective Date August 19, 2016 First Payment Date The first day of
October, 2016.

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSPage 4Fannie
Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 

First Principal and Interest Payment Date The first day of October, 2021. Fixed
Monthly Principal Component $40,924.14 Fixed Rate Amortization Factor 4.17% per
annum. Index The ICE Benchmark Administration Limited (or any successor
administrator) fixing of the London Inter-Bank Offered Rate for one-month U.S.
Dollar-denominated deposits as reported by Reuters through electronic
transmission.  If the Index is no longer available, or is no longer posted
through electronic transmission, Lender will choose a new index that is based
upon comparable information. Initial Adjustable Rate 3.17% per annum. Initial
Monthly Debt Service Payment $72,183.54 Interest Accrual Method Actual/360
(computed on the basis of a three hundred sixty (360) day year and the actual
number of calendar days during the applicable month, calculated by multiplying
the unpaid principal balance of the Mortgage Loan by the Interest Rate, dividing
the product by three hundred sixty (360), and multiplying the quotient obtained
by the actual number of days elapsed in the applicable month). Interest Only
Term Sixty (60) months. Interest Rate Type Structured ARM Last Interest Only
Payment Date The first day of September, 2021.

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSPage 5Fannie
Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 

Loan Amount $27,325,000.00 Loan Term One hundred twenty (120) months. Loan Year
The period beginning on the Effective Date and ending on the last day of August,
2017, and each successive twelve (12) month period thereafter. Margin 2.66%
Maturity Date The first day of September, 2026, or any later date to which the
Maturity Date may be extended (if at all) in connection with an election by
Borrower to convert the Interest Rate on the Mortgage Loan to a fixed rate
pursuant to the terms of the Loan Agreement, or any earlier date on which the
unpaid principal balance of the Mortgage Loan becomes due and payable by
acceleration or otherwise. Maximum Permitted Equipment Financing $546,500.00

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSPage 6Fannie
Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 

Monthly Debt Service Payment

(i)           for the First Payment Date, the Initial Monthly Debt Service
Payment;

(ii)          for each Payment Date thereafter through and including the Last
Interest Only Payment Date, the amount obtained by multiplying the unpaid
principal balance of the Mortgage Loan by the Adjustable Rate, dividing the
product by three hundred sixty (360), and multiplying the quotient by the actual
number of days elapsed in the applicable month;

(iii)         for the First Principal and Interest Payment Date and each Payment
Date thereafter until the Mortgage Loan is fully paid, an amount equal to the
sum of:

(1)          the Fixed Monthly Principal Component; plus

(2)          an interest payment equal to the amount obtained by multiplying the
unpaid principal balance of the Mortgage Loan by the Adjustable Rate, dividing
the product by three hundred sixty (360), and multiplying the quotient by the
actual number of days elapsed in the applicable month.

Payment Change Date The first (1st) day of the month following each Rate Change
Date until the Mortgage Loan is fully paid. Prepayment Lockout Period The first
(1st) Loan Year of the term of the Mortgage Loan. Rate Change Date The First
Payment Date and the first (1st) day of each month thereafter until the Mortgage
Loan is fully paid.

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSPage 7Fannie
Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 

IV.          YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION Prepayment Premium
Term The period beginning on the Effective Date and ending on the last calendar
day of the fourth (4th) month prior to the month in which the Maturity Date
occurs.

 

V.        RESERVE INFORMATION Completion Period Within N/A months after the
Effective Date or as otherwise shown on the Required Repair Schedule. Initial
Replacement Reserve Deposit $0.00 Maximum Inspection Fee $250.00 Maximum Repair
Disbursement Interval One time per calendar quarter Maximum Replacement Reserve
Disbursement Interval One time per calendar quarter Minimum Repairs Disbursement
Amount $10,000.00 Minimum Replacement Reserve Disbursement Amount $5,000.00
Monthly Replacement Reserve Deposit $2,850.00 Repair Threshold $10,000.00
Repairs Escrow Account Administrative Fee $0 Repairs Escrow Deposit $0.00
Replacement Reserve Account Administration Fee $0

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSPage 8Fannie
Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 

Replacement Reserve Account Interest Disbursement Frequency Annually Replacement
Threshold $10,000.00

 

VI.          CONVERSION OPTION – SARM LOAN Conversion Review Fee A
non-refundable fee in the amount of $5,000. Guaranty Fee The guaranty fee
offered by Fannie Mae for a new Fannie Mae mortgage loan with the same or
substantially similar loan terms and credit characteristics as the Mortgage Loan
(taking into account the Fixed Rate Option selected by Borrower) at the time of
the Conversion Effective Date. Minimum Conversion Debt Service Coverage Ratio
1.32 Servicing Fee The servicing fee offered by Fannie Mae for a new Fannie Mae
mortgage loan with the same or substantially similar loan terms and credit
characteristics as the Mortgage Loan (taking into account the Fixed Rate Option
selected by Borrower) at the time of the Conversion Effective Date.

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSPage 9Fannie
Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 

INITIAL PAGE TO

 

SCHEDULE 2

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Summary of Loan Terms

(Interest Rate Type - Structured ARM (1 and 3 Month LIBOR))

(Seniors Housing)

 

  /s/ JMR     Borrower Initials  

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) (Seniors Housing)Form 6102.SARM.SRSInitial
PageFannie Mae01-16© 2016 Fannie Mae   Schedule 2  

 

 

SCHEDULE 3 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Schedule of Interest Rate Type Provisions

(Structured ARM (1 and 3 Month LIBOR)) and Fixed Rate Conversion Option

 

1.Defined Terms.

 

Capitalized terms not otherwise defined in this Schedule have the meanings given
to such terms in the Definitions Schedule to the Loan Agreement.

 

2.Interest Accrual.

 

Except as otherwise provided in the Loan Agreement, interest shall accrue at the
Adjustable Rate until the Mortgage Loan is fully paid.

 

3.Adjustable Rate; Adjustments.

 

The Initial Adjustable Rate shall be effective until the first Rate Change Date.
Thereafter, the Adjustable Rate shall change on each Rate Change Date based on
fluctuations in the Current Index.

 

4.Fixed Monthly Principal Component.

 

Each amortizing Monthly Debt Service Payment shall include a principal payment
equal to the Fixed Monthly Principal Component, which shall be determined using
the Fixed Rate Amortization Factor.

 

5.Notification of Interest Rate Change and Monthly Debt Service Payment.

 

Before each Payment Change Date, Lender shall notify Borrower of any change in
the Adjustable Rate and the amount of the next Monthly Debt Service Payment.

 

6.Correction to Monthly Debt Service Payments.

 

If Lender determines at any time that it has miscalculated the amount of a
Monthly Debt Service Payment (whether because of a miscalculation of the
Adjustable Rate or otherwise), then Lender shall give notice to Borrower of the
corrected amount of the Monthly Debt Service Payment (and the corrected
Adjustable Rate, if applicable) and (a) if the corrected amount of the Monthly
Debt Service Payment represents an increase, then Borrower shall, within thirty
(30) calendar days thereafter, pay to Lender any sums that Borrower would have
otherwise been obligated to pay to Lender had the amount of the Monthly Debt
Service Payment not been miscalculated, or (b) if the corrected amount of the
Monthly Debt Service Payment represents a decrease and Borrower is not otherwise
in default under any of the Loan Documents, then Borrower shall thereafter be
paid the sums that Borrower would not have otherwise been obligated to pay to
Lender had the amount of the Monthly Debt Service Payment not been
miscalculated.

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate and
Conversion Provisions (SARM)Form 6103.SARMPage 1Fannie Mae01-16© 2016 Fannie
Mae   Schedule 3  

 

 

7.Conversion to Fixed Rate.

 

(a)Conversion Option.

 

(1)         Subject to the following terms and conditions, Borrower may exercise
the Conversion Option pursuant to which the interest rate payable on the
Mortgage Loan may be converted, one (1) time only, on any Payment Date during
the Conversion Period from the Adjustable Rate to the Fixed Rate, after which
the interest rate on the Mortgage Loan shall remain at the Fixed Rate until the
New Maturity Date.

 

(2)         For Mortgage Loans that are full-term interest-only, the
Amortization Period from and after the Conversion Effective Date shall be three
hundred sixty (360) months. For all other Mortgage Loans, including Mortgage
Loans that are partial interest-only or amortizing, the Amortization Period from
and after the Conversion Effective Date shall be:

 

(A)         three hundred sixty (360) months, if (i) Borrower selects a Fixed
Rate Option having a term greater than or equal to the original term of the
Mortgage Loan from the Effective Date through the Maturity Date, and (ii) the
most recent inspection of the Mortgaged Property by Lender resulted in a rating
of either “1” or “2”; or

 

(B)         in all other cases, the number of months equal to (A) three hundred
sixty (360) months, minus (B) the number of Monthly Debt Service Payments that
have elapsed since the Effective Date.

 

(3)         The Monthly Debt Service Payment following a Conversion shall be in
an amount required to pay the unpaid principal balance of the Mortgage Loan
immediately prior to the Initial Fixed Rate Payment Date in equal monthly
installments, including accrued interest at the Fixed Rate, over the
Amortization Period utilizing the 30/360 Interest Accrual Method even if
Actual/360 is the Interest Accrual Method.

 

(4)         The Conversion Option shall lapse (A) at 5:00 p.m. (Eastern Time) on
the ninetieth (90th) day prior to the expiration of the Conversion Period if
Borrower has not previously delivered to Lender an NOI Determination Request in
accordance with the terms of this Schedule or (B) on the Conversion Effective
Date, if the Conversion Option is timely exercised but the Fixed Rate does not
become effective on such Conversion Effective Date.

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate and
Conversion Provisions (SARM)Form 6103.SARMPage 2Fannie Mae01-16© 2016 Fannie
Mae   Schedule 3  

 

 

(5)         It is anticipated that the Conversion will be effected by the
issuance by Lender of a fixed-rate MBS or by the cash purchase of the Mortgage
Loan by Lender into its portfolio (subject to the provisions of Section 7(b)(2)
of this Schedule). Borrower acknowledges, however, that the Conversion is
contingent on the capital markets generally, and that from time to time,
disruptions in the capital markets may make Conversion infeasible. In the event
Lender is not able to obtain any quotes for the Mortgage Loan at the Fixed Rate
(and does not make a cash bid for the Mortgage Loan), or if the quotes exceed
the Maximum Fixed Rate, the interest rate on the Mortgage Loan shall remain at
the Adjustable Rate.

 

(b)Procedures for Conversion.

 

(1)NOI Determination Request.

 

(A)         Subject to the terms of the Loan Agreement, if Borrower desires to
exercise the Conversion Option, Borrower shall submit an NOI Determination
Request to Lender, which shall include Borrower’s selection of a Fixed Rate
Option.

 

(B)         The NOI Determination Request shall be accompanied by the Conversion
Review Fee in the form of a check payable to Lender or by wire transfer to an
account designated by Lender.

 

(C)         In no event shall the NOI Determination Request be made prior to the
commencement of the Conversion Period or less than ninety (90) days prior to the
expiration of the Conversion Period. Borrower may not submit an NOI
Determination Request if an Event of Default has occurred and is continuing at
the time of the request or if an Event of Default has occurred at any time
within the twelve (12) month period immediately preceding the date of Borrower’s
request. In addition, Borrower may not submit an NOI Determination Request more
than twice in any Loan Year. Borrower shall submit to Lender, within five (5)
days after receipt of a request therefor, all information relating to the
operation of the Mortgaged Property required by Lender to determine the Net
Operating Income and Borrower’s compliance with Section 7 of this Schedule. If
Borrower fails to provide such information within such period, Borrower’s NOI
Determination Request shall be deemed canceled (however, such canceled NOI
Determination Request shall count as a request for the Loan Year in which the
request was made).

 

(2)Conversion Eligibility Determination.

 

(A)         Within fifteen (15) days after receipt of an NOI Determination
Request (or, if Lender requests additional information from Borrower pursuant to
Section 7(b)(2)(B) of this Schedule, within fifteen (15) days after Lender’s
receipt of such additional information), Lender shall determine the Net
Operating Income of the Mortgaged Property and the Maximum Fixed Rate to which
the Mortgage Loan may be converted and shall provide Borrower with the NOI
Determination Notice.

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate and
Conversion Provisions (SARM)Form 6103.SARMPage 3Fannie Mae01-16© 2016 Fannie
Mae   Schedule 3  

 

 

(B)         Lender shall determine the Net Operating Income for the trailing
twelve (12) month period on the basis of the most recently received quarterly
financial statements (as such statements may be adjusted by Lender as necessary
to accurately reflect items of income, operating expenses, ground lease
payments, if applicable, and replacement reserves to reflect suitable
underwriting) prepared by Borrower for the Mortgaged Property. In connection
with any request by Lender for additional information, Borrower shall have five
(5) days after Borrower’s receipt of such request to provide Lender with such
additional information.

 

(C)         Borrower may not exercise the Conversion Option unless Lender
determines that, based upon the Net Operating Income set forth in the NOI
Determination Notice and the Fixed Rate quoted in connection with a Rate Lock
Request, the Debt Service Coverage Ratio for the Mortgaged Property is equal to
or greater than the Minimum Conversion Debt Service Coverage Ratio.

 

(3)Exercise of Conversion Option; Rate Lock Request.

 

(A)         If, after receipt of the NOI Determination Notice, Borrower desires
to exercise the Conversion Option, Borrower shall, within fifteen (15) days of
Borrower’s receipt of the NOI Determination Notice:

 

(i)          provide Lender with a title report for the Mortgaged Property
prepared by, or by an agent for, the issuer of the Title Policy, showing
marketable fee simple or leasehold title to the Mortgaged Property (as
applicable) to be vested in Borrower, free and clear of all Liens and other
matters affecting title other than the Permitted Encumbrances;

 

(ii)         pay to Lender the Good Faith Deposit; and

 

(iii)        make a Rate Lock Request.

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate and
Conversion Provisions (SARM)Form 6103.SARMPage 4Fannie Mae01-16© 2016 Fannie
Mae   Schedule 3  

 

 

(B)         If the Conversion closes, Lender shall refund the Good Faith Deposit
to Borrower within thirty (30) days after the Conversion Closing Date. If
Borrower pays the Good Faith Deposit but does not timely exercise the Conversion
Option and the Fixed Rate is not rate locked, Lender shall refund the Good Faith
Deposit to Borrower within forty-five (45) days after receipt of a written
request from Borrower (and the interest rate shall remain at the Adjustable
Rate). If Borrower timely exercises the Conversion Option, but the Conversion is
not consummated for any reason other than a default by Lender in performing its
obligations under the Loan Agreement, Borrower shall forfeit the Good Faith
Deposit and (i) if the MBS Investor is not Fannie Mae, shall be fully liable
for, and agrees to pay on demand, any and all loss, costs and/or damages
incurred by Lender in connection with Borrower’s failure to consummate the
Conversion as provided herein, including any loss, costs and/or damages incurred
by Lender in excess of the Good Faith Deposit, and (ii) if the MBS Investor is
Fannie Mae or if the converted Mortgage Loan is held by Fannie Mae and does not
back an MBS, the Good Faith Deposit shall serve as liquidated damages resulting
from failure to consummate the Conversion. Borrower expressly acknowledges that
by electing to convert the interest rate on the Mortgage Loan to the Fixed Rate,
and agreeing to the Fixed Rate as provided herein, Borrower is causing Lender to
take a position in the financial markets in reliance thereon, and the failure of
Borrower to convert the interest rate on the Mortgage Loan to the Fixed Rate as
provided herein may cause Lender to incur economic damages.

 

(C)         If Borrower desires to exercise the Conversion Option and has
complied with all other requirements of Section 7(d) of this Schedule, within
fifteen (15) days of Borrower’s receipt of the NOI Determination Notice,
Borrower shall contact Lender to initiate a Rate Lock Request. If the Fixed Rate
quoted to Borrower is greater than the Maximum Fixed Rate, Borrower shall not be
permitted to accept the quoted Fixed Rate (or exercise its Conversion Option).
On or before 5:00 p.m. (Eastern Time) of the day Borrower accepts the quoted
Fixed Rate, Borrower and Lender shall confirm to each other (by letter addressed
from Lender to Borrower, acknowledged and accepted in writing by Borrower and
transmitted, in each case, by facsimile or other electronic transmission
acceptable to Lender), (i) the Fixed Rate, (ii) the New Maturity Date (if
applicable), (iii) the Conversion Effective Date, (iv) the new Monthly Debt
Service Payment and (v) the Initial Fixed Rate Payment Date.

 

(c)Amendment to Multifamily Loan and Security Agreement.

 

The Conversion shall be evidenced by the Conversion Amendment.

 

(d)Conditions Precedent to Closing of Conversion.

 

Borrower’s right to consummate the Conversion and Lender’s obligation to execute
and deliver the Conversion Amendment, shall be subject to satisfaction of the
conditions precedent below.

 

(1)         All representations and warranties of Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Conversion Closing Date as though made on and as of the Conversion Closing Date.

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate and
Conversion Provisions (SARM)Form 6103.SARMPage 5Fannie Mae01-16© 2016 Fannie
Mae   Schedule 3  

 

 

(2)         Borrower shall have performed or complied with all of its
obligations under the Loan Agreement to be performed or complied with on or
before the Conversion Closing Date.

 

(3)         On the Conversion Closing Date, no Event of Default shall have
occurred and be continuing (or any event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing).

 

(4)         On the Conversion Closing Date, Lender shall have received all of
the following, each of which, where applicable, shall be executed by individuals
authorized to do so, shall be dated as of the Closing Date, and shall be in form
and substance acceptable to Lender:

 

(A)         the Conversion Amendment;

 

(B)         an endorsement to the Title Policy or a new Title Policy as of the
Conversion Closing Date showing that the Security Instrument constitutes a valid
mortgage lien on the Mortgaged Property, with the same lien priority insured by
the Title Policy, subject only to the Permitted Encumbrances;

 

(C)         either (i) the Survey, redated to a date within fifteen (15) days
prior to the Conversion Closing Date showing that there are no Liens or other
matters that have arisen since the date of the Survey other than matters
approved in writing by Lender, or (ii) affirmative coverage in the title
insurance endorsement referred to in Section 7(d)(4)(B) that there are no
exceptions based upon the results of a visual inspection of the Mortgaged
Property, or the absence of any exception based upon any facts or conditions
which have arisen since the date of the Survey and which would be disclosed by a
current survey of the Mortgaged Property;

 

(D)         if necessary, as determined by Lender, an amendment to the Security
Instrument to be recorded in the land records and insured as a supplement to the
Security Instrument to reflect the New Maturity Date;

 

(E)         an opinion of counsel satisfactory to Lender as to such matters as
Lender may reasonably request; and

 

(F)         such other documents as Lender may reasonably request related to the
Loan Agreement, the Conversion Amendment or the transactions contemplated hereby
or thereby.

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate and
Conversion Provisions (SARM)Form 6103.SARMPage 6Fannie Mae01-16© 2016 Fannie
Mae   Schedule 3  

 

 

(5)         The Mortgaged Property shall not have been damaged, destroyed or
subject to any condemnation or other taking, in whole or any material part, and
Lender shall have received a certificate of Borrower, dated as of the Conversion
Closing Date, to such effect.

 

8.Property Condition Assessment.

 

Notwithstanding the provisions of Section 13.02(a)(3)(A), if the Conversion
Option is exercised for any Mortgaged Property other than an “affordable housing
property” (as indicated on the Summary of Loan Terms), and extends the Loan
Term, then a new property condition assessment shall be required in the earlier
of (a) the Loan Year that would have been the final Loan Year of the Mortgage
Loan had the Conversion Option not been exercised, or (b) the tenth (10th) Loan
Year.

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate and
Conversion Provisions (SARM)Form 6103.SARMPage 7Fannie Mae01-16© 2016 Fannie
Mae   Schedule 3  

 

 

INITIAL PAGE TO

 

SCHEDULE 3

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Schedule of Interest Rate Type Provisions

(Structured ARM (1 and 3 Month LIBOR)) and Fixed Rate Conversion Option

 

  /s/ JMR     Borrower Initials  

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate and
Conversion Provisions (SARM)Form 6103.SARMInitial PageFannie Mae01-16© 2016
Fannie Mae   Schedule 3  

 

 

SCHEDULE 4 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Prepayment Premium Schedule

(1% Prepayment Premium – ARM, SARM)

 

1.Defined Terms.

 

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Loan Agreement.

 

2.Prepayment Premium.

 

(a)          Any Prepayment Premium payable under Section 2.03
(Lockout/Prepayment) of the Loan Agreement shall be equal to the following
percentage of the amount of principal being prepaid at the time of such
prepayment, acceleration or application:

 

Prepayment Lockout Period   5.00% Second Loan Year, and each Loan Year
thereafter   1.00%

 

(b)          Notwithstanding the provisions of Section 2.03 (Lockout/Prepayment)
of the Loan Agreement or anything to the contrary in this Prepayment Premium
Schedule, no Prepayment Premium shall be payable with respect to any prepayment
made on or after the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs.

 

Schedule 4 to Multifamily Loan and Security Agreement (Prepayment Premium
Schedule – 1% Prepayment Premium – ARM, SARM)Form 6104.11Page 1Fannie Mae01-11©
2011 Fannie Mae   Schedule 4  

 

 

INITIAL PAGE TO

 

SCHEDULE 4

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Prepayment Premium Schedule

(1% Prepayment Premium – ARM, SARM)

 

  /s/ JMR     Borrower Initials  

 

Schedule 4 to Multifamily Loan and Security Agreement (Prepayment Premium
Schedule – 1% Prepayment Premium – ARM, SARM)Form 6104.11Initial PageFannie
Mae01-11© 2011 Fannie Mae   Schedule 4  

 

 

SCHEDULE 5 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Replacement Schedule

 

List of Replacements for Replacement Reserve

PNA Completed by Partner Engineering and Science, Inc.

 

Item Asphalt seal coat Parking, stall striping Painting, Exterior Fan coil unit
/ Furnace Roof Top Package Unit Pad / roof condenser Central Boiler Central
Domestic Water Heater Carpet Vinyl Flooring Kitchen: Refrigerator Kitchen:
Microwave Common area floors, carpet Commercial washer Common dryer Common area
seating, FF&E, tables, etc

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 1Fannie Mae01-16© 2016 Fannie Mae   Schedule 5  

 

 

INITIAL PAGE TO

 

SCHEDULE 5

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Replacement Schedule

 

  /s/ JMR     Borrower Initials  

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSInitial PageFannie Mae01-16© 2016 Fannie Mae   Schedule 5  

 

 

SCHEDULE 6 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Repair Schedule

 

NONE

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 1Fannie Mae01-16© 2016 Fannie Mae   Schedule 6  

 

 

INITIAL PAGE TO

 

SCHEDULE 6

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Repair Schedule

 

  /s/ JMR     Borrower Initials  

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSInitial PageFannie Mae01-16© 2016 Fannie Mae   Schedule 6  

 

 

SCHEDULE 7 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Exceptions to Representations and Warranties Schedule

 

i.    Section 6.01(b)(3): The following Contracts are not assignable:

 

Vendor Name Contract
Term Annual Contract
Value Contract Parties Multi-
property
Contract?
(yes or no) Assingable?
(yes or no) Marlin Business Bank 63 months $2964.00 Marlin Leasing Corporation
and KR Management LLC No No Marlin Business Bank 60 months $2,699.40 Marlin
Leasing Corporation and KR Management LLC No No Marlin Business Bank 61 months
$2,988.00 Marlin Leasing Corporation and Retirement One LLC No No West Coast
Copiers 60 months $2448.00 Largo Investments and Associates, LLC, and West Coast
Copiers No No West Coast Copiers 60 months $2448.00 Largo Investments and
Associates, LLC, and West Coast Copiers No No Orkin 1 year $3960.00 Sumter Place
in the Villages and Orkin No Not specified Ocala Landscape Management None
Specified $50,400 Sumter Place in the Villages and Ocala Landscape Management,
Inc. No. Not specified Angela Giorgi Conger (Beauty Shop) None specified 20% of
collected fees paid by Salon to Sumer Angela Giorgi Conger and Sumter Place No
Not specified

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 1Fannie Mae01-16© 2016 Fannie Mae   Schedule 7  

 

 

ii.   Section 6.01(f):

 

All Personal Property that is material to and is used in connection with the
management, ownership and operation of the Mortgaged Property is owned by Sumter
Place TRS, LLC.

 

iii.  Section 7.01(a)(2): Borrower has entered into the Ground Lease (as defined
in the Security Instrument).

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSPage 2Fannie Mae01-16© 2016 Fannie Mae   Schedule 7  

 

 

INITIAL PAGE TO

SCHEDULE 7
TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

Exceptions to Representations and Warranties Schedule

 

  /s/ JMR     Borrower Initials  

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing)Form
6001.NR.SRSInitial PageFannie Mae01-16© 2016 Fannie Mae   Schedule 7  

 

 

EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Ground Lease Defaults)

 

The foregoing Loan Agreement is hereby modified as follows:

 

1.          Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Loan Agreement.

 

2.          Section 3.02(b) (Personal Liability of Borrower (Exceptions to
Non-Recourse Provision – Full Personal Liability for Mortgage Loan) of the Loan
Agreement is amended by adding the following provision to the end thereof:

 

(6)         any failure by Borrower to comply with the provisions of Section
18(c) (Ground Lease Provisions – Negative Covenants Regarding Ground Lease),
Section 18(d) (Ground Lease Provisions – Ground Lessee’s Bankruptcy Event),
Section 18(e)(1) (Ground Lease Provisions – Ground Lessor’s Bankruptcy Event) or
Section 18(g) (Ground Lease Provisions – Option to Renew or Extend Ground Lease)
of the Security Instrument.

 

3.          Section 14.01(a) (Events of Default – Automatic Events of Default)
of the Loan Agreement is amended by adding the following provision at the end
thereof:

 

(20)        any failure by Borrower to comply with the provisions of Section
18(b) (Ground Lease Provisions – Affirmative Covenants Regarding Ground Lease)
and Section 18(c) (Ground Lease Provisions – Negative Covenants Regarding Ground
Lease) of the Security Instrument.

 

Modifications to Multifamily Loan and Security Agreement (Ground Lease
Defaults)Form 6206Page 1Fannie Mae07-11© 2011 Fannie Mae

 

 

INITIAL PAGE TO

 

EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Ground Lease Defaults)

 

  /s/ JMR     Borrower Initials  

 

Modifications to Multifamily Loan and Security Agreement (Ground Lease
Defaults)Form 6206Initial PageFannie Mae07-11© 2011 Fannie Mae

 